Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12807 Filed 12/23/20 Page 1 of 231




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

  _____________________________

  In re FLINT WATER CASES
                                               Civil Action No. 5:16-cv-10444-JEL-
                                               MKM (consolidated)

                                               Hon. Judith E. Levy
                                               Mag. Mona K. Majzoub

  ______________________________

  LeeAnne Walters, et al.

                     Plaintiffs                Civil Action No. 5:17:cv-10164-JRL-
                                               MKM
  vs.

  Governor Rick Snyder, et al.

                     Defendants

  _______________________________

     NOTICE OF NONPARTIES AT FAULT BY DEFENDANTS VEOLIA
      NORTH AMERICA, LLC, VEOLIA NORTH AMERICA, INC., AND
     VEOLIA WATER NORTH AMERICA OPERATING SERVICES, LLC

        The Defendants, Veolia North America, LLC, Veolia North America, Inc.,

  and Veolia Water North America Operating Services, LLC (collectively “the VNA

  Defendants”), hereby file their Notice of Nonparties at Fault in this matter in

  compliance with substantive Michigan law governing the tort law claims for money

  damages arising out of personal injuries and property damages the various plaintiffs
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12808 Filed 12/23/20 Page 2 of 231




  allege they have sustained as a consequence of the acts and omissions of federal,

  state, county, and city officials in changing the source of drinking water from Lake

  Huron to the Flint River in 2014. See MCR 2.112(K).

        The VNA Defendants have repeatedly told the Court—as well as putative

  class counsel, attorneys representing individual claimants, and counsel for the

  various state and local government defendants, and engineering defendants, and

  McLaren Hospital in the Flint Water Cases—that:

        •     None of the VNA Defendants arrived on scene until nine-and-a-half
              months after the City’s water contamination began.

        •     The VNA Defendants’ involvement in the City of Flint spanned a
              month and a half (beginning in January 2015 and ending in March
              2015).

        •     The VNA Defendants had no control over any aspect of Flint’s drinking
              water.

        •     Despite the limited scope of the VNA Defendants’ engagement, the
              VNA Defendants advised the City of Flint that the Flint River water
              was corrosive and advised of the need for corrosion control, but this
              advice was not followed.

        •     The City of Flint did not implement the VNA Defendants’
              recommendations, particularly as to use of ferric chloride; and

        •     Legal responsibility for any particular claimant’s injuries and damages
              reposes entirely with other persons and entities, including (without
              limitation) each defendant sued by plaintiffs in this or other Flint Water
              Litigation in this or other courts.

  The VNA defendants add the following facts to those recited immediately above:



                                           2
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12809 Filed 12/23/20 Page 3 of 231




        •      The VNA defendants did not manufacture or distribute lead or lead
               containing products, such as lead paint, tetraethyl lead, lead gasoline,
               or toys or furniture containing lead;

        •      The VNA defendants did not operate manufacturing facilities in Flint,
               Michigan or its surrounding communities, such as smelters, metal
               processing plants, motor vehicle assembly plants, or motor vehicle
               paint shops;

        •      The VNA defendants did not operate power generating plants in Flint,
               Michigan or its surrounding communities or any other facilities that
               produced plumes of ash and smoke from the products of combustion,
               including lead particles;

        •      The VNA defendants did not cause or contribute to the extensive
               background of lead contamination of Flint, Michigan soils; and

        •      The VNA defendants did not construct, own, or lease residential or
               commercial properties in Flint, Michigan burdened with lead paint or
               lead contaminated soils and dust.

        Through this Notice of Nonparties at Fault, the VNA Defendants state their

  intent (and preserve their right) to have the jury allocate fault on the verdict form to

  each listed entity or person who caused or contributed to the harm or damages proven

  by the Plaintiffs, including, without limitation, each entity or person sued by each

  and every plaintiff in each lawsuit in state and federal court, collectively referenced

  as the Flint Water Litigation (or the "Flint Water Cases”). Further, the VNA

  defendants state their intent to amend and modify this Notice prior to trial as the

  litigation develops. Non-parties at fault, such as the plaintiffs’ various federal, state,

  and local government, commercial, and residential landlords who provided

  substandard housing contaminated with lead painted surfaces, pipes, and soils have
                                              3
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12810 Filed 12/23/20 Page 4 of 231




  yet to be identified. The VNA defendants will add to the Notice those non-parties at

  fault who are identified during the discovery process.

  1.      THE UNITED STATES OF AMERICA

          A.     Environmental Protection Agency
                 Attorney Michael L. Williams
                 United States Department of Justice
                 Civil Division Environmental Tort Litigation
                 P.O. Box 340, Ben Franklin Station
                 Washington, D.C., 20044

          The Environmental Protection Agency (“EPA”) is an independent agency of

  the federal government charged with the establishment and enforcement of

  environmental protection standards and providing support and technical assistance

  to the states for the protection of human health and the environment.1 The EPA is

  charged by Congress with implementing and enforcing drinking water standards

  under the Safe Drinking Water Act (“SDWA”), including standards applicable to

  lead. The SDWA was established to protect the quality of drinking water in the

  United States, including in Flint, Michigan.

          Under the SDWA, the EPA granted the State of Michigan the authority to

  implement and enforce SDWA regulations in an arrangement referred to as

  “primacy.” Where states are granted primacy, the EPA retains the duty to ensure that

  public drinking water systems comply with health-based federal standards for



  1
      40 C.F.R. § 1.1; Reorganization Plan No. 3 of 1970.
                                            4
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12811 Filed 12/23/20 Page 5 of 231




  contaminants.2 The EPA has the duty to monitor and oversee state primacy for

  compliance with the SDWA.3

        EPA’s headquarters maintains overall planning, coordination and control of

  EPA programs.4 EPA Regional Offices have a duty to execute EPA’s programs

  within the boundaries of their regions.5 EPA Region 5 Office of Drinking Water

  program staff and managers have a duty to oversee SDWA implementation in

  regional primacy states, including Michigan, through enforcement actions and by

  providing guidance and technical information to state agencies and local utilities

  within its region.6 EPA has a duty to notify state officials and a public water system

  if it determines that a water system is out of compliance with the SDWA, including

  the Lead and Copper Rule (“LCR”). In such situations, the EPA has a duty to provide

  technical assistance to the state and public water system to bring the system into

  compliance “by the earliest feasible time.”7 If compliance is not achieved and the

  State has not commenced an enforcement action after thirty days, the EPA has a duty

  to issue a compliance order or commence a civil action.8 Additionally, treatment

  technique violations, including failure to install corrosion control treatment, require


  2
    42 U.S.C. § 300g-3(a); 300j-4.
  3
    Id.
  4
    40 C.F.R. § 1.5.
  5
    Id.
  6
    40 C.F.R. § 1.49(d).
  7
    42 U.S.C. §300g-3 (a)(1)(A).
  8
    42 U.S.C. §300g-3 (a)(1)(B).
                                            5
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12812 Filed 12/23/20 Page 6 of 231




  public notification.9 The EPA is empowered and required to intervene when states

  do not fulfill their responsibilities to protect the public’s health. The SDWA

  authorizes the EPA to request information, take independent enforcement actions,

  and revoke state primacy when states do not implement the SDWA with the

  stringency required by federal law. Additionally, the EPA may override state

  decisions regarding issues such as corrosion control treatment.10 If states fail to take

  enforcement action within applicable frames, EPA may issue administrative orders

  or commence civil actions.11 EPA can also issue emergency orders when state of

  local authorities fail to respond adequately to imminent and substantial public health

  threats.12

         EPA’s authority under the SDWA allow it to exercise preemptory jurisdiction.

  Under the LCR, an EPA regional administrator can override a state determination

  about corrosion control treatment if the state determination is not defensible under

  federal law.13 The Regional Administrator can then issue a federal treatment

  determination in its place. EPA’s enforcement authority can also be understood to

  retain general preemptory jurisdiction since EPA is able to bring an enforcement


  9
    42 U.S.C. §300g-3(c).
  10
     40 C.F.R. §42.18-19.
  11
     42 U.S.C. §300g-3, commonly referred to by its section number within the
  SDWA, section 1414.
  12
     42 U.S.C. §300i(a), commonly referred to by its section number within the
  SDWA, section 1431.
  13
     40 C.F.R. §141.82(h)(i).
                                             6
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12813 Filed 12/23/20 Page 7 of 231




  action against a public water supply if the state fails to do so. EPA must first notify

  the state of a public water supply’s noncompliance and give the state 30 days to

  address it; EPA can then issue an administrative order or commence a civil action if

  the state doesn’t take appropriate action within that timeframe.14 If it determines an

  emergency exists and that state and local authorities have not taken appropriate

  action, EPA has broad authority to issue emergency orders necessary to protect the

  public, including ordering those who caused the endangerment to provide an

  alternative water supply.15 There are two sections of the SDWA that give the EPA

  authorization to act. They are Sections 1414 (42 USC §300g-3) and 1431 (42 USC

  § 300i(a)).

          Section 1414. When the EPA finds a public water system out of compliance,

  the EPA must notify the state and public water system of the violation. If after 30

  days the state has not commenced enforcement action, then the EPA must issue an

  order to comply. In the case of Flint, EPA did not use this authority as required by

  the SDWA.

          Section 1431. The SWDA provides the EPA with emergency authority to

  address imminent and substantial endangerment to human health from drinking

  water contamination. Specifically, sec. 1431 grants emergency powers to the EPA



  14
       42 U.S.C. §300g-3(a).
  15
       42 U.S.C. §3001(a).
                                            7
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12814 Filed 12/23/20 Page 8 of 231




  when the regional administrator is aware of a contaminant or threat “which may

  present an imminent and substantial endangerment to the health of persons, and that

  appropriate state and local authorities have not acted to protect the health of such

  persons, the EPA Administrator may take such actions as he or she may deem

  necessary in order to protect the health of such persons.” The EPA can use this

  discretionary authority whenever: (1) contamination is in or likely to enter a drinking

  water source which may present an imminent and substantial endangerment to the

  health of persons; and (2) the appropriate state and local authorities have not acted

  to protect human health.

        The EPA’s authorized actions include issuing administrative orders requiring

  specific actions that are necessary to protect human health or commencing a civil

  judicial action. In 1994, the EPA Administrator delegated the authority to issue

  administrative emergency orders under Section 1431 to EPA regional administrators

  and, in multi-regional cases or cases of national significance, to the Assistant

  Administrator for OECA. The authority to make a Section 1431 judicial referral,

  however, remains with headquarters. The EPA’s Final Guidance on Emergency

  Authority under Section 1431 of the Safe Drinking Water Act (1991) is designed to

  encourage more widespread use of the EPA’s Section 1431 authority by more fully

  explaining situations where this authority may be applied. The EPA’s 1991 guidance

  describes how and when the EPA can use its emergency authority even if a state or


                                            8
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12815 Filed 12/23/20 Page 9 of 231




  local agency acts: “The Regions should not view this standard - whether a State or

  local authority has acted to protect the health of persons - as an issue of whether

  these authorities have “failed” to protect public health. Instead, these authorities

  intentionally may defer action to EPA because the Section 1431 authority may be

  more powerful or expeditious…. Further, State or local authorities may decide to

  take action jointly with EPA. In such cases, EPA would determine that State and

  local authorities have not acted (on their own) to protect the health of persons.

  Therefore, EPA may proceed with Section 1431 actions when State and local

  authorities are working jointly with EPA.”

        The guidance clarifies that the EPA may use its emergency authority even

  when a state is acting or is going to act. Regarding whether the state action is in fact

  protecting the public from the contaminants in a timely fashion, the guidance

  provides: If EPA has information that State/local agencies are going to act, EPA

  must decide whether the action is timely and protective of public health. If EPA

  determines that the action is insufficient and State and local agencies do not plan to

  take stronger or additional actions to ensure public health protection, in a timely

  way, EPA should proceed with an action under Section 1431. The EPA invoked this

  authority when it issued its emergency administrative order on January 21, 2016.




                                             9
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12816 Filed 12/23/20 Page 10 of 231




          The EPA possesses emergency powers if a contaminant in drinking water

  poses an imminent threat or danger to the public health.16 Though the EPA ultimately

  found exactly such circumstances to exist in Flint, it did not take action to address

  them until late January 2016, when it issued an emergency administrative order

  pursuant to Section 1431 of the SDWA. Although the EPA was aware of the City’s

  non-compliance with relevant standards, including the LCR, at least as early as April

  2015, when the Michigan Department of Environmental Quality (“MDEQ”)

  confirmed to the EPA that Flint had no corrosion control treatment, it did nothing

  until January 21, 2016. And as it sat by idly, the EPA allowed Flint residents to

  consume lead-contaminated water knowing that serious, long term physical injuries

  could come about, including specifically to small children.

          Appearing    before   Congress,   EPA    Administrator     Gina   McCarthy

  acknowledged that her agency was too slow to intervene in Flint and should have

  been more forceful in testing the water and requiring changes, colorfully testifying

  that she “wished we had yelled from the tree tops.” Instead, the EPA, with actual

  knowledge of Flint’s non-compliance, remained silent, refusing to inform the public

  for a substantial period of time. Without EPA intervention, "the conditions in Flint




  16
       42 U.S.C.§ 300j-1.
                                            10
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12817 Filed 12/23/20 Page 11 of 231




  persisted, and the state continued to delay taking action to require corrosion control

  or provide alternative drinking water supplies."17

        EPA’s Office of Inspector General

        The EPA’s Office of Inspector General is a part of the EPA, although

  Congress separately funds it from the agency so as to ensure its independence. The

  EPA's Office of Inspector General was created pursuant to the Inspector General Act

  of 1978, as amended. In its capacity as an independent office within the EPA, the

  Office of Inspector General helps the agency protect the environment, in part,

  through its audits and investigations of the EPA to promote economy and efficiency

  and to prevent and detect fraud, waste and abuse.18

        Pursuant to its statutory and regulatory authority, the Office of the Inspector

  General conducted a comprehensive “performance” audit of the Flint Water Crisis

  from February 2016 through April 2018 in accordance with generally accepted

  government auditing standards. Those standards require that it plan and perform the

  audit to obtain sufficient, appropriate evidence to provide a reasonable basis for its

  findings and conclusions based on its audit objectives. In its performance audit, the




  17
     EPA OIG, Management Weaknesses Delayed Response to Flint Water Crisis,
  Report No. 18-P-0221 (July 19, 2018) (“OIG Report”).
  18
     U.S. EPA, EPA’s Office of Inspector General, https://www.epa.gov/office-
  inspector-general (last visited on October 27, 2020).
                                           11
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12818 Filed 12/23/20 Page 12 of 231




  Office of the Inspector General concluded that the evidence obtained provided it

  with a reasonable basis for its findings and conclusions based on its audit objectives.

           Prior to reaching its conclusions, the Office of the Inspector General reviewed

  the laws, regulations, policies, procedures and guidance related to the SDWA

  program. At EPA headquarters, it interviewed the former EPA Administrator (Gina

  McCarthy); the former EPA Deputy Administrator (Susan Hedman); and staff and

  officials from the EPA’s Office of General Counsel, the Office of Water, and the

  Office of Enforcement and Compliance Assurance. It also interviewed EPA Region

  5 staff and officials, including the former Regional Administrator (who served until

  January 2016), and the former acting Regional Administrator (who served from

  January 2016 through January 2018). Further, it interviewed MDEQ’s Office of

  Drinking Water and Municipal Assistance personnel, former and current employees

  of the City of Flint, residents of Flint, and external experts. It also reviewed

  documents from the EPA and the MDEQ.19

           The Office of the Inspector General issued its official report No. 18-P-0221

  entitled “Management Weaknesses Delayed Response to Flint Water Crisis” on July

  19, 2018 (“OIG Report”).20 In the OIG Report, the Office of the Inspector General




  19
       OIG Report at pp. 11-12.
  20
       The OIG report is admissible evidence under federal and state law.
                                             12
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12819 Filed 12/23/20 Page 13 of 231




  established the EPA’s duties, failures to meet those duties, and causal relationship

  to the injuries and damages that Plaintiffs allege they have sustained.21

        EPA’s Duties and Responsibilities. Although the EPA chose to assign

  “primary” enforcement responsibility under the SDWA to the State of Michigan, the

  EPA remained at all times the governmental agency with ultimate authority for

  compliance with the SDWA. The EPA’s duties were non-delegable as a matter of

  law.22 EPA Region 5 drinking water program staff and managers primarily oversee

  SDWA implementation in regional primacy states, including Michigan. Two

  headquarters offices also help EPA regions implement the SDWA: the Office of

  Water (“OW”), which provides programmatic and implementation guidance; and the

  Office of Enforcement and Compliance Assurance (“OECA”), which advises EPA



  21
     The OIG findings, including the enumeration of duties and responsibilities under
  the LCR, are definitive and put to rest any purported “disagreement” between the
  State of Michigan (MDEQ) and the EPA over the proper “interpretation” of the
  regulations.
  22
     “The law assigns the EPA Administrator the ultimate authority to protect public
  health by setting and enforcing drinking water quality standards. However, the
  SDWA allows the EPA to grant states the authority to implement and enforce
  SDWA regulations in an arrangement referred to as ‘primacy.’ …When states are
  granted primacy, the EPA retains the responsibility for overseeing state
  implementation and federal enforcement authority. … Guidance from the EPA’s
  Office of Enforcement and Compliance Assurance (OECA) instructs EPA regional
  offices to ‘ensure that primacy agencies fulfill the enforcement conditions of their
  primacy agreements.’ ... Specifically, the SDWA authorizes the EPA to request
  information, take independent enforcement actions, and revoke state primacy when
  states do not implement the SDWA with the stringency required by federal law.”
  OIG Report at 2.
                                           13
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12820 Filed 12/23/20 Page 14 of 231




  regions about enforcing SDWA provisions.23 The Office of Drinking Water

  (“ODW”), a program within the Office of Water and under the supervision of the

  Director, has a duty to develop regulations and guidelines to protect drinking water

  quality, evaluate compliance with the regulations, and provide program policy

  direction for technical assistance and training activities in the water supply

  area.24The Lead and Copper Rule. In the OIG Report, the Office of the Inspector

  General definitively relates the obligations imparted by the Lead and Copper Rule

  (“LCR”).25

               …[T]he LCR established the treatment technique
               requirements to minimize exposure. These requirements
               compel drinking water systems to conduct tap sampling
               for lead and copper to determine the treatment techniques
               and other steps systems must take to reduce exposure. To
               adhere to the LCR, utilities must conduct monitoring for
               lead and copper in water systems, and demonstrate that
               they comply with monitoring and treatment technique
               requirements.

               ***
               Some LCR requirements vary based on the water system
               size and type. … Flint is a large community system …
               serving more than 50,000.

               In 1986, Congress amended the SDWA to prohibit the use
               of pipes, solder or flux that are not ‘lead free’ in public
               water systems, or in plumbing where facilities provide
               water for human consumption. In 1996, Congress further

  23
     OIG Report at p. 11.
  24
     40 C.F.R. § 1.49(d).
  25
     In 1991, the EPA issued the LCR, 40 CFR § 141.80, et seq., to minimize lead
  and copper in drinking water.
                                           14
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12821 Filed 12/23/20 Page 15 of 231




                 amended the SDWA by prohibiting the sale of any pipe or
                 plumbing fixture that was not lead free, except for a pipe
                 used in manufacturing or industrial processing. In 2000,
                 the EPA published revisions to the LCR to address
                 implementation issues arising from legal challenges to the
                 1991 rule. The revisions also streamlined and reduced the
                 monitoring and reporting burden. In 2007, the EPA
                 revised the LCR to enhance implementation in the areas of
                 monitoring, treatment, customer awareness and lead
                 service line replacement.

                 ***
                 The LCR requires community water systems to optimize
                 corrosion control. Utilities have optimized corrosion
                 control when the treatment method that they use has
                 minimized the potential for corrosion in the distribution
                 system, thus minimizing lead contamination.

                 ***
                 The LCR required large water systems to install optimal
                 corrosion control treatment by January 1, 1997, unless
                 they qualified for certain exemptions.26

                 ***
                 According to the LCR, if a water system has optimized its
                 corrosion control treatment and plans to change water
                 sources or drinking water treatment methods, the state
                 must review and approve plans before the change can be
                 implemented.

                 The LCR requires states to review and approve the
                 optimized corrosion control treatment for all systems. The
                 LCR also requires states to designate optimal water quality
                 parameters intended to represent the conditions under
                 which systems must operate their corrosion control
                 treatment. The rule requires that water systems measure
                 against those parameters, which are typically set as ranges
                 or minimums. Without set water quality parameters, a

  26
       None of the exemptions applied to Flint.
                                             15
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12822 Filed 12/23/20 Page 16 of 231




              state does not have a reliable method for gauging the
              adequacy of corrosion control treatment or determining
              compliance.

              ***
              After a system has optimized corrosion control, the LCR
              requires water systems to monitor for changes in lead
              concentration on a regular basis. These tests verify that
              when drinking water reaches the consumer, lead
              concentrations do not exceed the federal action level of 15
              ppb in more than 10 percent of homes.

              To conduct the monitoring, the LCR requires utilities to
              identify the highest- priority sampling sites, such as single-
              family homes served by lead service lines. The highest-
              priority sampling sites are identified as “tier 1” locations
              and, for Flint, constitute the entire sampling pool for
              regular testing.

              The LCR instructs water systems to regularly report tap
              water sample results from tier 1 sites. Water systems
              monitor tap water on a semiannual, annual or triennial
              basis to verify lead contamination does not exceed the
              federal action level. When a large water system exceeds
              that level in more than 10 percent of home tap water
              samples, the water system must provide public education
              on lead, remove a percentage of lead service lines, and
              conduct source water monitoring.

              The LCR requires systemwide public education when tap-
              monitoring results show that a system exceeds the federal
              action level for lead. There are also supplemental lead-
              monitoring requirements for all water systems to provide
              consumer notices to those whose taps were tested. The
              purpose of public education is to inform consumers about
              lead results, the health effects of lead, and steps the public
              can take to reduce exposure.




                                           16
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12823 Filed 12/23/20 Page 17 of 231




                Water systems must submit all written public education
                materials to the state prior to releasing the information to
                the public.

                In the event of a lead action level exceedance, the LCR
                requires water systems to identify the number of lead
                service lines present in the distribution system, and
                requires water systems to meet the minimum 7 percent
                replacement rate through either physically replacing lead
                service lines or individually testing them to demonstrate
                their lead concentrations are below 15 ppb. … In addition,
                if a system is in violation of 40 CFR § 141.81 for failure
                to install corrosion control treatment, the state can require
                the system to commence lead service line replacement
                until the system is below the lead action level for two
                consecutive monitoring periods.27

          OIG Findings: The Office of the Inspector General investigated the facts and

  circumstances causing the contamination of Flint’s drinking water. With regard to

  the MDEQ and the City of Flint, the OIG found:

          •     Under the MDEQ’s oversight, the Flint water treatment plant (“WTP”)
                did not adhere to two LCR requirements: (1) identify and maintain a
                pool of tier 1 sampling sites, and (2) install and maintain corrosion
                control treatment throughout the system. State and local decisions to
                not adhere to these LCR requirements led to the corrosion of the Flint
                distribution system, which exposed residents to lead in their drinking
                water.

          •     The City of Flint did not develop or maintain accurate records of lead
                service line locations to identify tier 1 sampling sites. Primacy states
                like Michigan must require water systems to collect and maintain lead
                service line information, in accordance with the LCR. Without this
                information, Flint could not prioritize its sampling efforts to collect
                water samples where higher levels of lead contamination were most
                likely to occur, as required by the LCR.

  27
       Lead Contamination and SDWA, OIG Report at pp. 3-7, n. 4-5.
                                             17
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12824 Filed 12/23/20 Page 18 of 231




        •     Corrosion control treatment was not maintained.

        •     The MDEQ did not require Flint’s water system to maintain corrosion
              control treatment when Flint changed water sources in April 2014.
              According to EPA Region 5, MDEQ concluded that Flint’s change in
              source water would require Flint to revert to the LCR provision that
              required the water system to conduct tests to determine whether
              corrosion control treatment was necessary. To do this, MDEQ
              personnel instructed Flint system staff to conduct monitoring during
              two consecutive 6-month periods to determine whether corrosion
              control treatment was necessary.

        •     EPA Region 5 disagreed with MDEQ’s interpretation. The LCR treats
              systems (such as Flint’s) that change their source water or treatment as
              an existing system. As a result, Region 5 concluded that Flint’s system
              was an existing system with a new source. Therefore, under the LCR,
              the City needed to maintain continuous corrosion control treatment.

        •     In January 2015, results from Flint’s first round of testing found a 90th
              percentile lead concentration of 6 ppb. However, MDEQ did not
              instruct Flint to install corrosion control treatment (per the LCR), but
              instead required an additional 6-month round of sampling. In July 2015,
              results from the second round of 6-month tests showed 90th percentile
              lead concentrations had increased to 11 ppb.

        •     In October 2015, instead of installing corrosion control treatment,
              Flint’s water system returned to purchasing drinking water from the
              Great Lakes Water Authority (formerly called the Detroit Water and
              Sewerage Department), which already included corrosion control
              treatment. At the time of this change, almost a year-and-a-half of
              exposure to improperly treated water had damaged the City’s drinking
              water infrastructure, and lead concentrations continued to rise. In
              December 2015, MDEQ reported that Flint began supplementing
              Detroit water with additional corrosion control treatment. However,
              due to the damage done to the Flint distribution system, the lead levels
              in drinking water did not fall below the federal action level until late
              2016.

        •     MDEQ did not enforce LCR provisions that required Flint’s water
              system to keep an accurate and complete inventory of tier 1 sample site
                                          18
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12825 Filed 12/23/20 Page 19 of 231




              locations, or maintain corrosion control treatment. As a primacy
              agency, MDEQ bore responsibility for advising Flint’s water system
              staff about the drinking water source change and meeting SDWA
              standards. However, MDEQ personnel misinterpreted the law, which
              led them to provide incorrect advice to Flint on corrosion control
              treatment requirements. This resulted in infrastructure damage and the
              prolonged exposure of Flint residents to lead in their drinking water.28

        With regard to the EPA, the OIG found:

        •     Despite its authority and responsibility to oversee states with primacy
              over their drinking water programs, the EPA Region 5 staff and
              managers did not establish clear roles and responsibilities needed to
              foster a constructive federal-state relationship with the MDEQ’s
              drinking water program staff. … [T]he EPA’s National Program
              Manager Guidance directs EPA regions to “ensure that primacy
              agencies fulfill the enforcement conditions of their primacy
              agreements” under the SDWA.

        •     As early as 2010, the EPA reviewed MDEQ’s drinking water program
              and identified MDEQ implementation deficiencies. The EPA knew that
              MDEQ disinvested from 10 SDWA requirements, which Michigan
              designated as “temporary and non-health related.”

        •     The EPA knew that MDEQ continued these disinvestments through
              2015, and the OIG concluded that the disinvestments did in fact have
              potential public health effects. However, EPA Region 5 did not
              intervene to ensure that MDEQ’s drinking water program met
              minimum federal standards. It was not until 2016, while under the
              emergency order, that MDEQ discontinued the majority of the
              disinvestments

        •     MDEQ personnel falsely informed Region 5 regarding corrosion
              control treatment in Flint. In February 2015, when EPA Region 5 staff
              asked about corrosion control, MDEQ personnel told them that Flint
              had an optimized corrosion control program in place, that the City
              conducted quarterly water quality parameter monitoring and did not

  28
   Circumstances Leading to Flint Drinking Water Contamination and EPA
  Emergency Administrative Order, OIG Report, Chapter 2 at pp. 13-15.
                                          19
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12826 Filed 12/23/20 Page 20 of 231




              have any unusual results, and that Flint continued to meet all applicable
              plant tap standards and treatment technique requirements. However, no
              later than April 2015, the EPA knew that Flint was not using corrosion
              control treatment.

        •     In April 2015, EPA Region 5 managers, instructed MDEQ that the LCR
              required Flint to maintain consistent corrosion control treatment, but
              nonetheless did not advise them to initiate corrosion control at that
              point.

        •     In 2016, EPA Region 5 knew that MDEQ personnel did not establish
              water quality parameters required by the LCR.

        •     Despite known economic challenges in the City, EPA Region 5 staff
              did not identify Flint’s source water switch as an event that could
              impact the City’s ability to comply with the SDWA. As early as May
              2014, problems emerged that informed the EPA about the risk.

        •     Between May 2014 and the issuance of the EPA Emergency
              Administrative Order in January 2016, EPA Region 5 staff received 87
              citizen complaints about drinking water conditions in Flint. The
              complaints described distress about water quality (color and odor),
              more specific concerns about total trihalomethanes, total coliform and
              E. coli, Legionella and, ultimately, lead. Of the complaints received
              before the order, 30 (34.5 percent) included concerns about lead. EPA
              Region 5 ignored the volume of complaints and responded with form
              letters that recommended citizens resolve their concerns by contacting
              the MDEQ or Flint’s water system staff. In six cases, Region 5’s
              response came more than a year after the citizen made the complaint.
              In 11 cases, EPA Region 5 did not respond at all.

        •     Staff and managers in Region 5 did not have a system for cataloguing
              and responding to citizen complaints, nor did they use citizen
              complaints or the volume of calls as indicators of problems with Flint’s
              water system. As a result, Region 5 did not assess the severity of the
              situation, and did not alert management to an emerging incident.

        •     [T]he volume of complaints should have alerted Region 5 to a
              developing drinking water risk in Flint. A more proactive approach


                                          20
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12827 Filed 12/23/20 Page 21 of 231




              would have enabled the region to respond more swiftly to the
              contamination incident.

        •     [T]he EPA … regional staff knew of the source switch soon after it
              happened. When the region was informed—a year after the switch—
              that Flint did not have corrosion control treatment, the region should
              have intervened earlier to verify the changes occurred in accordance
              with SDWA regulations.

        •     Sampling results from two 6-month tests indicated the 90th percentile
              of the results exceeded the 5 ppb limit at which optimized corrosion
              control treatment is required, and lead concentrations increased over
              the course of testing. According to Region 5 officials, these results did
              not alert the region to widespread problems in Flint’s water system.
              However, if the results of these tests were combined with other issues
              identified in Flint, this could have signaled problems in Flint’s water
              system and the region could have intervened more forcefully. For
              example, Region 5 could have done the following: Taken enforcement
              action under SDWA § 1414, which would have required Flint to install
              corrosion control treatment after notifying the state. Issued an order
              under SDWA § 1431 when the region had evidence there was
              “imminent and substantial endangerment” to human health, and when
              the region knew the state did not act. Alerted Flint residents about the
              potential harm to public health (although not required under the
              SDWA).

        •     The Flint water crisis demonstrates that public health is not protected
              when EPA regional staff—with multiple warning signs—do not use the
              agency’s SDWA authorities in conjunction with EPA oversight tools.

        •     Conclusion. During the Flint water crisis, Region 5 leadership did not
              employ many of its SDWA authorities, as the state continued to debate
              LCR requirements and residents continued to drink potentially
              contaminated water. Flint drinking water contamination continued, in
              part, because the public health protection authorities of the SDWA were
              not used effectively.29


  29
    EPA Region 5’s Management Weaknesses Delayed Federal Intervention, OIG
  Report, Chapter 3 at pp. 17-27.
                                          21
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12828 Filed 12/23/20 Page 22 of 231




  The EPA Senior Staff: Gina McCarthy (EPA Administrator); Susan Hedman
  (Region 5 Administrator); Tinka Hyde (Region 5 Director of the Water
  Division); Thomas Poy (Region 5 Chief Ground Water Drinking Water Branch
  and Member of the Flint Safe Drinking Water Task Force); Jennifer Crooks
  (Region 5 Michigan Program Manager Ground Water and Drinking Water
  Branch); Andrea Porter (Region 5 Employee); Miguel Del Toral (Regulations
  Manager, Ground Water and Drinking Water Branch); Michael Schock
  (Chemist, Office of Research and Development); Darren Lytle (Environmental
  Engineer, Office of Research and Development)

                     1.     Gina McCarthy
                            Attorney Michael L. Williams
                            United States Department of Justice
                            Civil Division Environmental Tort Litigation
                            P.O. Box 340, Ben Franklin Station
                            Washington, D.C., 20044

        Gina McCarthy (“McCarthy”) served as the EPA’s Administrator from July

  2013 to January 2017. Prior to that, she held the position of Assistant Administrator

  for the EPA’s Office of Air and Radiation from 2009-2013. Despite learning in June

  2015 that three homes in Flint had lead-contaminated water and expressing her

  concern over the situation in a September 2015 email to EPA staff, Ms. McCarthy

  did not use her emergency powers until late January 2016 to force the MDEQ to

  install corrosion control treatment to protect Flint’s residents from consuming lead-

  tainted water. While she served as Administrator, the EPA failed in its oversight role

  and its obligation to warn the public. The EPA had sufficient authority and

  information to issue an emergency order to protect Flint residents from lead-

  contaminated water as early as June 2015, but didn’t act until nearly 7 months later

  when it declared an emergency. Without such EPA intervention, the conditions in
                                           22
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12829 Filed 12/23/20 Page 23 of 231




  Flint persisted, and the state continued to delay taking any action to require corrosion

  control treatment or provide an alternative drinking water supply. Michigan officials

  declared a public emergency in October 2015; however, the EPA’s emergency order

  was not issued until 3 months later in January 2016. Accordingly, Ms. McCarthy

  breached her duty of care to the residents of Flint.

                      2.     Miguel Del Toral
                             Attorney Michael L. Williams
                             United States Department of Justice
                             Civil Division Environmental Tort Litigation
                             P.O. Box 340, Ben Franklin Station
                             Washington, D.C., 20044

        Miguel Del Toral (“Del Toral”) spent his entire professional career with the

  EPA beginning in 1987.30 For the past 29 years, he worked exclusively for Region

  5’s Groundwater and Drinking Water Program, where he reported to Thomas Poy,

  Chief of the Region 5 Ground and Drinking Water Program,.31 In his position as

  Regulations Manager, Del Toral worked within the EPA to develop proposed


  30
     Mr. Del Toral was deposed over the course of two days on June 11-12, 2020. The
  VNA defendants intend to rely on his testimony at trial.
  31
     Mr. Del Toral was interviewed by the Office of the Inspector General as part of
  its investigation and performance audit. On information and belief, he is one of the
  persons identified in the OIG Report, Attachment A, Timeline of Key Events, as the
  Region 5 “staff member” or “scientist” or “Region 5” for events occurring in 2014
  on February, 26 and 27, April 7, 24, 25, and 27, May 6 and 13, and June 10 and 14.
  Mr. Del Toral testified on multiple days in the criminal court preliminary hearings
  involving the MDEQ officials Liane Shekter-Smith, Stephen Busch, Patrick Cook,
  and Michael Prysby. He also gave deposition testimony in the federal tort claims act
  cases brought against the EPA for its handling of the Flint drinking water matters.
  The VNA defendants rely on all of his statements and testimony.
                                            23
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12830 Filed 12/23/20 Page 24 of 231




  regulations, promulgate final rules, and provide instruction and guidance to both

  state and EPA officials on implementation of those rules, including developing

  technical guidance documents, training, webinars, and fact sheets. Mr. Del Toral

  was employed in the Ground and Drinking Water Program in 1991 when the Lead

  and Copper Rule (“LCR”) was promulgated; he worked directly on the 2007

  revisions to the Rule. Mr. Del Toral was responsible for providing education,

  training, technical assistance, and guidance to EPA officials and to the State of

  Michigan (among other Region 5 states) regarding LCR compliance for public water

  systems. Mr. Del Toral was the most knowledgeable individual within EPA Region

  5 on issues dealing with lead in drinking water. He is an expert on EPA drinking

  water regulations, the LCR, corrosion control, and the potential impacts resulting

  from a water source change on the passivation layer in drinking water distribution

  systems.

           On or before February 26, 2015, Messrs. Del Toral and Poy and Jennifer

  Crooks32 (and therefore the EPA) knew that extraordinary high levels of iron were

  found in black sediment in drinking water in the home of a Flint resident with two

  minor children. Mr. Del Toral, Jennifer Crooks, and Thomas Poy33 (and therefore

  the EPA) also knew that high levels of iron meant high levels of lead and that the



  32
       No later than February 27, 2015, Andrea Porter also gained such knowledge.
  33
       Id.
                                           24
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12831 Filed 12/23/20 Page 25 of 231




  black sediment likely meant particulate lead (with lead concentrations reaching

  95%) so pinpointing the root cause and scope of the problem required an immediate

  investigation.34 Mr. Del Toral, Jennifer Crooks, and Thomas Poy35 (and therefore

  the EPA) further knew that lead service lines were prevalent in Flint and they knew

  about the possible leaching of lead from service lines without appropriate corrosion

  control . Mr. Del Toral personally interviewed the Flint resident and inspected her

  home in Flint and had discussions directly with MDEQ officials regarding LCR

  compliance issues, including corrosion control and sampling and treatment

  requirements.

        Mr. Del Toral knew that the absence of corrosion control could be determined

  by an inspection of the WTP and data. By April 2015, Mr. Del Toral (and therefore

  the EPA) learned from the WTP’s monthly operating reports that Flint was not using

  phosphates for corrosion control. As a consequence of learning that information, Mr.

  Del Toral emailed Patrick Cook at MDEQ on April 23, 2015 to inquire into what

  Flint’s WTP was using for corrosion control treatment. The next day, April 24, Mr.

  Cook responded that no corrosion control treatment was in place in Flint. In

  response, Mr. Del Toral emailed Mr. Cook on April 25 expressing his concerns over


  34
     “This no surprise. lead lines + no treatment = high lead in water = lead poisoned
  children.” Del Toral email to Thomas Poy, Rita Bair, Nicholas Damato with copies
  to Joanna Glowacki, Andrea Porter, and Heather Shoven, sent on September 22,
  2015 at 7:06:37.
  35
     Id.
                                          25
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12832 Filed 12/23/20 Page 26 of 231




  Flint’s lack of corrosion control treatment and pre-flushing, noting that Flint did not

  appear to meet the requirement for optimized corrosion control under the LCR

  without such treatment. Two days later, on April 27, Mr. Del Toral emailed Mr. Poy

  and other colleagues stating that Mr. Cook had confirmed that Flint was not utilizing

  corrosion control treatment, which he said was “very concerning given the likelihood

  of lead service lines in the city.”

        By April 24, 2015, Mr. Del Toral (and therefore the EPA) were told

  unequivocally by Mr. Cook and MDEQ that Flint was not using corrosion control.

  As a result, no later than April 24, 2015, Mr. Del Toral (and therefore the EPA) knew

  (or should have known) that the high lead levels found in the Flint residence in

  February 2015 were not an isolated incident and that in all probability the high lead

  levels evidenced a system-wide problem with lead in drinking water.

        On April 29, 2015, Messrs. Del Toral and Poy, specifically directed MDEQ’s

  Drinking Water Director, Liane Shekter-Smith, that the LCR mandated the use of

  corrosion control at Flint’s WTP. However, Ms. Shekter Smith/MDEQ incorrectly

  determined that corrosion control treatment was not required immediately and,

  instead, that Flint could complete two 6-month monitoring periods and that MDEQ

  would then determine whether corrosion control treatment was necessary. On May

  1, 2015, Mr. Del Toral emailed Mr. Cook to again inquire about Flint’s use of

  corrosion control and Mr. Cook responded that MDEQ was delaying any decision


                                            26
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12833 Filed 12/23/20 Page 27 of 231




  pending completion of the second 6-month monitoring period in June 2015, noting

  that Flint would be switching water sources again in another year to the Karegnondi

  Water Authority (KWA) so “requiring a [corrosion control] study at the current time

  will be of little to no value.” Mr. Del Toral believed that the decision to proceed with

  a new water source without corrosion control was “insane” and characterized the

  delay to implement corrosion control until the City connected to KWA as “very

  dangerous”. The “insanity’ of that decision was founded in the likelihood of

  consequent exposure of Flint’s children to lead in drinking water the severe health

  hazards that would result. During a June 10, 2015 semi-annual conference call, EPA

  staff expressed concern to MDEQ about increasing concentrations of lead in Flint

  drinking water and the lack of corrosion control and recommended that MDEQ offer

  technical assistance to Flint on managing the City’s water quality issues, including

  lead, but MDEQ refused the EPA’s offer of assistance and refused to require

  corrosion control treatment.

        Four months after learning about the high lead levels found in the Flint

  residence in February 2015, Mr. Del Toral memorialized the LCR violations in an

  interim June 24, 2015 memorandum entitled “High Lead Levels in Flint, Michigan.”

  In his report, which was prepared at the direction of his direct supervisor, Thomas

  Poy, Mr. Del Toral expressed numerous concerns, including the high lead levels

  found at multiple Flint residences, MDEQ’s sampling methodology and the lack of


                                            27
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12834 Filed 12/23/20 Page 28 of 231




  corrosion control treatment at Flint’s WTP. Mr. Del Toral reported: “In accordance

  with the Lead and Copper Rule (LCR), all large systems (serving greater than 50,000

  persons) are required to install and maintain corrosion control treatment for lead and

  copper.”36 Mr. Del Toral recommended that “U.S. EPA should review the

  compliance status of the City of Flint with respect to whether the system is in

  violation of the LCR requirement to install and maintain optimal corrosion control

  and whether the MDEQ is properly implementing the LCR provisions regarding

  optimal corrosion control treatment requirements for large systems.”37 Further, Mr.

  Del Toral recommended that the EPA review whether relevant resident-requested

  samples were being included by the City of Flint in calculating the 90th percentile

  compliance value for lead.38

        On June 26, 2015, Mr. Del Toral wrote to Rita Bair, the EPA Section Chief

  of Ground Water and Drinking Water, describing the situation in Flint and MDEQ’s

  actions as “bordering on criminal neglect,” informing her that the state was

  “complicit” and that “public has a right to know what they [MDEQ] are doing

  because it is their children that are being harmed.” He said he had sufficient

  information to cause the City to act and implement corrosion control treatment,



  36
     Miguel Del Toral, US EPA, High Lead Levels in Flint, Michigan-Interim Report
  (June 24, 2015) (“Del Toral Memo”).
  37
     Id. at 5.
  38
     Id.
                                           28
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12835 Filed 12/23/20 Page 29 of 231




  saying in his world he would have told MDEQ in April 2015 “either you do it [CCT]

  or I will.” On July 2, 2015, EPA Region 5 Water Division Director Tinka Hyde

  emailed MDEQ that Region 5 was “concerned about the lead situation,” but would

  await the results of the second round of monitoring. The same day. EPA Region 5

  Administrator Susan Hedman wrote Flint Mayor Dayne Walling to say that EPA

  would work with MDEQ on issues related to lead in water and that “it would be

  premature to draw any conclusions” based on Mr. Del Toral’s interim memo

  regarding lead. On July 21, 2015, EPAS and MDEQ held a conference call to discuss

  corrosion control treatment. During the call, EPA informed MDEQ of its

  interpretation of the LCR and that it wanted corrosion control treatment

  implemented in Flint. However, in a follow up email to the call, Ms. Shekter

  Smith/MDEQ emailed Ms. Hyde/EPA that MDEQ disagreed with EPA’s approach,

  which she said was “premature,” and that a study was needed to determine the type

  of corrosion control to implement. Ms. Shekter Smith requested EPA concurrence

  on MDEQ’s approach, but such concurrence was never provided by EPA.

        Restated, no later than the end of June 2015, Messrs. Del Toral and Poy and

  Mses. Hedman, Hyde and Bair (and the EPA) knew the following facts:

        •     Flint’s WTP was not using corrosion control treatment despite the
              requirements of the LCR;

        •     The City had lead service lines and the compliance sampling techniques
              employed by the City (and approved by MDEQ) were not accurately
              capturing the lead levels;
                                         29
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12836 Filed 12/23/20 Page 30 of 231




        •      The failure to use corrosion control could cause lead to leach from the
               City’s lead service lines and cause serious health concerns and
               widespread lead issues;

        •      The high lead levels found in the water of multiple Flint residents likely
               evidenced a system-wide problem with lead in the drinking water;

        •      As the “primacy” agency in Michigan responsible for enforcement of
               the SDWA (including the LCR), MDEQ misinterpreted the LCR and
               misapplied its requirements, advising Flint WTP staff that corrosion
               control treatment was not required;

        •      MDEQ inaccurately reported information about Flint’s corrosion
               control to EPA, stating that Flint had an optimized corrosion control
               program when, in fact, it was not employing corrosion control
               treatment; and

        •      EPA requested corrosion control treatment in Flint for LCR
               compliance, but MDEQ believed such treatment was “premature” and
               EPA refused to order such treatment, knowing that the residents of Flint
               confronted a significant health hazard from drinking water that was
               likely contaminated with lead.

        The EPA could have exercised its statutory powers under Section 1414 and

  Section 1431 of the SDWA or under the LCR, 40 CFR 141.82(i), but failed to

  properly exercise its authority prior to January 2016. Despite the clear intent of the

  LCR, the EPA was hesitant and slow to insist on proper corrosion control treatment

  in Flint. The EPA’s deference to MDEQ, the state primacy agency, even after Mr.

  Del Toral identified specific reasons for continued concern with MDEQ’s actions,

  delayed appropriate intervention and remedial measures that prolonged residents’

  exposure to high lead levels.

                     3.     Dr. Susan Hedman
                                           30
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12837 Filed 12/23/20 Page 31 of 231




                           Attorney Michael L. Williams
                           United States Department of Justice
                           Civil Division Environmental Tort Litigation
                           P.O. Box 340, Ben Franklin Station
                           Washington, D.C., 20044

        Dr. Susan Hedman (“Hedman”) was the Regional Administrator for EPA’s

  Region 5, covering the Great Lakes region and Michigan.39 She resigned in January

  2016.40 Dr. Hedman is a licensed attorney who also holds a PhD. in environmental

  studies. Prior to taking a position with the EPA, she served as an environmental

  lawyer and policy adviser to state agencies and non-governmental organizations.

        As Region 5 Administrator, Dr. Hedman held herself out as a leader among

  those working in the environmental field, highlighted common environmental

  dangers that threaten women’s health, and discussed EPA efforts to protect women

  and children from unnecessary chemical poisoning. She once pronounced that “[a]

  child born today will be exposed to more chemicals than a child from any other

  generation,” and that chemicals affect women’s endocrine system, pre-natal

  development, and contaminate breast milk.41 Dr. Hedman issued numerous written

  and oral statements after June 2015 and gave testimony on the Flint drinking water



  39
     Dr. Hedman was deposed over the course of two days on July 16-17, 2020. The
  VNA defendants intend to rely on her testimony at trial.
  40
     Dr. Hedman “offered her resignation” and EPA Administrator Gina McCarthy
  “accepted” it.
  41
     Keynote Speech, Western Michigan Environmental Action Council, April 3, 2012
  (Susan Hedman Fights for Women’s Health).
                                         31
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12838 Filed 12/23/20 Page 32 of 231




  problem before Congress. She also responded to an interview by the EPA’s Office

  of the Inspector General.42

        As the Region 5 Administrator, Dr. Hedman oversaw implementation and

  enforcement of environmental regulations for the State of Michigan, including

  drinking water regulations and the LCR. She was directly responsible for the

  execution of the EPA’s programs within the boundaries of her region,43 including

  conducting effective regional enforcement and compliance programs, exercising

  approval authority for proposed state standards and implementation plans, and

  providing for overall and specific evaluations of regional programs and state

  activities.44 Under the SDWA and the LCR, the Regional Administrator is duty

  bound to determine if a state’s corrosion control activities are appropriate.45 As

  Regional Administrator, Dr. Hedman had the statutory and regulatory power to issue

  corrosion control treatment orders to the state to meet LCR requirements.46

        Dr. Hedman claimed in her testimony before Congress and in her deposition

  that she learned of Flint’s lack of corrosion control treatment on June 30, 2015. 47


  42
     The VNA defendants rely on all of her statements made before and after her
  discharge.
  43
     40 C.F.R. § 1.5.
  44
     40 C.F.R. § 1.61(d), (f)-(g).
  45
     40 C.F.R. § 142.19(a).
  46
     40 C.F.R. § 141.82(i).
  47
     Dr. Hedman certainly knew long before June 30, 2015 that Flint had changed the
  source of its drinking water from Lake Huron to the Flint River, that the change
  brought about discolored and foul smelling water, that boil water advisories had been
                                           32
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12839 Filed 12/23/20 Page 33 of 231




  She told Congress that just after learning that Flint was not using corrosion control

  on June 30, she issued a statement urging Flint residents to get their water tested.

  She agreed that the word “urgent” did not appear in the statement. She also agreed

  that the statement did not provide details on how to address lead issues, but instead

  directed Flint residents to a website for more information.

        At that time, Dr. Hedman was also aware that high lead levels had been

  discovered in some Flint residents’ tap water. But, despite her April 2012 professed

  commitment to protecting women and children from environmental dangers (and

  specifically from unnecessary chemical poisoning), Region 5 was slow to address

  what Dr. Hedman admitted was a known public health threat in Flint from lead

  release. By early July 2015, she had before her Mr. Del Toral’s interim June 24,

  2015 memorandum entitled “High Lead Levels in Flint, Michigan.” She knew that

  her Region 5 expert on the LCR reported unequivocally that “[i]n accordance with

  the Lead and Copper Rule (LCR), all large systems (serving greater than 50,000

  persons) are required to install and maintain corrosion control treatment for lead and

  copper” and that MDEQ was misinterpreting the LCR48 Dr. Hedman claims she

  immediately pushed for a switch back to DWSD water, but was told repeatedly by



  issued as a result of fecal contamination of the water, that chlorination of the water
  led to TTHM exceedances, and that Flint residents were vehemently protesting
  against these conditions.
  48
     Del Toral Memo at 2.
                                           33
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12840 Filed 12/23/20 Page 34 of 231




  MDEQ that it would be cost-prohibitive. She knew that Mr. Del Toral recommended

  that “U.S. EPA should review the compliance status of the City of Flint with respect

  to whether the system is in violation of the LCR requirement to install and maintain

  optimal corrosion control and whether the MDEQ is properly implementing the LCR

  provisions regarding optimal corrosion control treatment requirements for large

  systems”49 She knew that on June 26, 2015, Mr. Del Toral described the situation in

  Flint and MDEQ’s actions in the most dire terms as “bordering on criminal neglect”

  and that the “public has a right to know what they [MDEQ] are doing because it is

  their children that are being harmed.” Dr. Hedman claims she was “immediately

  concerned” when she heard Flint lacked corrosion control treatment and that EPA

  needed to act “as quickly as possible” and was “alarmed” by MDEQ’s inaction and

  that some of her staff were pushing for a treatment technical violation for Flint, but

  she was unwilling to confront MDEQ about its misinterpretation of the LCR even as

  EPA obtained more information about high lead levels at Flint residences.

           Instead of issuing an emergency order under Section 1431, EPA issued a press

  release on July 10, 2015 that [ADD]. Dr. Hedman acknowledged that the press

  release did not include warnings about possible widespread lead contamination, nor

  did it warn Flint parents that they should use filtered water or premixed formula for

  their children. Dr. Hedman also chose to ignore Mr. Del Toral’s warnings, shun him


  49
       Id. at 5.
                                            34
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12841 Filed 12/23/20 Page 35 of 231




  because he had the audacity to speak out, and downplay the seriousness of his work

  and findings.50 On July 2, 2015, she wrote to Flint Mayor Dayne Walling that Del

  Toral’s report was “a preliminary draft and that it would be premature to draw any

  conclusions based on that draft.” Dr. Hedman was unwilling to confront MDEQ

  about its misinterpretation of the LCR, even when the consequences of MDEQ’s

  error were becoming clear. Despite the fact that she and her staff knew that Flint was

  not utilizing corrosion control treatment in violation of the LCR, Region 5 staff did

  not formally brief the EPA’s Office of Enforcement and Compliance Assurance

  (“OECA”) about the issue until September 2015. On September 27, 2015, while

  acknowledging a potential health crisis, she chose the path of least resistance by

  offering technical assistance to MDEQ on corrosion control optimization and water

  quality testing protocols instead of immediate enforcement action.51 On September

  29, 2017, Dr. Hedman circulated a “ten point plan” which included a proposed start

  date for corrosion control treatment of January 16, 2016. However, during the key

  months of July, August and September after she learned that Flint was not using



  50
     In a July 8, 2015 email to his superior, Mr. Del Toral commented on this shunning:
  “It almost sounds like I’m to be stuck in a corner holding up a potted plant because
  of Flint. One mis-step in 27+ years here and people lose their minds.”
  51
     Mr. Del Toral properly described the policy and practice of EPA Region 5: “At
  every stage of this process, it seems that we spend more time trying to maintain
  State/local relationships than we do trying to protect the children.” Del Toral email
  to Thomas Poy, Rita Bair, Nicholas Damato with copies to Joanna Glowacki, Andrea
  Porter, and Heather Shoven, sent on September 22, 2015 at 7:06:37.
                                           35
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12842 Filed 12/23/20 Page 36 of 231




  corrosion control treatment, Dr. Hedman was out of the office most days traveling

  around to the different Indian tribes in Region 5 to address a concern she had with

  the display of Indian tribal flags so did not know that her staff had received numerous

  complaints from Flint residents about water quality issues.

        Dr. Hedman failed to enforce LCR requirements until an emergency order was

  issued by the EPA in January 2016, downplayed concerns about the safety of Flint’s

  drinking water, and failed to protect the health of Flint residents when she knew that

  they were being exposed to lead-contaminated water. Ms. Hedman’s attitude toward

  the situation in Flint was perhaps best characterized by Professor Marc Edwards in

  his testimony before Congress as “willful blindness.” Professor Edwards also

  accused the EPA of silencing Mr. Del Toral following the publication of his June

  2015 memo. “Even before Del Toral wrote that memo, he told me he had to protect

  Flint’s children while minimizing the possibility that he would be retaliated against.”

  Professor Edwards also testified that “I don’t think Ms. Hedman understands the

  climate she created.” The climate that Dr. Hedman created at Region 5 is perhaps

  best exemplified by Debbie Baltazar, Chief of the Region 5 Water Division’s State

  and Tribal Programs Branch, who in a September 24, 2015 internal memo regarding

  funding for residential drinking water devices stated: “We’ve included information

  on Flint’s financial practices, as we think Susan needs to be aware. … Perhaps she

  already knows all this, but I’m not so sure Flint is the community we want to go out


                                            36
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12843 Filed 12/23/20 Page 37 of 231




  on a limb for.”52 Accordingly, Dr. Hedman breached her duty of care to the residents

  of Flint

              4.     Tinka Hyde
                     Attorney Michael L. Williams
                     United States Department of Justice
                     Civil Division Environmental Tort Litigation
                     P.O. Box 340, Ben Franklin Station
                     Washington, D.C., 20044

        Tinka Hyde (“Hyde”) was the EPA Region 5 Water Division Director from

  2007 until late 2016, where she was responsible for overseeing approximately 180-

  200 staff members.53 Ms. Hyde previously served as EPA Region 5’s Director of the

  Office of Enforcement and Compliance Assurance for approximately 10-12 years.

  She had substantial education, training, and experience with the SDWA in the years

  leading up to the Flint drinking water crisis. From 2014 – 2016, Ms. Hyde was

  Thomas Poy’s direct supervisor and reported directly to the EPA Region 5

  Administrator, Dr. Susan Hedman. In Region 5’s management hierarchy with regard

  to the SDWA, she was second in command. Ms. Hyde met weekly with Dr. Hedman

  and was directly responsible for bringing matters of consequence within her

  department to Dr. Hedman’s attention. Ms. Hyde also had ultimate responsibility

  within Region 5 for responding directly to citizen complaints, including complaints


  52
     EPA-R5-2015-01129900007197-00002, disclosed by the EPA as “an Internal
  Deliberative Document” to the Congress only for use in its oversight.
  53
     Ms. Hyde was deposed over the course of two days on May 28-29, 2020. The
  VNA defendants intend to rely on her testimony at trial.
                                          37
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12844 Filed 12/23/20 Page 38 of 231




  directed to Region 5 from Members of Congress or the White House, and had the

  authority to elevate issues relating to drinking water to EPA headquarters.

        Ms. Hyde was aware in May 2014 that Flint changed its drinking water source

  from Lake Huron to the Flint River. She was also aware of complaints by Flint

  residents with respect to water quality shortly after the source switch in 2014. She

  also had a conversation with a Flint resident in mid-May 2014 regarding his

  complaints of rashes from exposure to the drinking water.54 At that time, Jennifer

  Crooks told her supervisors, Ms. Hyde and Mr. Poy, and other EPA employees that

  “Flint River quality is not great,” but Ms. Hyde did not follow up on the resident’s

  complaints. On February 26, 2015, Ms. Hyde received an email from Mr. Poy

  regarding the high levels of lead that were found in a Flint resident’s drinking water:

  “[o]ne resident in Flint had sediment in her water and the water plant tested it and

  found high iron and lead.”55 Mr. Poy was relating Mr. Del Toral’s report that

  extraordinary high levels of iron were found in black sediment in drinking water in

  the home of a Flint resident with two minor children, that high levels of iron meant

  high levels of lead and that the black sediment likely meant particulate lead (with

  lead concentrations reaching 95%), that that pinpointing the root cause and scope of


  54
     May 15, 2014- Jennifer Crooks/EPA e-mails colleagues Mindy Eisenberg,
  Thomas Poy and Tinka Hyde/EPA re: concerns about Flint drinking water expressed
  by resident Lathan Jefferson.
  55
     February 26, 2015, 4:25 PM Tom Poy Email to Tinka Hyde and Timothy Henry
  (“FW: HIGH LEAD: FLINT Water testing Results”)
                                            38
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12845 Filed 12/23/20 Page 39 of 231




  the problem required an immediate investigation, and the City of Flint’s use of

  phosphates for corrosion control was an essential part of the inquiry. On and after

  June 24, 2015, Ms. Hyde knew that there was no corrosion control being utilized for

  the water in Flint, that lead service lines were prevalent throughout the City, and that

  the City was improperly pre-flushing pipes so that samples would minimize the

  levels of lead in the water. On July 2, Ms. Hyde communicated that Region 5 was

  “concerned about the lead situation in Flint” to MDEQ officials.

          Despite the fact that she was the Water Division Director for Region 5, Ms.

  Hyde was unaware of MDEQ’s disinvestments in SDWA enforcement, or that in

  2015, MDEQ was disinvested from nearly a dozen SDWA requirements. She was

  also not aware that MDEQ disinvested from certain LCR compliance activities. In

  its report, the EPA’s OIG found that several of MDEQ’s disinvestments in the LCR

  had public health effects.56 It was not until 2016, while under the emergency order,

  that MDEQ discontinued the majority of the disinvestments.57 Ms. Hyde

  acknowledged that Region 5 did not conduct any analysis to determine whether

  MDEQ’s disinvestments in LCR enforcement slowed EPA’s response in Flint.

          On and before February 2015, Ms. Hyde oversaw the response to Flint

  citizens’ expressed concerns over water quality issues, including requests to return



  56
       OIG Report at pp. 18-19.
  57
       Id.
                                            39
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12846 Filed 12/23/20 Page 40 of 231




  to Detroit water. From March 2015 through January 2016, Ms. Hyde chose to

  respond to Flint residents with evasion and jargon, falsely asserting that she had no

  power to help them.58 The OIG spoke directly to Ms. Hyde’s incompetence in its

  findings on Region 5’s myriad failures to respond to complaints by Flint residents

  and to use the information learned from doing so to resolve serious problems related

  to their health and safety.59

        Ms. Hyde, under the direction of her superior Dr. Hedman, actively denigrated

  Mr. Del Toral and the seriousness of his findings and recommendations to Region

  5. On June 30, after Mr. Del Toral’s report was made public, Ms. Hyde told MDEQ

  that Region 5 was “still being briefed on the lead issues” and that Mr. Del Toral’s

  report would not be shared with MDEQ until “Miguel addresses our comments.” On

  July 21, 2015, Ms. Hyde convened a conference call between Region 5 and MDEQ



  58
      “Some citizens have suggested that the source of drinking water would be
  switched back to Detroit drinking water which comes from Lake Huron. EPA does
  not have the authority to require Flint to change its source of drinking water back to
  Detroit drinking water. The decision to change the source of Flint's drinking water
  was a local decision, and continues to be a local decision only. However, Flint is
  obligated to take actions to meet drinking water standards.” See also, March 2, 2015
  and May 27, 2015 Tinka Hyde Letters to Flint Residents.
  59
     See, infra at 13-14. Between May 2014 and January 2016, EPA Region 5 staff
  received 87 citizen complaints about drinking water quality in Flint. More than 34%
  included concerns about lead. Region 5 responded with form letters. In six cases,
  Region took more than a year to respond. In 11 cases, Region 5 did not respond at
  all. Region 5 did not use citizen complaints or the volume of calls as indicators of
  problems with Flint’s water system. Region 5 did not assess the severity of the
  situation and did not alert management to an emerging incident.
                                           40
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12847 Filed 12/23/20 Page 41 of 231




  regarding LCR compliance. In that conference call, Ms. Hyde effectively disparaged

  Mr. Del Toral, calling his report “his own research” that was “not reviewed by

  management.” Ms. Hyde has now confirmed at her deposition in this case that Mr.

  Del Toral was acting on behalf of the EPA and at the direction of his supervisor,

  Tom Poy.

        Despite the fact the she knew Flint was not utilizing corrosion control in April

  2015, that lead service lines were prevalent in the City, that Flint was pre-flushing

  as part of its compliance sampling and that high lead levels had been detected at

  Walter’s residence in June 2015, Ms. Hyde failed to act or elevate the need for Flint

  to utilize corrosion control to the highest authorities within EPA despite the fact that

  she was “concerned’ about the lead situation in Flint. As the former Director of

  EPA’s OECA, Ms. Hyde was aware of EPA’s enforcement authority under Sections

  1414 and 1431 of the SDWA. Consequently, she knew EPA had the statutory

  authority to mandate corrosion control treatment so her (and EPA’s) decision to

  delay corrosion control treatment resulted in the prolonged exposure of Flint

  residents to lead in their drinking water. Accordingly, Ms. Hyde breached her duty

  of care to the residents of Flint

               5.     Thomas Poy
                      Attorney Michael L. Williams
                      United States Department of Justice
                      Civil Division Environmental Tort Litigation
                      P.O. Box 340, Ben Franklin Station
                      Washington, D.C., 20044
                                            41
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12848 Filed 12/23/20 Page 42 of 231




        Thomas Poy (“Poy”) was the Chief of EPA Region 5’s Ground Water and

  Drinking Water Branch.60 He joined the EPA in 1985 and has worked for Region 5

  for over 30 years and served as Chief of the Ground Water and Drinking Water

  Branch for 12 years.61 From 2014 – 2016, Mr. Poy reported directly to Tinka Hyde,

  then the Director of the Water Division, and supervised Jennifer Crooks, Rita Bair

  and Miguel Del Toral. Mr. Poy also served as a member of the EPA’s “Flint Safe

  Drinking Water Task Force”62 and the Chair of the “Flint Drinking Water Technical

  Support Team.” The Ground Water and Drinking Water Branch is responsible for

  implementing the drinking water program in Region 5. As Branch Chief, Mr. Poy

  was responsible for overseeing primacy states, including Michigan, and their

  compliance with the SDWA and LCR. Mses. Crooks and Bair and Mr. Del Toral




  60
     The Ground Water and Drinking Water Branch is a department within the Water
  Division (which is one of eight divisions in Region 5).
  61
     Mr. Poy was deposed over the course of two days on July 22-23, 2020. The VNA
  defendants intend to rely on his testimony at trial.
  62
     The Task Force was a Fall 2015 effort by the EPA to correct the problems caused
  by the change in water source from Lake Huron to the Flint River. The EPA charged
  the Task Force with providing “technical assistance to the MDEQ and the City of
  Flint to reconnect the Flint system to a new source of drinking water (to be supplied
  by the Great Lakes Water Authority) and to optimize corrosion control for the Flint
  system, starting in October 2015. The Task Force was also charged with providing
  “technical assistance to the MDEQ and the City of Flint, as needed, in advance of
  and following connection of the Flint water system to a new source of drinking water
  (to be supplied by the Karegnondi Water Authority) and to optimize corrosion
  control for the Flint system, starting in 2016.”
                                           42
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12849 Filed 12/23/20 Page 43 of 231




  reported directly to Mr. Poy. Mr. Poy recognized Mr. Del Toral as the Region 5

  expert in drinking water regulations and the “go to” person on LCR implementation.

        At least as early as 2012-2013, Mr. Poy (in a report co-authored by MDEQ)

  recognized the need to “plan for circumstances where [financial] resources are

  inadequate to implement the entire drinking water protection program.” By

  September 2014 (and with knowledge of Flint’s fiscal problems), Mr. Poy expressed

  concern about the quality of the Flint River as a source of drinking water. Mr. Poy

  knew that Flint was experiencing significant problems with the quality of its drinking

  water, including public health problems such as rashes. He knew that his

  subordinate, Jennifer Crooks, had been “inundated” with resident complaints related

  to water quality, including health concerns. But, Mr. Poy had no idea how many

  complaints she had received and failed to take any steps to implement a system to

  track and evaluate these complaints. On September 14, 2014, Mr. Poy knew that

  Savannah Young, a concerned Flint resident, had tap water that was “disgusting”

  and not “possibly safe to drink.” Mr. Poy knew that Ms. Young explicitly

  complained that the EPA, City and State were not adequately addressing the

  problem: “[no] person is available to discuss this issue with me… This has not been

  addressed or even acknowledged by the city… [T]hey are not even informing the




                                           43
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12850 Filed 12/23/20 Page 44 of 231




  citizens that it is happening.”63 Mr. Poy did not assign any staff or scientists at the

  EPA to investigate the City’s drinking water problems at that time.

        Mr. Poy learned of the high concentrations of lead found in a Flint resident’s

  home in February 2015.64 He knew that lead was entering the water as part of the

  corrosion process. Mr. Del Toral told him that “where you find Pb values that high,

  it is usually due to particulate lead. Not always, but generally. Particulate lead is

  released sporadically from lead service lines, leaded solder and leaded brass in a

  number of ways and folks tend to discount these values as anomalies, but particulate

  lead is a normal part of the corrosion process and it is universal (common) in all

  systems.” Mr. Del Toral expressed concern to him about Flint’s optimized corrosion

  control treatment: “I was wondering what their OCCT was. They are required to

  have OCCT in place which is why I was asking what they are using.” Mr. Poy has

  testified that he should have recommended to citizens of Flint with lead in their

  water, such as Ms. Walters, that they use a filter or alternative water; but that he

  never made that recommendation (or any other health and safety warning) to the

  Flint community.




  63
     September 14, 2014, 4:15 PM Savannah Young Complaint to EPA; FWD to Poy
  on September 16, 2014 at 3:01 PM (“FWD: (SDWA – FY14-121728-3715-CV)
  Referred to Region – Michigan”).
  64
     February 27, 2015, 4:58 AM Miguel Del Toral Email to EPA and MDEQ
  Employees (“Re: HIGH LEAD: FLINT Water testing Results”).
                                            44
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12851 Filed 12/23/20 Page 45 of 231




        In mid-April 2015, Mr. Poy authored an “issue paper” intended for his

  superiors in Region 5 entitled “Flint Drinking Water Issues”. The paper was intended

  to covey concerns about prior bacterial and disinfection byproducts in Flint’s water

  supply. Although the paper made reference to the high concentrations of lead found

  in a Flint resident’s home, Mr. Poy did not identify lead as an issue.

        Mr. Poy learned that Flint was not using any corrosion control treatment in

  late April 2015. Between that time and June 2015, he also became aware of lead test

  result from two more homes, one of which exceeded the LCR action limit. By June

  2015, Mr. Poy was concerned about the potential health effects from lead release.

  Mr. Del Toral’s interim report only served to heighten his concern. He participated

  in discussions with MDEQ in June and July 2015 regarding the need for corrosion

  control and offered certain technical support, but EPA took no direct corrective

  actions regarding Flint’s water treatment and undertook no studies to determine the

  extent or severity of the lead release issue in Flint.

        By June 2015, Mr. Poy knew that Flint was not practicing corrosion control,

  that lead service lines were prevalent in Flint and that Mr. Del Toral was concerned

  that the high lead levels found at Ms. Walters’ home potentially indicated a

  systemwide problem in Flint’s water system, but he failed to take any action to

  correct the problem. In response to Mr. Del Toral’s request for additional sampling

  to determine whether a systemwide problem with lead existed in Flint, Mr. Poy


                                             45
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12852 Filed 12/23/20 Page 46 of 231




  denied the request, stating that he was “comfortable” waiting for the results of the

  City’s second round of 6-month compliance monitoring. Mr. Poy’s reluctance to act

  is emblematic of the EPA’s lack of urgency in responding to the water crisis in Flint

  and delayed enforcement of the SDWA and LCR, which only served to prolong the

  crisis and residents’ exposure to high lead levels. Mr. Poy’s malfeasance or

  nonfeasance (or both) despite his concern regarding the potential harmful impact of

  Flint’s drinking water and despite Region 5’s belief that state and local authorities

  were not acting quickly to protect human health is quintessential make-nice politics

  and consistent with the non-confrontational or “cooperative federalism” approach

  promoted by Administrator McCarthy: “Region 5 was going through its process of

  working with the State to deal with the issue.”

        As of July 2015, despite internal EPA discussion (including discussion at EPA

  headquarters) about whether a LCR violation under the SDWA and public notice

  should be issued, Mr. Poy (and the EPA) decided to “work with the state, stressing

  the need to have Flint implement corrosion control.” When no action had been taken

  by August 2015, rather than act to protect the public, Mr. Poy chose a path of least

  resistance with MDEQ asking Liane Shekter-Smith: “[a]ny news on Flint since our

  call a couple of weeks ago? Has the letter been sent to inform them that they are not

  optimized for lead based on their monitoring? Have they been approached about

  starting corrosion control sooner rather than later?” Despite EPA recognition as early


                                           46
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12853 Filed 12/23/20 Page 47 of 231




  as February 2015 that the LCR required corrosion control treatment, Mr. Poy also

  played an integral role in EPA’s delayed response to the crisis by passing the

  problem off to EPA lawyers for a legal opinion on the interpretation of the LCR.65

        Mr. Poy also actively participated in Region 5’s disparagement of Mr. Del

  Toral (after disclosure of his interim memo in June 2015 reporting on potential

  systemwide lead release in Flint). Mr. Poy called Mr. Del Toral’s recommendations

  “personal opinions” and rejected Mr. Del Toral’s statement that the EPA was

  obligated to review Flint’s corrosion control compliance status in June 2015. Mr.

  Poy did not order the additional testing Mr. Del Toral requested until 2016 because

  he was not sure there was a systemwide problem with lead in Flint. According to

  Mr. Poy, EPA was unable to come to any firm conclusions about the extent of lead

  release in Flint. While EPA suspected that release of lead from service lines was

  occurring, it never undertook any studies to determine the extent or severity of lead

  release in Flint, or conduct any exhumed pipe studies. Accordingly, Mr. Poy

  breached his duty of care to the residents of Flint.


               6.     Jennifer Crooks
                      Attorney Michael L. Williams
                      United States Department of Justice
                      Civil Division Environmental Tort Litigation

  65
     The LCR required large water systems to install optimal corrosion control
  treatment by January 1, 1997, unless they qualified for certain exemptions. Lead
  Contamination and SDWA, OIG Report at 3-7, including Notes 4 and 5; see infra at
  8.
                                            47
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12854 Filed 12/23/20 Page 48 of 231




                     P.O. Box 340, Ben Franklin Station
                     Washington, D.C., 20044

        Jennifer Crooks (“Crooks”) was employed as the Michigan Program Manager

  for EPA Region 5 Water Division, Ground Water and Drinking Water Branch.66 She

  has held that position for more than twenty years. She reports to Mr. Poy, the Chief

  of the Ground Water and Drinking Water Branch. As the Michigan Program

  Manager, she was responsible for communicating directly with the residents of Flint

  through the EPA’s State Drinking Water Hotline and otherwise. The flow of

  communications and consequent information ran between her, Mr. Poy, and

  ultimately Ms. Hyde. EPA uses a variety of tools to oversee state drinking water

  implementation, such as providing technical assistance and regularly conferring with

  state agencies, so Crooks communicated regularly with MDEQ employees,

  including Michael Prysby, Stephen Busch, and Richard Benzie, regarding Flint’s

  drinking water system. Prysby was MDEQ’s District Engineer and Busch was

  MDEQ’s District Supervisor. Another tool that the EPA uses to oversee the

  regulatory actions of state and local agencies to ensure that public water systems

  adhere to the standards set forth under the SDWA is monthly operating reports.

  Primacy agencies like MDEQ are required to report certain information and other

  data to the EPA. Ms. Crooks received monthly operating reports from Flint


  66
    Ms. Crooks was deposed on July 6, 2020. The VNA defendants intend to rely on
  her testimony at trial
                                          48
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12855 Filed 12/23/20 Page 49 of 231




  beginning in June 2014 which indicated that Flint was not using corrosion control,

  but she never raised the issue with her supervisors. If she had, they may have been

  able to do something immediately.

        Ms. Crooks learned in 2013 that Flint decided to join the KWA and that Flint

  began using Flint River water as its drinking water source in April 2014. After the

  City switched from the DWSD to the Flint River in April 2014, Ms. Crooks began

  receiving complaints from Flint residents regarding drinking water quality. She

  stated that the complaints ranged from odor, appearance and taste to rashes. The

  complaints were forwarded to MDEQ for follow up, but she acknowledged that she

  was also required to conduct a thorough investigation in response to such complaints

  and to provide residents with accurate and truthful information. She did not identify

  the volume of complaints as any indicator of unusual problems with Flint’s water

  system.

        On May 15, 2014, less than one month after the water switch,67 Ms. Crooks

  informed Ms. Hyde and other EPA employees that, with regard to SDWA standards,

  “Flint River quality is not great … .” By September 17, 2014, she has already

  become dismissive about resident complaints regarding Flint’s drinking water

  quality; when she was charged with investigating a Flint resident’s concern about


  67
     June 12, 2014 - Jennifer Crooks/EPA e-mails colleagues Mindy Eisenberg,
  Thomas Poy and Tinka Hyde/EPA re: concerns about Flint drinking water expressed
  by resident Lathan Jefferson
                                           49
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12856 Filed 12/23/20 Page 50 of 231




  her brown tap water, Ms. Crooks informed MDEQ officials by stating: “[y]ep, have

  another Flint complaint.”68

        In February 2015, Ms. Crooks learned about the elevated lead sample

  collected from Ms. Walters's house after Ms. Walters contacted her to discuss the

  results. Ms. Crooks emailed Messrs. Busch and Prysby to notify them of the tests

  results, saying “WOW!!!! Did he [Mike Glasgow] find the LEAD! 104 ppb. She has

  2 children under the age of 3 … Big worries here.” Ms. Crooks speculated that the

  corrosive Flint River water was leaching contaminants from pipes so emailed

  MDEQ inquiring about whether optimized corrosion control treatment was in place

  in Flint. She copied her supervisor, Thomas Poy, and Miguel Del Toral, on the email.

  In response, MDEQ initially told the EPA that Flint had an OCCT program in place.

  In April 2015, however, MDEQ admitted that Flint was not using corrosion control,

  but took the position that none was required. The next day, April 25, Mr. Del Toral

  emailed Pat Cook/MDEQ to express concern regarding Flint’s lack of corrosion

  control treatment, pre-flushing and high lead levels. He said Flint did not appear to

  meet requirements for OCCT without treatment and questioned how a large water

  system like Flint could be deemed to have optimal corrosion control without

  treatment, citing federal regulations providing the only two scenarios for large



  68
    September 17, 2014, 11:04 AM Jennifer Crooks Email to MDEQ (“FW: (SDWA
  – FY14-121728-3715-CV) Referred to Region – Michigan)”).
                                           50
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12857 Filed 12/23/20 Page 51 of 231




  systems to be deemed to have optimized corrosion control, and showing that Flint

  did not meet either of the two scenarios. He explained to Mr. Cook, as well as Ms.

  Crooks and Mr. Poy, who he copied on the email, why corrosion control treatment

  was required, citing specific federal statutes and explaining that if Flint’s first round

  of testing showed a 90th-percentile level of 6 ppb, it could not demonstrate a level

  of under 5 ppb for two six-month periods. Mr. Del Toral wrote: “Given the very high

  lead levels found at one home … I’m worried that the whole town may have much

  higher lead levels than the compliance results indicated.”

        On April 27, Mr. Del Toral emailed Mr. Poy and Ms. Crooks stating that Mr.

  Cook had confirmed that Flint was not using corrosion control treatment since

  switching to the Flint River, which he said was “very concerning given the likelihood

  of lead service lines in the city.” The same day, he and Ms. Crooks meet with Ms.

  Walters at her home to conduct sequential lead sampling to determine whether the

  source of the lead was Ms. Walters’ internal plumbing or the City-owned portion of

  the service line. The samples were sent to Marc Edwards/VT to be tested and Mr.

  Del Toral was asked to prepare a summary of his findings. The samples showed lead

  levels ranging from 200 ppb to 13,200 ppb.

        There was a disagreement within the EPA as to how to deal with MDEQ. Ms.

  Crooks emailed Messrs. Poy and Del Toral and Ms. Bair on June 4 recommending

  a “middle-of-the road approach” to MDEQ requesting that Flint begin adding


                                             51
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12858 Filed 12/23/20 Page 52 of 231




  phosphates to its drinking water. In response, Mr. Del Toral recommended that a

  comprehensive evaluation of the system be completed before any treatment

  recommendations could be made. He suggested that EPA’s experts on lead (Michael

  Schock and Darren Lytle) be added to Flint’s Technical Advisory Committee to

  assist MDEQ/Flint in determining the best way to proceed to minimize lead in the

  City’s drinking water during its interim use of the Flint River until the KWA pipeline

  was completed.

        On June 24, 2015, Mr. Del Toral issued his interim report. The report

  summarized the high lead levels in Flint, in particular the absence of corrosion

  control in Flint, the City’s faulty sampling procedures, and EPA’s recommendation

  that Mr. Schock assist the City. But after Mr. Del Toral’s report was issued, the EPA

  dismissed his report as a “limited drinking water sampling for lead in Flint in

  response to a citizen complaint.” MDEQ was copied on Del Toral’s report, but Ms.

  Hyde instructed Ms. Crooks not to send MDEQ a copy of the report because she

  instructed Mr. Del Toral to re-write the memo so did not want the interim report

  shared with anyone beyond the EPA until the “final” report was issued.

        On July 9, Ms. Crooks emailed her EPA colleagues Rita Bair and Andrea

  Porter that “Flint may have violated the LCR by not maintaining corrosion control,”

  but added that MDEQ would likely “take this personally” and “they may get VERY

  defensive.” So there was little use in requiring MDEQ to issue a violation notice to


                                           52
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12859 Filed 12/23/20 Page 53 of 231




  the City for failing to treat its water in the way that EPA prescribed. She added: “We

  need to move forward and work with the State as our partner ... I don’t see the benefit

  in rubbing their nose in the fact that we're right, and they're wrong.” Mr. Del Toral

  disagreed with the non-confrontational approach, stating “[i]f you open this door for

  Flint ... other systems elsewhere inside/outside [Region 5] are going to want the same

  treatment.” Ms. Crooks acknowledged that the EPA’s role is to enforce the national

  drinking water standards under the SDWA and that the SDWA provides the EPA

  with the authority to order actions when an imminent and substantial endangerment

  exists and when the actions taken by the state and/or local authorities are inadequate.

        Ms. Crooks understood that the EPA issue the LCR to minimize lead and

  copper in drinking water. The LCR treats systems (such as Flint’s) that change their

  source water as an existing system which need to maintain continuous corrosion

  control treatment. MDEQ improperly concluded that the City’s change in source

  water in April 2014 would require the City to revert to the LCR provision that

  required the City to conduct tests to determine whether corrosion control treatment

  was necessary. Ms. Crooks said that EPA disagreed with MDEQ’s interpretation.

  Instead of immediately requiring the City to implement corrosion control, however,

  the EPA and MDEQ reached a “middle-of-the road” agreement that required the

  City to begin corrosion control treatment as soon as possible prolonging Flint

  residents’ exposure to lead-contaminated water. As a result, the lead levels in Flint’s


                                            53
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12860 Filed 12/23/20 Page 54 of 231




  drinking water did not fall below the federal action level until late 2016 when EPA

  finally issued its emergency order.

        As a result of Mr. Del Toral’s interim report, Ms. Crooks knew by July 2015

  that blood levels in Flint children were elevated since the Flint River became the

  source of the City’s drinking water and that exposure to the Flint River drinking

  water was causing skin rashes. Ms. Crooks had also heard from residents that the

  drinking water was causing hair to fall out in clumps. Ms. Crooks testified that

  despite assuring numerous Flint residents about the safety of their drinking water,

  she never followed up with any of the residents about their health concerns.

        In September 2015, Ms. Crooks emailed Liane Shekter Smith/MDEQ the

  notes from an August 31, 2015 conference call between EPA and MDEQ. In the

  notes. Ms. Crooks stated that "EPA acknowledged that to delay installation of

  corrosion control treatment in Flint would likely cause even higher levels of lead

  over time as Flint’s many lead service lines are continuously in contact with

  corrosive water" As the drinking water problems in Flint became more fraught and

  nationally significant, Ms. Crooks took steps to protect the bureaucracies at Region

  5 and MDEQ by denigrating Mr. Del Toral and plausibly denying receipt of his

  critical report.69 Throughout all of the relevant time period, Ms. Crooks knew that


  69
    On September 11, 2015, in an email to Mr. Poy and MDEQ officials, Ms. Crooks
  proposed her orchestration plan: “I wanted to remind you that Miguel’s report has
  DEQ cc.d. So if the Legislature or who ever might say you all were cc.d, you can
                                          54
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12861 Filed 12/23/20 Page 55 of 231




  after the City switched from the DWSD to the Flit River in April 2004, residents

  began reporting to the EPA that there were odor and other problems with the water.

  She also learned of the high lead results at Walters’ home in February 2015. She also

  knew that Flint had significant numbers of lead service lines, that it was not

  performing optimized corrosion control, and that lead was leaching into the drinking

  water. She further knew that EPA had the authority to issue an emergency order in

  June 2015 after receiving Mr. Del Toral interim memo raising concerns about a

  possible widespread lead problem to protect Flint residents from lead contaminated

  water, but that EPA did not issue such an order until January 2016 after the City has

  already switched back to DWSD which prolonged Flint residents’ exposure to lead.

  Accordingly, Ms. Crooks breached her duty of care to the residents of Flint.


                     7.     Rita Bair
                            Attorney Michael L. Williams
                            United States Department of Justice
                            Civil Division Environmental Tort Litigation
                            P.O. Box 340, Ben Franklin Station
                            Washington, D.C., 20044

        Rita Bair (“Bair”) served as a Supervisor in Region 5’s Groundwater and

  Drinking Water Branch.70 She supervised Mr. Del Toral from 2014 to 2016. She



  truthfully respond that it was EPA’s request that the report not be sent to the cc.s.
  Consequently, you all never received the report from Miguel."
  70
     Ms. Bair was deposed over the course of two days on May 15-15, 2020. The VNA
  defendants intend to rely on her testimony at trial
                                           55
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12862 Filed 12/23/20 Page 56 of 231




  reported directly to Thomas Poy, Branch Director, who reported to Tinka Hyde,

  Director.

        From mid-June to mid-July 2015, Ms. Bair served as the acting Chief of the

  Ground Water and Drinking Branch while Mr. Poy was out of the office. In that

  capacity, she was responsible for supervising the implementation, regulation, and

  enforcement of the SDWA by her staff members. While serving as the acting Chief,

  Ms. Bair orchestrated Region 5’s public disparagement and denigration of Mr. Del

  Toral following the publication of his June 2015 interim report of MDEQ’s failure

  to meet the requirements of the SDWA and LCR. Ms. Bair dismissed Mr. Del Toral’s

  report as “his opinions” and merely “scientific statements.” She said the report

  offered “one scientist’s opinion not supported by facts” and denied that the report

  conveyed to her an emerging crisis of widespread lead release. On June 25, 2015,

  Ms. Bair challenged Mr. Del Toral’s characterization of Flint’s drinking water lead

  problem as “widespread.” In response, Mr. Del Toral asked that a team be sent out

  to collect samples to prove that the problem was widespread. Mr. Del Toral accused

  the state of being “complicit,” highlighted the fact that children were being harmed,

  and championed the public’s right to know the facts and the truth. Ms. Bair ignored

  Mr. Del Toral’s requests and adjudged “his opinions” as outside the requirements of

  the regulations. Ms. Bair characterized Mr. Del Toral in jaundiced terms, stating that

  he was not presenting “logical, clear statements” and was being overly “dramatic.”


                                           56
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12863 Filed 12/23/20 Page 57 of 231




        When Ms. Crooks sent her and EPA colleague Andrea Porter an email on July

  9, 2015 stating that it was “apparent that Flint may have violated the LCR by not

  maintaining corrosion control” and that the state would “take this personally” and

  “they may get VERY defensive,” Ms. Bair instructed Ms. Crooks not to contact any

  of the MDEQ engineers directly about Mr. Del Toral’s report. Ms. Bair also

  participated in the “management level” conference call on July 10, 2015 among EPA

  and MDEQ officials, where Mr. Del Toral’s findings were again downplayed and

  dismissed. Ms. Bair repeated her disparagement of Mr. Del Toral, calling his

  opinions on corrosion control “above and beyond their regulatory process.” While

  she acknowledged that Region 5 saw no ambiguity in the LCR regarding the

  requirement for continued corrosion control treatment in Flint and she knew that

  Flint was not practicing corrosion control, the EPA was slow to act in response. Ms.

  Bair also attended and prepared notes on a July 21, 2015 call with MDEQ The notes

  end with action items for Region 5 and MDEQ. Ms. Bair wrote that MDEQ and the

  Region were in agreement to get phosphate addition going “as soon as possible” in

  Flint. She acknowledged, however, that did not happen until Flint has switched back

  to DWSD. She also acknowledged that there was no action item for public notice of

  a lead problem in Flint because, she said, things were “not at the point of public

  notice.” Ms. Bair understood that Flint would continue using the Flint River as its




                                          57
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12864 Filed 12/23/20 Page 58 of 231




  interim water source. Accordingly, Ms. Bair breached her duty of care to the

  residents of Flint.


               8.       Andrea Porter
                        Attorney Michael L. Williams
                        United States Department of Justice
                        Civil Division Environmental Tort Litigation
                        P.O. Box 340, Ben Franklin Station
                        Washington, D.C., 20044

        Andrea Porter (“Porter”) served as an Environmental Engineer for EPA’s

  Region 5.71 She began working for Region 5 in 2009 so has extensive experience

  with the LCR.72 In July 2013, Ms. Porter published a field study with Miguel Del

  Toral (EPA) and Michael Schock (EPA) regarding elevated lead release from lead

  service lines and assessing lead levels in the Chicago public water supply. 73 Ms.

  Porter reported that “the existing regulatory sampling protocol under the U.S. Lead

  and Copper Rule systematically misses the high lead levels and potential human

  exposure.” Ms. Porter knew that “[m]ost lead in drinking water comes from premise

  plumbing materials and lead service lines.” She also knew that “lead service lines

  are generally the largest source of lead in drinking water when they are present in


  71
     Ms. Porter was deposed on September 9, 2020. The VNA defendants intend to
  rely on her testimony at trial
  72
     See, e.g., Porter, A., Handy Tools for the Lead and Copper Rule, 15th Annual EPA
  Drinking Water Workshop, September 28, 2018.
  73
     Del Toral M. A., Porter A., Schock M. R., Detection and Evaluation of Elevated
  Lead Release from Service Lines: A Field Study, Environmental Science &
  Technology, July, 2013, 47, 9300−9307.
                                            58
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12865 Filed 12/23/20 Page 59 of 231




  public water systems.”74 She also knew that “a legacy of millions of partial or whole

  LSLs remains in many public water systems.75 She further knew that “lead

  corrosion” referred to the corrosion of lead plumbing materials and “result[ed] in the

  transfer of dissolved or particulate lead into the drinking water.”

        Ms. Porter first became aware of complaints from Flint residents regarding

  drinking water quality in September 2014. The complaints were typically handled

  by Jennifer Crooks. There was no database of customer complaints in 2014-15 so

  Region 5 staff did not identify the volume of complaints or the bacterial

  contaminations as any indicator of unusual problems with Flint’s water system.

        Ms. Porter first learned of Ms. Walters’ high lead test results in February 2015.

  On February 27, Stephen Busch emailed Ms. Crooks and Mr. Del Toral responding

  that Flint had an optimized corrosion control program. Based on the February 2015

  email from Mr. Busch, Ms. Porter believed Flint was using corrosion control. She

  first learned that Flint was not using any corrosion control treatment in April 2015

  when Mr. Del Toral emailed Pat Cook about Flint’s corrosion control treatment and

  he responded that Flint was not using corrosion control and was instead waiting for


  74
     Sandvig, A.; Kwan, P.; Kirmeyer, G.; Maynard, B.; Mast, D.; Trussell, R. R.;
  Trussell, S.; Cantor, A. F.; Prescott, A. Contribution of Service Line and Plumbing
  Fixtures to Lead and Copper Rule Compliance Issues; Research Report 91229;
  American Water Works Association Research Foundation: Denver, CO, 2008.
  75
     Triantafyllidou, S.; Edwards, M., Lead (Pb) in tap water and in blood:
  Implications for lead exposure in the United States, Crit. Rev. Environ. Sci. Technol.
  2012, 42, 1297−1352.
                                            59
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12866 Filed 12/23/20 Page 60 of 231




  results from two 6-month monitoring periods to determine whether it was necessary.

  Ms. Porter agreed with Mr. Del Toral’s expressed concerns regarding Flint’s lack of

  corrosion control treatment, pre-flushing and high lead levels. She also agreed that

  Flint did not appear to meet the LCR requirements for OCCT without such treatment

  and that the City’s lead levels could be much higher than the compliance results

  indicated given the likelihood of lead service lines in the City, but she did not act to

  correct the problem.

        The EPA uses a variety of tools to oversee the regulatory actions of state and

  local agencies to ensure that public water systems adhere to the standards set forth

  under the SDWA, such as the EPA’s Safe Drinking Water Information System (or

  SDWIS), which requires primacy agencies like MDEQ to report certain drinking

  water information periodically to the EPA. The information and other data provided

  by the primacy agencies included the use of corrosion control.

        In April 2015, Mr. Del Toral asked Ms. Porter to check the SDWIS data for

  Flint to see if it contained information about corrosion control. Based on the data,

  Ms. Porter determined that Flint wasn’t using corrosion control. The SDWIS data

  was available going back to 2014, but was never checked by EPA.

        Ms. Porter was copied on the many communications exchanged between

  MDEQ and EPA in February 2015 regarding Ms. Walters’ high test results. She

  also participated in discussions in April 2015 regarding Flint’s lack of corrosion


                                            60
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12867 Filed 12/23/20 Page 61 of 231




  control. On June 25, 2015, after the release of Mr. Del Toral’s interim report, Mr.

  Del Toral responded by email to questions by other EPA officials about his work, in

  part, by seeking Ms. Porter’s support. Mr. Del Toral stated that “the fact that their

  sampling is designed not to capture lead (everything is fine) does not negate our

  scientific understanding of what is going on.” Mr. Del Toral went on to state:

               “I am really tired of the bad actors being defended, the bad
               actions being ignored, and people trying to do the right
               thing are constantly being subjected to intense scrutiny as
               if we were doing something wrong. It’s all of this ‘don’t
               find anything bad’ crap at EPA that is the reason I
               desperately want to leave. I am not happy to find bad
               things. It is completely stressful because it means children
               are being damaged and I have to put up with all of the
               political crap, but where these problems exist I will not
               ignore them.”

        On July 15, 2015, Mr. Del Toral sent an email to EPA officials, including

  Mses. Crooks, Bair, and Porter, acknowledging that it was a “tough situation” but

  urging officials to take action by issuing a treatment technique violation which

  would have provided for public notice. Ms. Porter agreed with Mr. Del Toral that

  there was no justification for MDEQ not requiring corrosion control treatment when

  the City switched to the Flint River in April 2014, but EPA was hesitant and slow to

  insist on proper corrosion control measures in Flint. .Despite the fact that Region 5

  had information that systems designed to protect Flint drinking water from lead

  contamination were not in place, residents had reported multiple abnormalities in the

  water, and test results from some homes showed lead levels above the federal action
                                           61
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12868 Filed 12/23/20 Page 62 of 231




  level; EPA did not issue an emergency order until January 2016 prolonging the

  crisis. When MDEQ and EPA finally decided to act on the information they had in

  February, Porter was present at a meeting on August 31, 2015, where it was

  acknowledged “that to delay installation of corrosion control treatment in Flint

  would likely cause even higher levels of lead over time as Flint’s approximately

  15,000 lead service lines are continuously in contact with corrosive water.”

        Like other MDEQ and EPA employees, Ms. Porter was aware that Flint was

  not practicing corrosion control, which increased the likelihood that its citizens were

  exposed to dangerous levels of lead, but she failed to act. Accordingly, Ms. Porter

  breached her duty of care to the residents of Flint.

               9.     Michael R. Schock
                      Attorney Michael L. Williams
                      United States Department of Justice
                      Civil Division Environmental Tort Litigation
                      P.O. Box 340, Ben Franklin Station
                      Washington, D.C., 20044

        Mr. Schock is a chemist with the EPA’s Office of Research and Development

  (ORD), which is a scientific research arm of the EPA. He worked in a laboratory

  within the Drinking Water Treatment and Distribution Branch, Water Systems

  Division, at ORD known as the National Risk Management Research Laboratory,

  primarily on drinking water corrosion issues. Researchers in the EPA’s lab in

  Cincinnati, Ohio provide technical support to state agencies and their communities

  to address environmental problems and related public health challenges.

                                            62
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12869 Filed 12/23/20 Page 63 of 231




        Mr. Schock is the EPA’s expert on drinking water treatment. He has spent 31

  years with the EPA’s drinking water research program where he has conducted in-

  house and field research into drinking water treatment emphasizing corrosion control

  in domestic plumbing and municipal distribution systems. He routinely provides

  technical consultation to other EPA offices and state agencies with respect to

  drinking water treatment issues.

        Documents released by the EPA show that in late February 2015, Mr. Schock

  was copied on an email exchange between Miguel Del Toral and other Region 5

  personnel and MDEQ concerning the reported high tap water lead results at LeeAnn

  Walters’ home in Flint. Mr. Schock was also aware at the time of the City’s water

  source change to the Flint River. In February 2015, Mr. Del Toral and Jennifer

  Crooks, also of EPA’s Region 5, separately referred Stephen Busch and Mike Prysby

  to Mr. Schock at MDEQ as a contact on corrosion control issues, but they never

  followed up with him and he never followed up with them to offer technical

  assistance. In late April 2015, Mr. Schock also learned from Mr. Del Toral that the

  City was not practicing corrosion control. He was also copied on Mr. Del Toral’s

  June 2015 memo linking the City’s lack of corrosion control to possible public health

  concerns. Mr. Schock joined the City’s Technical Advisory Committee in September

  2015 and also participated in the EPA’s Flint Task Force and provided certain

  technical support to Region 5 personnel and MDEQ, including Messrs. Prysby and


                                           63
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12870 Filed 12/23/20 Page 64 of 231




  Busch, regarding corrosion control, but did not immediately recommend that

  corrosion control be implemented even though he was aware of the potential for lead

  release in the Flint system due to the absence of corrosion control.

        Schock is a longtime EPA scientist and a distinguished researcher in water

  supply corrosion issues. He advised EPA’s Region 5 staff regarding technical

  matters in Flint and was involved in the EPA’s internal Flint Task Force, as well as

  the City’s Technical Advisory Committee. Despite the fact that he’s an expert on

  corrosion and knew that the City was no longer practicing corrosion control

  treatment so was aware of the potential for lead release, he did not immediately

  recommend that corrosion control be implemented. As a result of Mr. Schock’s

  failure to take immediate action, Flint residents were exposed to lead contaminated

  water for much longer than they would have if prompt action had been taken.

  Accordingly, Dr. Schock breached his duty of care to the residents of Flint.

        10.   Darren Lytle
              Attorney Michael L. Williams
              United States Department of Justice
              Civil Division Environmental Tort Litigation
              P.O. Box 340, Ben Franklin Station
              Washington, D.C., 20044


        Dr. Lytle is an environmental engineer with the EPA’s Office of Research and

  Development, National Risk Management Research Laboratory, in Cincinnati,

  Ohio. Since beginning work at the EPA in 1990, Dr. Lytle’s work has been focused


                                           64
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12871 Filed 12/23/20 Page 65 of 231




  on drinking water quality issues. He has conducted drinking water research as an

  engineer in the areas of corrosion, microbial contaminants, distribution issues, and

  inorganic contaminants. Over the years, he has investigated and published works on

  drinking water systems, focusing on distribution system corrosion control and water

  quality, including lead and copper corrosion control. He has extensive experience in

  corrosion and corrosion control treatment so is familiar with the Safe Drinking Water

  Act and Lead and Copper Rule requirements for corrosion control.

        Dr. Lytle joined the City’s Technical Advisory Committee in late September

  2015 along with Michael Schock. He also become involved with the EPA’s Flint

  Task Force and provided corrosion control recommendations to MDEQ. As an

  expert in drinking water distribution systems and corrosion, Dr. Lytle knew that in

  the absence of corrosion control treatment, drinking water leaving the Flint plant

  could corrode the City’s lead pipes and domestic plumbing in homes releasing lead

  into the drinking system. Dr. Lytle was copied on Miguel Del Toral’s June 2015

  memo regarding the City’s water source change to the more corrosive Flint River in

  April 2014 and his concerns with respect to the City’s elevated lead issues, sampling

  methodology and lack of corrosion control treatment.

        Dr. Lytle learned of Dr. Marc Edwards/VT’s water sampling test results and

  Dr. Mona Hanna-Attisha’s blood lead test results in August and September 2015.

  While EPA offered Dr. Lytle’s technical assistance to Stephen Busch and Mike


                                           65
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12872 Filed 12/23/20 Page 66 of 231




  Prysby at MDEQ in June 2015, they never followed up with him and he never

  followed up with them until September 2015, when Dr. Lytle and Mr. Schock were

  both asked to join the City’s Technical Advisory Committee. Despite the fact that

  he’s an expert on corrosion and knew that the City was no longer practicing

  corrosion control treatment so was aware of the potential for lead release and also

  learned from Mr. Edwards about the broader scope of lead contamination in the City

  and elevated blood lead levels in Flint children, Dr. Lytle did not recommend that

  corrosion control be implemented immediately. As a result of Dr. Lytle’s failure to

  take immediate action, Flint residents were exposed to lead contaminated water for

  much longer than they would have if prompt action had been taken. Accordingly,

  Dr. Lytle breached his duty of care to the residents of Flint.

  II.   THE STATE OF MICHIGAN
        Michigan Department of Attorney General
        P.O. Box 30755
        Lansing, MI 48909

        The State of Michigan is a sovereign body politic that acts through its

  executive branch, departments, agencies, officers, and employees. Consequently, the

  acts (and omissions) of its departments, agencies, officers, and employees,

  undertaken within the scope of their employment, constitute the acts (and omissions)

  of the State. Likewise, knowledge acquired by its departments, agencies, officers,

  and employees acquired within the scope of their employment is imputed to the

  State. In consequence, the State cannot plead innocence by asserting that the
                                            66
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12873 Filed 12/23/20 Page 67 of 231




  information obtained by several departments, agencies, officers, and employees

  was not acquired by any one individual employee who then comprehended

  its full import. Rather, the State is considered to have acquired the collective

  knowledge of its employees and is held responsible for their failure to act

  accordingly.76

        On October 21, 2015, in conformity with his power and authority as the chief

  executive of the State of Michigan, former Governor Rick Snyder officially formed,

  and commissioned, the Flint Water Advisory Task Force to undertake “an

  independent review of the contamination of the Flint water supply: what happened,

  why it occurred, and what is needed to prevent a reoccurrence in Flint or elsewhere

  in the state.” On March 21, 2016, the Flint Water Advisory Task Force issued its

  final report and established the duties, failures to meet those duties, and causal

  relationship to the injuries and damages that the plaintiffs allege they have

  sustained.77 In the Executive Summary of its 62-page report, the Flint Water

  Advisory Task Force gives an overview of its investigation and conclusions:

              The Flint water crisis is a story of government failure,
              intransigence, unpreparedness, delay, inaction, and
              environmental injustice. The Michigan Department of
              Environmental Quality (MDEQ) failed in its fundamental
              responsibility to effectively enforce drinking water

  76
     In re NM Holdings Co., LLC, 622 F.3d 613, 620 (6th Cir. 2010) (citing Upjohn
  Co. v. N.H. Ins. Co., 438 Mich. 197, 76 N.W.2d 392 (1991)).
  77
      See Flint Water Advisory Task Force Report, March 2016. The Report is
  admissible evidence under federal and state law.
                                          67
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12874 Filed 12/23/20 Page 68 of 231




               regulations. The Michigan Department of Health and
               Human Services (MDHHS) failed to adequately and
               promptly act to protect public health. Both agencies, but
               principally the MDEQ, stubbornly worked to discredit and
               dismiss others’ attempts to bring the issues of unsafe
               water, lead contamination, and increased cases of
               Legionellosis (Legionnaires’ disease) to light. With the
               City of Flint under emergency management, the Flint
               Water Department rushed unprepared into fulltime
               operation of the Flint Water Treatment Plant, drawing
               water from a highly corrosive source without the use of
               corrosion control. Though MDEQ was delegated primacy
               (authority to enforce federal law), the United States
               Environmental Protection Agency (EPA) delayed
               enforcement of the Safe Drinking Water Act (SDWA) and
               Lead and Copper Rule (LCR), thereby prolonging the
               calamity.78 Neither the Governor nor the Governor’s office
               took steps to reverse poor decisions by MDEQ and state-
               appointed emergency managers until October 2015, in
               spite of mounting problems and suggestions to do so by
               senior staff members in the Governor’s office, in part
               because of continued reassurances from MDEQ that the
               water was safe.

               The specific events that led to the water quality debacle,
               lead exposure, heightened Legionella susceptibility, and
               infrastructure damage are a litany of questionable
               decisions and failures related to several issues and events,
               including, but not limited to:

        •      Decisions related to the use of the Flint River as an interim
               water supply source.

        •      Inadequate preparation (for example, staffing, training and
               plant upgrades) for the switch to full-time use of the Flint

  78
     The Environmental Protection Agency’s duties, breaches of duties, and causal
  relationship to the plaintiffs’ alleged injuries and damages are set out in detail in the
  OIG Report and infra at pages 4-43. The OIG Report also establishes the fault of the
  State of Michigan and its executive branch department, the MDEQ.
                                             68
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12875 Filed 12/23/20 Page 69 of 231




              Water Treatment Plant using the Flint River as the primary
              water supply source.

        •     Inadequate and improper sampling of distribution system
              water quality, potentially in violation of the Safe Drinking
              Water Act.

        •     Intransigent disregard of compelling evidence of water
              quality problems and associated health effects.

        •     Callous and dismissive responses to citizens’ expressed
              concerns.

        •     Persistent delays in coordinating appropriate responses to
              the resultant public health crises once irrefutable evidence
              of exposure and poisoning was presented.
              We cannot begin to explain and learn from these events—
              our charge— without also highlighting that the framework
              for this decision-making was Michigan’s Emergency
              Manager Law. This law replaces the decision- making
              authority of locally elected officials with that of a state-
              appointed emergency manager. While one must
              acknowledge that emergency management is a mechanism
              to address severe financial distress, it is important to
              emphasize that the role of the emergency manager in Flint
              places accountability for what happened with state
              government.

        Separate and apart from the Governor’s Flint Water Advisory Task Force, the

  evidence establishing the duties and breach of duties of numerous government

  entities, officers and employees and the causal relationship of those breaches of

  duties to the plaintiffs alleged injuries and damages is found in the plaintiffs’

  manifold and manifest admissions in their complaints, in numerous pleadings and




                                          69
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12876 Filed 12/23/20 Page 70 of 231




  briefs presented to the Court, and in representations made by their lawyers during

  arguments to the Court.

        A.     The Governor’s Office

               1.     Former Governor Richard Snyder
                      Assistant Attorney General Richard Kuhl
                      Michigan Department of Attorney General
                      P.O. Box 30755
                      Lansing, MI 48909

        Mr. Snyder took office as the elected Governor of Michigan on January 1,

  2011. As Governor of Michigan, Snyder had executive power and the duty to

  supervise the faithful execution of laws by state agencies.79 The governor has the

  power and duty to investigate the acts of any public office or public officer, elective,

  or appointee and may remove or suspend a public official from office.80 Moreover,

  the governor is “responsible for coping with dangers to [the] state or the people of

  [the] state presented by a disaster or emergency” including natural or human-made

  water contamination, and may issue an emergency declaration accordingly.81

        Through his first executive order, Governor Snyder divided the Department

  of Natural Resources and Environment into two distinct departments as they were

  configured a few years beforehand: the Department of Natural Resources and the

  Department of Environmental Quality. Governor Snyder appointed Andy Dillon as


  79
     Mich. Const. Article V, §§ 1, 8.
  80
     Mich. Const. Article V, § 10.
  81
     M.C.L. § 30.403; 30.402(h).
                                            70
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12877 Filed 12/23/20 Page 71 of 231




  the State Treasurer, Nick Lyon as Director of MDHHS, and Dan Wyant as Director

  of MDEQ and had duty to supervise their execution of law. On March 16, 2011 (and

  again in December, 2012), he signed bills into law that increased the powers of

  Emergency Managers of local municipalities to resolve financial matters. Governor

  Snyder also appointed the Emergency Managers who ran the City of Flint during the

  time periods relevant to the City of Flint’s water contamination. Flint’s Emergency

  Managers reported to Governor Snyder through the Department of the Treasury and

  its executive, the State Treasurer. Simply put, Governor Snyder and his subordinate,

  the State Treasurer, had complete power and authority to direct the Flint Emergency

  Managers to undertake actions that were necessary and proper to protect the health

  and safety of Flint residents. Governor Snyder also had complete power and

  authority over Emergency Managers appointed in the City of Detroit and the ability

  to coordinate and implement a long term or short term contract for drinking water

  between Flint and the Detroit Water and Sewer Department at any time before or

  during the crisis.82

         Governor Snyder was involved in and apprised of the decision for the City of

  Flint to join the KWA and leave the DWSD.83 Governor Snyder was informed of the



  82
     Deposition of Richard Snyder, Pg. 138-140, 149, 214, In Re Flint Water Cases
  (June 25, 2020).
  83
     Deposition of Richard Snyder, Pg. 105-106, 125, In Re Flint Water Cases (June
  25, 2020).
                                          71
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12878 Filed 12/23/20 Page 72 of 231




  Flint water switch in April, 2014. In October, 2014, after reports of water quality

  concerns and violation notices, the MDEQ sent Governor Snyder a “briefing paper”

  discussing various water quality issues and infrastructure problem in the City of Flint

  affecting their ability to distribute safe water. That same month, Governor Snyder’s

  senior staff referred to the water contamination situation as an “urgent matter to fix”

  yet the Governor took no action.

        By July 2015, Governor Snyder knew of reports of elevated lead levels found

  in homes throughout the city. On September 5, 2015, Governor Snyder knew that

  1,500 kitchen water filters had been distributed to Flint residents in 4 hours “as a

  way of providing added comfort amid concerns about Flint’s water quality.” Lacking

  urgency and concerned about public perception, Governor Snyder stated his main

  concern as “how did it go over with the residents?” On September 25, 2015, in a

  written communication to Governor Snyder, his Chief of Staff reported: “I can’t

  figure out why the state is responsible except that Dillon did make the ultimate

  decision so we’re not able to avoid the subject” and warned that Governor Snyder

  should not “fan the narrative that the state is ducking responsibility.” On October 2,

  2015, a day after Genesee County declared a public health emergency advising

  citizens not to drink the water due to high lead levels, Governor Snyder continued

  to place cost over public health, expressing the need to conduct a cost analysis of

  “the consequences of changing back [to DWSD] vs. staying [on the Flint River] and


                                            72
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12879 Filed 12/23/20 Page 73 of 231




  then determine what financing mechanisms we have available.”84 On October 8,

  2015, a full year after his staff made the recommendation, Governor Snyder,

  exercising his power and control over Flint’s water issues, ordered the return to Lake

  Huron for drinking water by reconnecting to the Detroit Water and Sewer

  Department.

        Governor Snyder had complete authority over the key state agencies

  responsible for implementing state and federal safe drinking water regulations,

  including the power to intervene, demand additional information or action, or

  reorganize resources or departments to ensure the public health. Governor Snyder

  failed adequately to supervise the acts of his state agencies and their department

  directors, including Nick Lyon and Dan Wyant. Governor Snyder failed to intervene

  appropriately or to take emergency action to prevent further harm to the general

  public caused by contaminated drinking water. Governor Snyder has admitted that

  the Flint Water Crisis was a failure at all levels of government, including in his own

  administration, and that he takes responsibility for the state’s role in the crisis.85

                2.    Dennis Muchmore (Chief of Staff)
                      Assistant Attorney General Richard Kuhl
                      Michigan Department of Attorney General
                      P.O. Box 30755
                      Lansing, MI 48909


   Oct-7-2016 EGLE0168732
  84


   Deposition of Richard Snyder, Pg. 64-69, In Re Flint Water Cases (June 25,
  85


  2020).
                                             73
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12880 Filed 12/23/20 Page 74 of 231




        Members of the Governor’s Office Senior Staff had direct supervisory duties

  and authority over the Emergency Managers in Flint.86 They had a duty and

  obligation to keep Governor Snyder informed of the events in Flint, including related

  to the Flint water issues in 2014 and 2015, and to recommend actions necessary to

  protect public health. As Chief of Staff to Governor Snyder, Mr. Muchmore has

  described himself as the “fireman” who puts out and prevents fires the best he can

  for Governor Snyder. He was responsible for ensuring that Governor Snyder had

  sufficient information and resources to make good policy decisions and

  acknowledged that it was important to provide accurate information, especially

  when public health is at issue.

        Mr. Muchmore has acknowledged that the decision to use the Flint River as

  an interim drinking water source was for cost savings to the City. As reflected in

  internal emails, the governor’s office staff had knowledge that the Flint Water

  Treatment Plant was rushed online and not ready to distribute water, primarily as a

  result of cost-savings measures.87 Governor Snyder’s Chief of Staff has

  acknowledged that the Flint River was not the preferred drinking water source for

  Flint residents and that the Flint Water treatment plant was neglected and in need of

  upgrades, but that the City had no money to make them. A March 17, 2014 email


  86
    Mich. Comp. L. § 141.1549(2).
   Deposition of Dennis Muchmore, Pg. 93-94, In Re Flint Water Cases (June 8,
  87


  2020).
                                           74
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12881 Filed 12/23/20 Page 75 of 231




  circulated amongst the governor’s office states: “the expedited time frame is less

  than ideal and could lead to some big potential disasters down the road.” After the

  switch, the members of Governor Snyder’s executive office were aware of

  immediate water quality issues, including Mr. Muchmore who was presented with

  jugs of brown water by Flint residents.88

        Members of Governor Snyder’s senior staff, including Dennis Muchmore,

  became aware of serious issues with Flint’s water, including potential lead issues,

  sometime in the May, June, or July 2015 time frame.89 In July 22, 2015, Mr.

  Muchmore met with the Concerned Pastors in Flint and learned that, according to

  the group, lead was a serious issue in the City of Flint. Mr. Muchmore sent MDHHS

  Director Nick Lyon a written communication requesting that he look into Flint’s

  water issues, but public notification was not made until over a year later, in January

  2016. By July 2015, the Governor Snyder knew of reports of high levels of lead in

  the water supply, yet Governor Snyder and members of his senior staff worked to

  appease residents and dispel concerns over drinking water quality.

        In September 2015, in an effort to dodge responsibility, the Governor’s office

  attempted to place blame for the problem on others, with Mr. Muchmore



  88
     Deposition of Dennis Muchmore, Pg. 105-106, In Re Flint Water Cases (June 8,
  2020).
  89
     Deposition of Dennis Muchmore, Pg. 162-164, In Re Flint Water Cases (June 8,
  2020).
                                              75
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12882 Filed 12/23/20 Page 76 of 231




  acknowledging that “[t]he real responsibility rests with the county, city and KWA”

  and that “it’s really the city’s water system that needs to deal with it.”

               2.     Valerie Brader (Senior Policy Advisor)
                      Assistant Attorney General Richard Kuhl
                      Michigan Department of Attorney General
                      P.O. Box 30755
                      Lansing, MI 48909

        Valerie Brader served as deputy legal counsel and senior policy advisor to

  Governor Snyder from 2013-2015. Ms. Brader has acknowledged that the

  Governor’s office had a duty and responsibility to supervise state agencies, including

  the MDEQ, and ensure that regulations and laws—including those affecting the

  public health—were being followed by those agencies. As a member of Governor

  Snyder’s staff, Ms. Brader had the ability and authority to call meetings with

  department heads and technical staff to demand information and answers related to

  Flint’s drinking water to protect public health.

        In October 2014, nearly six months after Flint had begun using the Flint River

  water to save money, and four to five months before the VNA defendants conducted

  their approximate 30 day engagement for the City of Flint, Valerie Brader, Governor

  Snyder's senior policy adviser and deputy legal counsel, and his chief legal counsel,

  Michael Gadola, raised concerns to him about Flint's drinking water. Ms. Brader had

  considerable education, training, and experience in environmental matters. A

  Rhodes Scholar, Ms. Brader received her undergraduate degree, magna cum laude,


                                             76
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12883 Filed 12/23/20 Page 77 of 231




  from Harvard, a master’s degree from the University of Oxford (environmental

  change and historical studies), and a law degree, magna cum laude, from

  Georgetown University. She clerked for a federal judge in the Eastern District of

  Michigan and served as a special master in the federal court overseeing

  environmental compliance of a large public utility. She was a partner at Bodman

  PLC practicing environmental law, and had been an environmental and business

  process consultant for the EPA and the Department of Defense. Through her past

  work experience, she was familiar with the environmental issues of communities

  (like Flint) serviced the by Detroit Water and Sewer Department.

        On October 14, 2014, Ms. Brader, in her capacity as a Senior Advisor to

  Governor Snyder, sent the following communication to “the members of the senior

  staff team”, calling the situation an “urgent matter to fix” and recommending that

  Flint reconnect to or blend with DWSD (i.e., Lake Huron water):




                                         77
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12884 Filed 12/23/20 Page 78 of 231




  The Chief Legal Counsel provided a full-throated warning in response:




        Ms. Brader has testified that Richard Baird, Transformation Manager in

  Governor Snyder’s Executive Office, contacted her about setting up a call with the

  Flint Emergency Manager to discuss the concerns expressed in her October 14 email.

  She recalls that she went down to Mr. Baird’s office and that together they called

  Flint’s Emergency Manager, Darnell Earley, from Baird’s office. Ms. Brader

  testified that Emergency Manager Earley told them that he had recently spoken with

  MDEQ staff about the health violations, but that the problems could be fixed and

                                         78
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12885 Filed 12/23/20 Page 79 of 231




  that the switch back to Lake Huron water would be too expensive. Despite Flint

  Emergency Manager Earley’s statements, Ms. Brader did not change her

  recommendation to switch back to Lake Huron water to or blend water with DWSD.

  Indeed, it was the prevailing view of the Governor’s office by January 2015 that

  Flint switch back to DWSD, but the Governor’s office failed to intervene citing cost

  considerations and false assurances provided by the MDEQ. The members of

  Governor Snyder’s senior staff kept Governor Snyder aware and apprised of the

  water quality issues in Flint in 2014 and 2015, but failed to authorize a switch back

  to DWSD until one year later in October, 2015. Despite weekly meetings with

  Governor Snyder regarding Detroit’s bankruptcy proceedings from 2013-2015,

  extensive experience in environmental issues, and growing concerns over Flint water

  quality in 2015, Ms. Brader was never further investigated Flint’s water issues or

  assisted in effectuating a switch back to DWSD.

               3.    Harvey Hollins III (Director of Urban Initiatives)
                     Assistant Attorney General Richard Kuhl
                     Michigan Department of Attorney General
                     P.O. Box 30755
                     Lansing, MI 48909

        Harvey Hollins III worked as the Director of Urban and Metropolitan

  initiatives in Governor Snyder’s office beginning in 2011. Mr. Hollins was

  responsible for economic development and growth in core urban areas in Michigan,

  including in Flint. Mr. Hollins’ job was to serve as the liaison between the Governor


                                           79
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12886 Filed 12/23/20 Page 80 of 231




  and Michigan’s mayors on matters related to urban and regional economic initiatives

  contributing to job growth. Mr. Hollins knew that Flint was in serious economic

  decline prior to the water switch in April 2014 and that the City’s water system

  suffered from a lack of infrastructure investment. Mr. Hollins worked directly with

  Emergency Managers in Flint to restore the City to financial solvency by reducing

  costs.

           Prior to the switch to the Flint River water as an interim drinking water source,

  Mr. Hollins served as the point person for the state’s response to the Flint water

  issues, including as a liaison between the city, Detroit Water and Sewage

  Department (“DWSD”), Department of Treasury, and consultants working for the

  city regarding the potential cost implications of the various drinking water sources.

  Mr. Hollins was intimately involved in coordinating the water quality concerns of

  Flint residents and activists, including communicating water quality concerns to the

  emergency manager. Early in 2015, Mr. Hollins knew of a potential Legionnaires’

  disease outbreak but failed to notify Governor Snyder or other members of the senior

  staff. Also in March 2015, members of the Governor’s Office, including Mr. Hollins,

  began looking into purchasing bottled water for Flint residents due to the poor water

  quality. Throughout 2014 and 2015, Mr. Hollins was aware early on of the lack of

  response from city officials and state agencies over growing health concerns and

  lead issues in Flint, yet he failed to intervene.


                                              80
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12887 Filed 12/23/20 Page 81 of 231




               4.    Richard Baird (Transformation Manager)
                     Assistant Attorney General Richard Kuhl
                     Michigan Department of Attorney General
                     P.O. Box 30755
                     Lansing, MI 48909

        Richard Baird served as a senior advisor to Governor Snyder beginning in

  2010. Mr. Baird had a duty and obligation to keep Governor Snyder informed of the

  events in Flint, including related to the Flint water issues in 2014 and 2015, and to

  recommend actions necessary to protect public health. In October 2014, Valerie

  Brader recommended to her superiors in the Governor’s Office, including the Chief

  of Staff Dennis Muchmore and Mr. Baird, that the Emergency Manager in Flint be

  urged to return to DWSD water urgently because of serious health and safety

  concerns with the water. Despite these concerns, Mr. Baird did not challenge the

  decisions of the Emergency Managers Darnell Earley and Gerald Ambrose

  throughout 2014 and 2015 that a return to DWSD was cost-prohibitive.

        Mr. Baird also participated in efforts by the Governor’s office to downplay

  and deflect Flint’s water issues. On November 26, 2015, Mr. Baird instructed the

  Michigan state police: “…boss [Snyder] wants us to work through this without a

  disaster declaration if possible. Dan [Wyant, MDEQ] and Nick [Lyon] and I are

  working on it.” The Governor, directly and through his senior staff, failed properly

  to advise or to take action to protect the general public from health hazards caused

  by contaminated water.


                                           81
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12888 Filed 12/23/20 Page 82 of 231




              5.     Sara Wurfel (Press Secretary)
                     Assistant Attorney General Richard Kuhl
                     Michigan Department of Attorney General
                     P.O. Box 30755
                     Lansing, MI 48909

        Sara Wurfel served as press secretary for Governor Snyder’s office from 2010

  to 2015. Ms. Wurfel had near daily contact with and access to Governor Snyder

  during this time and had a duty to keep Governor Snyder informed of policy and

  media related issues. Ms. Wurfel had a duty to regularly and accurately communicate

  with other state agencies and to the public about Flint water issues, including the

  safety of drinking water. Ms. Wurfel has acknowledged that it was an important part

  of her job to be sure that Governor Snyder had a positive media presence and that he

  wanted problems fixed, including Flint water issues.

        Despite increasing public health and water quality issues in 2014 and 2015,

  Ms. Wurfel relied solely and exclusively on the briefings she received from MDEQ

  that the water was safe and complied with all regulations, which she later admitted

  were inaccurate. Ms. Wurfel and the governor’s office were aware of lead issues by

  the July 2015 but delayed in acting until September because of their continued

  reliance on state experts and their assurances that there was no lead issue and that

  the water was safe. Ms. Wurfel failed to clearly and effectively community Flint’s

  water issues to members of Governor Snyder’s staff and to the public.




                                          82
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12889 Filed 12/23/20 Page 83 of 231




               6.    David (Press Secretary/Communications Director)
                     Assistant Attorney General Richard Kuhl
                     Michigan Department of Attorney General
                     P.O. Box 30755
                     Lansing, MI 48909

        David Murray served as Governor Snyder’s Deputy Press Secretary from July

  2013-December 2015 and as Press Secretary from December 2015-March 2016. As

  Deputy Press Secretary, Murray was responsible for responding to media inquiries

  and coordinating communications activities, including writing press releases and

  social media posts, talking points, and acting as spokesperson and media liaison for

  the Governor’s Office. Mr. Murray has acknowledged that the people in Flint had a

  right to know if their water was safe and a right to expect that important health and

  safety issues were communicated accurately.

        As Deputy Press Secretary in 2014 and 2015, Mr. Murray continued to rely

  on false information about Flint water issues from MDEQ and MDHHS, despite

  contrary evidence that such information was inaccurate. Mr. Murray was aware of

  growing water quality concerns in 2014 and 2015, including Legionnaires’ disease

  and lead issues, but failed to effectively communicate the dangers to either the

  governor or the public, and at times issued public statements that he has since

  acknowledged were unprofessional and inappropriate.




                                           83
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12890 Filed 12/23/20 Page 84 of 231




        B.     Members of the Flint Receivership Transition Advisory Board:
               Michael A. Townsend, David McGhee, Michael A. Finney, and
               Beverly Walker-Griffea

               Assistant Attorney General Richard Kuhl
               Michigan Department of Attorney General
               P.O. Box 30755
               Lansing, MI 48909

        Michael A. Townsend, David McGhee, Michael A. Finney, and Beverly

  Walker-Griffea were all members of the Flint Receivership Transition Advisory

  Board (“FRTAB”). The FRTAB took over control of Flint’s government from

  Emergency Manager Gerald Ambrose at the end of April, 2015. Upon taking over

  Flint’s government, the FRTAB had all the powers that the Emergency Managers

  possessed—the FRTAB had to approve contracts and all resolutions, ordinances,

  and budget amendments adopted by the City Council before they could take effect.

  The FRTAB owed a duty to the public to safeguard the public’s health, welfare, and

  safety.

        By the time the FRTAB took over Flint’s government, the lead problem was

  already well-established. Despite this, the FRTAB did not immediately take action

  to remedy the lead problem. Instead, the FRTAB dithered. Indeed, it was not until

  more than six months after the FRTAB took over Flint’s government—in mid-

  October, 2015—that Flint reconnected to DWSD water. If the FRTAB had acted

  sooner to return Flint to DWSD water, the effects of this crisis may have been

  mitigated.

                                         84
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12891 Filed 12/23/20 Page 85 of 231




        C.     Michigan Department of Treasury
               Austin Building
               430 W. Allegan Street
               Lansing, MI 48922

               Assistant Attorney General Richard Kuhl
               Michigan Department of Attorney General
               P.O. Box 30755
               Lansing, MI 48909

        The State Treasurer of Michigan is an unelected officer appointed by the

  Governor, operates the Department of Treasury within the executive branch, and

  functions as the chief financial officer for the State.90 The State Treasurer oversees

  the collection, investment, and disbursement of all state monies, and also administers

  major tax laws, safeguards the credit of the state, and distributes revenue sharing

  monies to local units of government.91 As part of its responsibility to safeguard the

  credit of the state, the Department of the Treasury oversees the Emergency Managers

  appointed by the Governor, including the delivery of services essential to the public

  health, safety, and welfare of residents.92

        The Michigan Department of Treasury approved the 2013 decision for Flint

  to switch to the Karegnondi Water Authority (“KWA”)93 but abdicated its


  90
     Deposition of Heather Frick, as 30(b)(6) Representative of State of Michigan
  (Treasury Department), Pg. 21-24, In Re Flint Water Cases (October 5, 2020).
  91
     Id.
  92
     Deposition of Andrew Dillon, Pg. 21 & 149, In Re Flint Water Cases (July 7,
  2020).
  93
     March 28, 2013 Flint Resolution to Purchase Capacity from Karegnondi Water
  Authority.
                                            85
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12892 Filed 12/23/20 Page 86 of 231




  responsibility to assess the economic implications of entering the KWA, and ensure

  that a safe interim water source was available to the residents of Flint between Flint’s

  termination of its contract with the DWSD and the KWA becoming operational.

  Instead of undertaking that assessment itself, it looked to the Michigan Department

  of Environmental Quality (“MDEQ”) for guidance, even though MDEQ is not an

  agency equipped to make economic-focused decisions like these.94 The Department

  of Treasury also independently approved contracts for the City of Flint that exceeded

  $50,000, including contracts for treatment upgrades and similar activities that have

  now been demonstrated as woefully inadequate. In addition, the Department of

  Treasury worked with others to secure the Administrative Consent Order (“ACO”)

  that was necessary to secure financing for the KWA, even though the ostensible

  purpose of the ACO was to clean a lagoon at the Flint Water Treatment Plant’s lime-

  sludge facility. Finally, once it became apparent that the water being provided to the

  residents of Flint was unsafe for consumption, Treasury failed to exercise its power

  or authority to effectuate a timely transition to a safe drinking water source,

  prolonging any adverse effects suffered by the residents of Flint.95




  94
     August 6, 2016 Detroit Free Press Article: “Professor: Blame Treasury, not just
  DEQ, in Flint water mess.”
  95
     September 3, 2015, 5:36 PM Thomas Saxton Email to James Redford and Dennis
  Muchmore (“Re: FW: Flint Water”).
                                            86
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12893 Filed 12/23/20 Page 87 of 231




        All told, the Treasury Department: 1) failed in its duty to adequately supervise

  the Flint Emergency Manager’s financially motivated decision to join the KWA,

  ceding to local political sentiments; played an active role in assisting the City of Flint

  in obtaining financing to transition to the KWA; and, 3) subsequently failed to

  appreciate the health risks Flint River water posed to Flint residents or affirmatively

  act to reconnect Flint to a safe water source.

               1.  Andy Dillon
                   Assistant Attorney General Richard Kuhl
                   Michigan Department of Attorney General
                   P.O. Box 30755
                   Lansing, MI 48909
        Governor Snyder appointed Andy Dillon as State Treasurer on January 1,

  2011.96 He held that position through October 11, 2013 but continued to be employed

  at the same salary as “Senior Advisor” to his successor, R. Kevin Clinton.97 In his

  capacity as Treasurer of the State of Michigan, Mr. Dillon had a duty to oversee the

  Emergency Manager’s activities, including the delivery of services essential to the

  public health, safety, and welfare of Flint residents.98,99 The delivery of services

  essential to the public health, safety, and welfare includes the provision of safe

  drinking water.100



  96
     Deposition of Andrew Dillon, Pg. 15, In Re Flint Water Cases (July 7, 2020).
  97
     Id. at Pg. 16.
  98
     Id. at Pg. 21
  99
     Id. at Pg. 149
  100
      Id. at Pg. 200
                                             87
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12894 Filed 12/23/20 Page 88 of 231




        Dillon was on notice of significant concerns regarding the potability of Flint

  River water prior to Flint’s decision to use the Flint River as its primary source of

  drinking water.101

        However, Dillon still played a pivotal role in the decision-making by Flint’s

  Emergency Managers resulting in the change of the source of Flint’s drinking water

  from Lake Huron to the Flint River.102 Despite his responsibility to ensure that the

  Flint Emergency Manager delivered services essential to the public health, safety,

  and welfare of the citizens of Flint, Dillon abdicated the analysis of a potential

  transition to the KWA to his counterparts at the DEQ and an outside consulting firm

  Tucker, Young, Jackson, Tull, Inc. (“Tucker Young”).103 Dillon did so

  notwithstanding his own express concerns regarding both entities’ interest in the

  outcome of the decision, and his employees’ concerns regarding the data relied upon

  throughout the decision-making process.104,105

        Ultimately, and without taking additional steps to ensure that all necessary

  data was available, or to resolve concerns regarding the credibility of his advisors,


  101
      March 27, 2013, 6:13 PM Dan Wyant Email to Andy Dillon (“Re: FW: ODWMA
  Response - Flint KWA-DWSD Report”).
  102
       March 28, 2013, 6:18 PM Andy Dillon Email to Rick Snyder, et. al. (“Re:
  KWA”).
  103
      Id.
  104
      April 17, 2013, 8:43 AM Andy Dillon Email to Dennis Muchmore (“Re: KWA
  and City of Flint. Urgent”).
  105
      February 15, 2013 Eric Cline Memorandum to Edward Koryzno (“Re: Updated
  Flint Water System Assessment”).
                                           88
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12895 Filed 12/23/20 Page 89 of 231




  on March 28, 2013, Dillon communicated to Governor Snyder that “based upon

  today's presentations to the DEQ by the City of Flint, KWA and the engineering firm

  (Tucker Young) Treasury hired to vet the options as to whether Flint should stay

  with DWSD or join KWA. I am recommending we support the City of Flint's

  decision to join KWA. The City’s EM, Mayor and City Council all support this

  decision. Dan Wyant likewise concurs and will confirm via email.”106

           A few weeks later, on April 11, 2013, in a letter to Flint Emergency Manager

  Ed Kurtz, Mr. Dillon listed off the reasons that leaving the DWSD and joining the

  KWA was the right move for Flint:

                 First, there is widespread support in the city for this move,
                 including the support of the Mayor, the City Council, and
                 the Emergency Manager. Second, this move will provide
                 a unique opportunity for the City and County to partner on
                 an important project, which will hopefully lead to future
                 regional collaboration. Third, the Department of
                 Environmental Quality is supportive of the City
                 participating in the KWA project. Finally, your
                 representations that this deal will lead to substantial
                 savings for the City over the coming decades, savings that
                 are desperately needed to help with the turnaround of the
                 City of Flint.107

           Continuing, Mr. Dillon acknowledged that regardless of what the DWSD’s

  final best offer was, Flint was joining the KWA: “[i]t is my understanding that the

  Detroit Water and Sewer Department is making a final best offer to Genesee County


  106
        March 28, 2013, 6:18 PM Andy Dillon Email to Governor Snyder (“KWA”).
  107
        April 11, 2013 Andy Dillon Letter to Ed Kurtz.
                                              89
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12896 Filed 12/23/20 Page 90 of 231




  and the City of Flint next Monday, April 15, 2013. As such, this approval will be

  effective at 5 pm on April 16, 2013 after receiving written notice from the City that

  either no such offer was presented to the county and the City or that an offer was

  received and was rejected in good faith based upon specified objections.”108

  Admittedly, Dillon’s decision was influenced by local political sentiments and

  rushed to meet Spring construction deadlines.109,110

        Further, Dillon failed to ensure that a safe interim water source would be made

  available to the City of Flint prior to the completion of the KWA, or anticipate that

  Flint might use the Flint River as an interim source of water: “I assumed they would

  work something out with Detroit.”111 Joining the KWA was the first move Flint made

  that led to its public health crisis. Without Mr. Dillon’s facilitation at the highest

  levels of Michigan state government, Flint may have never left the DWSD, and this

  crisis may have been averted. Lastly, had Dillon acted to ensure that Flint continued

  to receive drinking water from DWSD and the City of Detroit, which was also under

  Emergency Management, prior to the completion of the KWA, Flint would not have

  switched to the Flint River water source.


  108
      Id.
  109
      Deposition of Andrew Dillon, Pg. 163, In Re Flint Water Cases (July 7, 2020).
  110
      Id. at 63.
  111
      Fonger, Ron, Former state treasurer assumed Flint wouldn’t use river for
  drinking water, Mlive (January 21, 2016), available at
  https://www.mlive.com/news/flint/index.ssf/2016/01/former_michigan_state_treas
  ure.html (last visited July 12, 2019).
                                           90
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12897 Filed 12/23/20 Page 91 of 231




               2.    R. Kevin Clinton
                     Assistant Attorney General Richard Kuhl
                     Michigan Department of Attorney General
                     P.O. Box 30755
                     Lansing, MI 48909

        R. Kevin Clinton (“Clinton”) served as State Treasurer from October 11, 2013

  until April 17, 2015 and, as such, was directly responsible for decision-making

  related to the switch of Flint’s drinking water source from Lake Huron to the Flint

  River.112 Mr. Clinton was the State Treasurer in April of 2014, when Flint

  transitioned to the Flint River as a source of drinking water,113 and in October 2014,

  when the Governor’s control group raised the need to return the City of Flint to Lake

  Huron as the source of its drinking water.

        As Treasurer, Clinton swore an oath to uphold the constitutions and laws of

  the United States and the State of Michigan.114 Clinton also understood that as

  Treasurer, the health of all of the citizens of Michigan were of paramount concern

  to the State of Michigan, and that the conservation and development of the natural

  resources of the state had been constitutionally declared to be of paramount public

  concern to the health, safety and general welfare of the people.115




  112
      Deposition of R. Kevin Clinton, Pg. 80, In Re Flint Water Cases (April 30, 2020).
  113
      Id. at 82.
  114
      Id. at 37.
  115
      Id. at 66-67.
                                           91
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12898 Filed 12/23/20 Page 92 of 231




         Despite his predecessor’s relatively active involvement in Distressed Cities,

  and role in decision-making regarding Flint’s drinking water source, Clinton (at the

  direction of Dennis Muchmore) avoided nearly all involvement in the supervision of

  Distressed cities.116 Notwithstanding his statutory duty to supervise Flint’s

  Emergency Managers, Clinton failed to exercise adequate supervision. Notably,

  Clinton was unaware that Emergency Managers were required to submit regular

  reports to his office,117 and reports to the Governor’s Office regarding the

  Emergency Manager’s performance (bearing Clinton’s name) were neither authored

  nor reviewed by Clinton personally.118

         During Clinton’s tenure as state treasurer: 1) not one, but two boil water

  advisories were issued in Flint; 2) Flint experienced elevated levels disinfectant

  byproducts in its drinking water; 3) Professor Rose rendered her advice to the City

  of Flint that testing for lead should be performed; 4) LeeAnne Walters' home

  drinking water test results demonstrated extraordinarily high levels of lead; 5) the

  EPA began investigating the issue of lead in Flint’s drinking water; and, 6) Flint

  DPW’s Rob Bincsik voiced concerns that high lead level test results within Flint’s




  116
      Id. at 45-46.
  117
      Id. at 114.
  118
      Id. at 58-59.
                                           92
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12899 Filed 12/23/20 Page 93 of 231




  drinking water might be a city-wide problem.119 Yet, Clinton failed to take any action

  to transition Flint to a safe source of drinking water.

        Accordingly, Mr. Clinton failed in his duty to oversee the Emergency

  Manager’s activities, including the delivery of services essential to the public health,

  safety, and welfare of Flint residents.

               3.     Wayne Workman
                      Assistant Attorney General Richard Kuhl
                      Michigan Department of Attorney General
                      P.O. Box 30755
                      Lansing, MI 48909

        Wayne Workman was Deputy State Treasurer from July 2013 to January

  2016.120 . As Deputy State Treasurer Workman oversaw the local government

  division of the Treasury Department.121 This responsibility included the direct

  oversight of the Emergency Manager’s activities, including the delivery of services

  essential to the public health, safety, and welfare of Flint residents.122

        Although, the City’s decision to join KWA was made before Workman

  became the Deputy Treasurer in July 2013, Workman oversaw Flint Emergency

  Manager Darnell Earley when Flint actually transitioned the Flint River as its interim

  water source in April 2014. Workman also oversaw Earley at the time that Earley



  119
      Id. at 83-85.
  120
      Deposition of Wayne Workman, Pg. 18, In Re Flint Water Cases (June 15, 2020).
  121
      Id. at 19.
  122
      Id. at 136-137.
                                             93
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12900 Filed 12/23/20 Page 94 of 231




  misinterpreted DWSD’s termination letter as notice of a water cutoff, necessitating

  an alternate water source. Aside from merely overseeing Flint’s Emergency

  Managers during the transition to the Flint River as a primary water source,

  Workman went a step further in March 2014 by directing a colleague to, “get a call

  in to,” the Director of the DEQ to, “push through,” an Administrative Consent Order

  which would enable the City of Flint to secure its share of funding for participation

  in the KWA.123 Notably, this Administrative Consent Order specifically required

  Flint to use the Flint River as a temporary source of untreated water until KWA

  water became available, and was prepared under the guise that funds would be used

  to clean the Bray Road lagoon in order to access the funding.124

        Once safety concerns regarding the City of Flint’s drinking water became

  apparent, Workman failed to take prompt action to provide safe drinking water to

  the citizens of Flint. Instead, Workman continued to prioritize financial concerns

  regarding a switch back to DWSD and failed to appreciate the severity of the

  situation. For example, between October 14 & 15, 2014, Workman responded to

  Dennis Muchmore’s request that Workman and his colleague, Thomas Saxton, step-

  in to evolving concerns stemming from Valerie Brader’s memorandum regarding

  General Motor’s decision to cease use of Flint Water, by stating that they, “will


  123
      March 19, 2014, 7:19 AM Wayne Workman Email to Thomas Saxton and Brom
  Stibitz (Re: FW: order for Flint).
  124
      March 21, 2014 Administrative Consent Order at § 3.13.
                                           94
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12901 Filed 12/23/20 Page 95 of 231




  escalate their involvement.”125 Workman later added that with respect to these

  evolving concerns regarding Flint’s water, he planned to, “control what people

  say.”126 Later that day, Gerald Ambrose emailed Workman suggesting the MDEQ

  sit in on an October 15, 2014 telephone conference regarding Flint’s Water

  concerns.127 Aside from his pledge to, “control what people say,” Workman failed

  to act with urgency to undertake a substantive investigation of the concerns, or

  exercise Treasury’s authority to see that Flint and DWSD returned to the negotiating

  table in any meaningful way.

        On January 16, 2015, Thomas Saxton sent an email to Workman stating: “I

  spoke to Jerry Ambrose on the water issue. He indicated KWA water will be

  available in late 2016. They are in the process of hiring water consultant to assist.

  They don’t want to pay and would have difficulty paying DWSD an estimated 1M

  per month.”128

        On February 11, 2015, Saxton forwarded a memorandum from Workman

  regarding the increase in water and sewer rates in Flint since 2010 and added that




  125
      October 15, 2014, 6:56 AM Wayne Workman Email to Thomas Saxton and
  Dennis Muchmore (Re: “Flint water”).
  126
      Id.
  127
      October 15, 2014, 11:30 AM Gerald Ambrose Email to Wayne Workman, et. al.
  (Re: “Noon phone call”).
  128
      January 16, 2015, 2:56 PM Thomas Saxton Email to Wayne Workman, et. al.
  (Re: “Document for Review”).
                                           95
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12902 Filed 12/23/20 Page 96 of 231




  Flint “could be hooked up to DWSD by the end of the calendar year.”129 Saxton

  continued to note, “Whether you hooked up to DWSD thru county or directly it is

  an add’l $1M to the budget and 130% increase in rates over existing.”130

        On March 2-3, 2015, Dennis Muchmore forwarded an email to Workman and

  others entitled “Contaminated Drink Water if [sic] Flint.”131 In that email,

  Muchmore states:

              “Might want to get Jarrod and Terry Stanton on this as well
              as Harvey. Otherwise it will get out of hand. It’s in the
              city’s long-term interest to make the KWA work and we
              can make the river water safe, but we need to work with
              the ministers this week to help them out. It's tough for
              everyday people to listen to financial issues and water
              mumbo jumbo when all they see is problems. You can't
              expect the ministers to hold the tide on this problem. How
              about cutting a deal with Ice Mountain or Bill Young and
              buying some water for the people for a time? $250K buys
              a lot of drinking water and we could distribute it through
              the churches while we continue to make the water even
              safer. If we procrastinate much longer in doing something
              direct we'll have real trouble.”132

        Workman responded to this email by stating, “If this does happen, we need to

  figure who would hand out the water. It should not be the City. It would undercut




  129
      February 11, 2015, 12:27 PM Thomas Saxton Email to Dennis Muchmore, et. al.
  (Re: FW: “Flint water”).
  130
      Id.
  131
      March 3, 2015, 10:04 PM Dennis Muchmore Email to Wayne Workman, et. al.
  (Re: FW: “Contaminated Drink Water if Flint”).
  132
      Id.
                                          96
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12903 Filed 12/23/20 Page 97 of 231




  every point they are making. It probably should also be reserved for people who can't

  afford to buy water.”133

        On July 28, 2015, Eric Cline authored a memorandum to Randall Byrne, in

  response to several questions regarding the City of Flint’s Water System posed by

  Wayne Workman at a July 23, 2015 meeting.134 In the memorandum Cline notes that

  on March 3, 2015, Emergency Manager Ambrose advised Workman that Ambrose

  had been informed by DWSD that a reconnection to DWSD would result in an

  immediate fixed cost to the city of Flint of $10.1 million per year, a 30% increase in

  water rates, and that DWSD insisted that Flint enter into a 30-year contract with

  DWSD.135

        Despite ongoing concerns regarding the safety of Flint’s water supply, on

  September 3, 2015 Saxton forwarded a description of the costs to reconnect to

  DWSD to Muchmore and Workman and added, “I assume/hope no one is still

  seriously considering that option but if you need anything more give us a call.”136

        On October 1, 2015, Saxton forwarded an email to Dennis Muchmore,

  copying Workman and others outlining the latest estimate of the costs to return to



  133
      Id.
  134
       July 28, 2015 Eric Cline Memorandum to Randall Byrne (“Re: Questions
  Regarding City of Flint Water System”).
  135
      Id.
  136
      September 3, 2015, 5:36 PM Thomas Saxton Email to James Redford, et. al. (Re:
  FW: “Flint Water”).
                                           97
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12904 Filed 12/23/20 Page 98 of 231




  DWSD.137 Saxton adds that the estimate seems to be an improvement over DWSD’s

  prior offers but only represents a ballpark, and, “While this can be pulled together in

  less than a week it will not mean that lead concerns will go away in one week.”138

           Subsequently, on October 5, 2015 Workman sent a memorandum addressed

  to     Governor   Snyder    entitled,   “Status   of   Financially   Distressed   Local

  Governments.”139 In this memorandum, Workman states, “Concerns have been

  raised about the amount of lead in the city’s water system after a study by Virginia

  Tech University suggests that the amount is much higher than standard testing

  shows. The city is in compliance with state and federal lead standards but will be

  adding a corrosion inhibitor into the treatment process to reduce the amount of lead

  leaching into the system. The city is also providing free and independent water

  quality testing to residents. Treasury is monitoring this issue closely.”140

        Lastly, on October 9, 2015, Randall Byrne sent an email to Workman forwarding

  Drew Vandegrift’s recommendation that, “the best way forward to [sic] reconnect

  to DWSD.”141



  137
      October 1, 2015, 8:25 PM Thomas Saxton Email to Dennis Muchmore, et. al.
  (Re: FW: “follow up”).
  138
      Id.
  139
      October 5, 2015 Wayne Workman Memorandum to Rick Snyder (“Re: Status of
  Financially Distressed Local Governments”).
  140
      Id.
  141
      October 9, 2015, 7:52 AM Randall Byrne Email to Wayne Workman, et. al. (Re:
  FW: “Flint Water Issue”).
                                             98
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12905 Filed 12/23/20 Page 99 of 231




           Despite Workman and Treasury’s growing awareness that safety issues

  permeated Flint’s water supply it was not until October 16, 2015, that Flint reverted

  to the DWSD.

              Accordingly, Workman’s failure to act promptly unreasonably prolonged

        the Flint Water Crisis and compounded the threat posed to Flint’s residents.

                 4.     Frederick Headen
                        Assistant Attorney General Richard Kuhl
                        Michigan Department of Attorney General
                        P.O. Box 30755
                        Lansing, MI 48909

           Frederick Headen (“Headen”) served as Legal Adviser to the State Treasurer

  from November 2012- through 2016.142 For the 10 years prior to assuming his role

  as Legal Adviser to the State Treasurer Headen served as Director of the Bureau of

  Local Government Services within the Department of Treasury.143

           In his capacity as an employee of the Department of Treasury, Headen had a

  duty to oversee the Emergency Manager’s activities, including the delivery of

  services essential to the public health, safety, and welfare of Flint residents. Headen

  reported that he provided legal advice concerning law and policy matters directly to

  the Treasurer and Chief Deputy Treasurer.144 Notably, Flint’s former Emergency



  142
      Deposition of Fredrick Headen, Pg. 10-11, In Re Flint Water Cases (October 7,
  2020).
  143
      Id.
  144
      Id. at 11-12.
                                             99
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12906 Filed 12/23/20 Page 100 of 231




   Manager, Ed Kurtz, explained in sworn testimony that Headen was the Emergency

   Manager’s primary point of contact with the Department of Treasury.145 Kurtz

   testified that he would provide weekly updates to Headen.146 Headen was thus aware

   of the decision to switch from DWSD water and join the KWA and supported that

   decision. If Flint had not abandoned the DWSD as its drinking water source, it would

   never have had to use the Flint River as an interim source of water, and this crisis

   may have been averted.

         Around April of 2015, Headen was named the Chairperson of the FRTAB,

   which took over control of Flint’s government from Emergency Manager Gerald

   Ambrose at the end of April, 2015.147 Upon taking over Flint’s government, the

   FRTAB had all the powers that the Emergency Managers possessed—the FRTAB

   had to approve certain contracts and all resolutions, ordinances, and budget

   amendments adopted by the City Council before they could take effect.148 The

   FRTAB accordingly owed a duty to safeguard the public’s health, welfare, and

   safety.




   145
       Deposition of Edward Kurtz, Pg. 29, In Re Flint Water Cases (November 21,
   2019).
   146
       Id. at 37.
   147
       Deposition of Fredrick Headen, Pg. 100, In Re Flint Water Cases (October 7,
   2020).
   148
       Id. at 104-107.
                                           100
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12907 Filed 12/23/20 Page 101 of 231




            By the time Headen and the FRTAB took over Flint’s government, Flint’s

   lead problem was well-established. Despite Treasury’s awareness of these various

   safety concerns, Headen and the FRTAB did not immediately take action to remedy

   the lead problem or initiate a switch to a safe water source. Instead, Headen and the

   FRTAB dithered. Indeed, it was not until more than six months after the FRTAB

   took over Flint’s government—in mid-October, 2015—that Flint reconnected to

   DWSD water. If Headen and the FRTAB had acted sooner to return Flint to DWSD

   water, the effects of this crisis may have been mitigated.

                  5.    Edward Koryzno
                        Assistant Attorney General Richard Kuhl
                        Michigan Department of Attorney General
                        P.O. Box 30755
                        Lansing, MI 48909

            Edward Koryzno (“Koryzno”) was an Administrator in the Office of Fiscal

   Responsibility within the Department of Treasury between 2012 and 2014.149

   Subsequently, Koryzno was promoted to Director of Bureau of Local

   Government.150 Koryzno recalled that this office, “was created as part of, I believe,

   public act four and -- and so the intent was to assemble a team of people to assist

   local governments that were in financial trouble. So my first task was to hire a staff

   and then once that staff was assembled to develop a game plan to – to seek out



   149
         Deposition of Edward Koryzno, Pg. 16, In Re Flint Water Cases (May 26, 2020).
   150
         Id. at 18.
                                            101
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12908 Filed 12/23/20 Page 102 of 231




   communities that were having difficulties financially and offer our assistance.”151

   Additionally, Treasurer Dillon specifically tasked the Office of Fiscal Responsibility

   with the responsibility of: 1) assessing the different projected construction costs

   provided by TYJT and by the City of Flint/KWA; 2) explaining why Treasury

   believes that the projects provided by Flint/KWA are acceptable; and, 3) identifying

   the construction contingencies included in the TYJT and Flint/KWA projections, as

   well as the options Flint will utilize in the event of a construction cost overrun or a

   delay in construction by KWA.152 Therefore, in his capacity as an employee of the

   Department of Treasury, Koryzno had a duty to oversee the Emergency Manager’s

   activities, including the delivery of services essential to the public health, safety, and

   welfare of Flint residents, specifically, assessing the viability of the KWA as a source

   of safe drinking water.

         According to Treasurer Dillon, Koryzno was Flint’s primary point of contact

   at Treasury.153 Once Koryzno and his department were assigned to evaluate the

   competing proposals between DWSD and the KWA, Koryzno delegated much of

   this responsibility to his subordinate Eric Cline.154 Therefore, Koryzno received

   Cline’s February 21, 2013 memorandum concluding that the KWA proved to be the


   151
       Id. at 17.
   152
       Id. at 69.
   153
       Deposition of Andrew Dillon, Pg. 12, In Re Flint Water Cases (July 7, 2020).
   154
       Deposition of Edward Koryzno, Pg. 161-162, In Re Flint Water Cases (May 26,
   2020).
                                             102
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12909 Filed 12/23/20 Page 103 of 231




   cheaper option but noting several difficulties in arriving at this conclusion. These

   difficulties included: 1) the number of proposals involved; 2) differences of opinion

   regarding the conclusions of various engineering analyses; 3) the comparison

   between an existing water system and one that has yet to be designed; 4) an inability

   to identify the City of Flint’s true water needs; 5) the short timeframe within which

   Tucker Young attempted to perform its analysis; and, 6) that all available

   information may not have been provided to Tucker Young.155 Cline emphasized this

   point by adding, “the only way to verify the accuracy of either estimate would be to

   utilize a third engineering firm to independently review both TYJT and KWA’s

   estimates.156

         As Cline’s supervisor, Koryzno was in a position to escalate these concerns

   and object to Treasury basing its approval of Flint joining the KWA on the

   information available at that time, but failed to do so. Further, Koryzno stood by

   while the Emergency Manager Ed Kurtz unilaterally withdrew from consideration

   several potentially more cost-effective alternatives, including those involving a

   blending of Flint River water with water supplied by the DWSD.157




   155
       February 21, 2013 Eric Cline Memorandum to Edward Koryzno (“Re: Updated
   Flint Water System Assessment”).
   156
       Id.
   157
       February 15, 2013 Eric Cline Memorandum to Edward Koryzno (“Re: Updated
   Flint Water System Assessment”).
                                           103
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12910 Filed 12/23/20 Page 104 of 231




         Additionally, Koryzno knew that the KWA would not be able to supply Flint

   with water until 2016, and that DWSD would stop supplying Flint with water as of

   April, 2014.158 Koryzno also knew that the Flint River was under consideration as

   Flint’s interim water source until the KWA came online.159 But Koryzno also knew

   that the Flint Water Treatment Plant was woefully inadequate to supply safe water.160

   By June, 2013, Koryzno was told that significant upgrades to the Flint Water

   Treatment Plant would be necessary in order for the Flint River to safely provide

   drinking water to Flint’s residents.161As a result, Koryzno approved Flint’s request

   to contract with LAN to consult regarding necessary upgrades to the Flint Water

   Treatment Plant.162 Koryzno advised then-Emergency Manager Michael Brown to

   submit a request for an additional $11 million from the State of Michigan to make

   the Flint Water Treatment Plant operational. Accordingly, Koryzno knew or should

   have known that when the Flint Water Treatment Plant became operational in April,

   2014, it could not supply safe drinking water. Had Koryzno not supported the switch

   to KWA and had Koryzno not supported the use of an inadequate Flint Water

   Treatment Plant, this crisis may have been averted.


   158
       Deposition of Edward Koryzno, Pg. 121, In Re Flint Water Cases (May 26, 2020).
   159
       June 19, 2013 Edward J. Kurtz Letter to Edward Koryzno.
   160
       Deposition of Edward Koryzno, Pg. 120-121, In Re Flint Water Cases (May 26,
   2020).
   161
       June 25, 2013, 8:22 AM Maxine Murray Email to Edward Koryzno, et. al. (Re:
   “Electronic Communication – Flint Water Plant”).
   162
       Id.
                                           104
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12911 Filed 12/23/20 Page 105 of 231




                  6.     Eric Cline
                         Assistant Attorney General Richard Kuhl
                         Michigan Department of Attorney General
                         P.O. Box 30755
                         Lansing, MI 48909
            Eric Cline (“Cline”) was a Unit Operations Specialist in the Office of Fiscal

   Responsibility within the Department of Treasury between 2012 and 2016.163 As a

   Unit Operations Specialist, Cline’s responsibilities included assisting local units of

   government that were experiencing various degrees of operational or financial

   distress and to, “engage with these local units, try and figure out what issues they

   were having, advise them on maybe ways to correct the issues, or help them try and

   figure out sort of a plan of action.”164 By virtue of these responsibilities and

   Treasury’s general duty of superintendence, Cline had a duty to oversee the

   Emergency Manager’s activities, including the delivery of services essential to the

   public health, safety, and welfare of Flint residents.

            In February, 2013, Edward Koryzno delegated to Cline the responsibility of:

   1) assessing the different projected construction costs provided by TYJT (in support

   of the DWSD option) and by the City of Flint (in support of the KWA option); 2)

   explaining why Treasury believes that the projects provided by Flint/KWA are

   acceptable; and, 3) identifying the construction contingencies included in the TYJT



   163
         Deposition of Richard E. Cline, Pg. 20, In Re Flint Water Cases (April 13, 2020).
   164
         Id.
                                              105
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12912 Filed 12/23/20 Page 106 of 231




   and Flint/KWA projections, as well as the options Flint will utilize in the event of a

   construction cost overrun or a delay in construction by KWA.165 Cline’s analysis of

   these issues culminated in two February 2013 memoranda to Koryzno in which

   Cline concluded:


                KWA presents the best future option to provide potable
                water for the City of Flint in the future. Long-term, KWA
                appears to be the cheaper option; the quality of water will
                almost certainly improve; Genesee County appears willing
                to assist the City in securing the financial resources for
                their portion of the project; this project could signify the
                beginning of better collaboration between the City of Flint
                and Genesee County; the KWA project has both political
                and popular support.166,167

   However, in his analysis, Cline also noted several difficulties in arriving at this

   conclusion.168 These difficulties included: 1) the number of proposals involved; 2)

   differences of opinion regarding the conclusions of various engineering analyses; 3)

   the comparison between an existing water system and one that has yet to be

   designed; 4) an inability to identify the City of Flint’s true water needs; 5) the short

   timeframe within which Tucker Young attempted to perform its analysis; and, 6)




   165
       Deposition of Edward Koryzno, Pg. 69, In Re Flint Water Cases (May 26, 2020).
   166
       February 21, 2013 Eric Cline Memorandum to Edward Koryzno (“Re: Updated
   Flint Water System Assessment”).
   167
       February 15, 2013 Eric Cline Memorandum to Edward Koryzno (“Re: Updated
   Flint Water System Assessment”).
   168
       Id.
                                             106
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12913 Filed 12/23/20 Page 107 of 231




   that all available information may not have been provided to Tucker Young.169 Cline

   emphasized this point by adding, “the only way to verify the accuracy of either

   estimate would be to utilize a third engineering firm to independently review both

   TYJT and KWA’s estimates.170

         While these difficulties did not stop Cline from rendering an opinion, he also

   did not question Flint Emergency Manager Ed Kurtz’s decision to withdraw from

   consideration several potentially more cost-effective alternatives, including those

   involving a blending of Flint River water with water supplied by DWSD.171

         Subsequently, in April 2013, Cline was tasked with comparing DWSD’s final

   offer to Flint relative to the costs of joining the KWA.172,173 Cline concluded in his

   report of April 16, 2013 that the DWSD’s final offer “could be cheaper” than the

   KWA option but that the proposal lacked specificity and “without delaying a final

   decision and conducting more analysis it is difficult to determine.”174 Cline once

   again formulated an opinion based on admittedly insufficient information.



   169
       February 21, 2013 Eric Cline Memorandum to Edward Koryzno (“Re: Updated
   Flint Water System Assessment”).
   170
       Id.
   171
       Id.
   172
       April 16, 2013, 12:42 PM Edward Koryzno Email to Richard Cline, et. al. (Re:
   “KWA and City of Flint”).
   173
       April 18, 2013 Eric Cline Memorandum to Brom Stibitz (“Re: Flint Water System
   Summary”).
   174
       April 16, 2013, 12:42 PM Edward Koryzno Email to Richard Cline, et. al. (Re:
   “KWA and City of Flint”).
                                            107
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12914 Filed 12/23/20 Page 108 of 231




         Ultimately, Cline’s recommendations in support of the KWA option, which

   were based on incomplete and/or insufficient information, formulated the basis of

   Treasury’s support for Flint joining the KWA as a long-term water source. If Flint

   had not committed to using the KWA, it would not have had to use Flint River water

   a short-term interim water source, and this crisis may have been averted.

                7. Thomas Saxton
                   Assistant Attorney General Nathan Gambill, Esq
                   Michigan Department of Attorney General
                   6th Floor G. Mennen Williams Building
                   525 West Ottawa Street
                   Lansing, Michigan 48909
         Thomas Saxton (“Saxton”) was employed as the Deputy Treasurer for

   Finance within the State Treasury Department between 2008 and June 2013.175 In

   June 2013, Saxton was promoted to Chief Deputy Treasurer where he served until

   his retirement in June 2016.176 As Deputy Treasurer for Finance, Saxton’s duties

   and responsibilities included assisting local units of government with their debt and

   bond issuance, as well as education financing.177 Later, as Chief Deputy, Saxton’s

   duties and responsibilities expanded to include general supervision over many of the

   department’s administrative functions. 178 These expanded responsibilities included

   oversight of local government operations.179 Saxton acknowledged that Emergency


   175
       Deposition of Thomas Saxton, Pg. 23, In Re Flint Water Cases (October 1, 2020).
   176
       Id. at. 19-21.
   177
       Id. at 24-27.
   178
       Id. at 21-23.
   179
       Id. at 21-23.
                                           108
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12915 Filed 12/23/20 Page 109 of 231




   Managers were appointed through a joint effort between the Governor’s Office and

   the Treasury, and that the Emergency Managers generally reported to the State

   Treasurer through the Office of Local Government.180 By virtue of these

   responsibilities and Treasury’s general duty of superintendence, Saxton had a duty

   to oversee the Emergency Manager’s activities, including the delivery of services

   essential to the public health, safety, and welfare of Flint residents.

         Saxton was put on notice of Flint’s intention to join the KWA as far back as

   March 18, 2013, when Brom Stibitz forwarded an excerpt of Eric Cline’s February

   2013 memorandum indicating that Flint officials had withdrawn from consideration

   all DWSD related options with exception to either joining the KWA or continuing

   to receive 100% of Flint’s drinking water from DWSD.181

         Subsequently, on April 19, 2013, Saxton was instructed by Treasurer Dillon

   to review a letter from Detroit’s Bond Counsel, Clark Hill, outlining several cost-

   related concerns regarding Flint’s decision to join the KWA. 182,183 These concerns

   were purportedly not addressed in Tucker Young’s final analyses of the overall cost

   associated with Flint joining the KWA, and included specific concerns regarding



   180
       Id. at 42-43
   181
       March 18, 2013, 1:48 PM Brom Stibitz Email to Andy Dillon and Thomas Saxton
   (Re: “KWA Memo”).
   182
       April 19, 2013, 1:48 PM Andy Dillon Email to Thomas Saxton (Re: “DWSD /
   KWA Clark Hill Letter”).
   183
       April 19, 2013, Clark Hill Letter to James Fausone (Re: “KWA Proposal”).
                                             109
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12916 Filed 12/23/20 Page 110 of 231




   Flint’s compliance with the Local Financial Stability and Choice Act’s competitive

   bidding requirement.184 Notwithstanding these concerns, and/or Saxton’s senior

   position within the Treasury Department, it is unclear that Saxton undertook any

   substantive review of the issues presented. To the contrary, on March 19, 2014,

   Wayne Workman actually enlisted Saxton’s assistance in, “get[ting] a call in to,” the

   Director of the DEQ to, “push through,” an Administrative Consent Order which

   would enable the City of Flint to secure its share of funding for participation in the

   KWA.185 Notably, this Administrative Consent Order was secured within one week

   of Workman’s email, specifically required Flint to use the Flint River as a temporary

   source of untreated water until KWA water became available and was prepared

   under the guise that funds would be used to clean the Bray Road lagoon in order to

   access the funding.186

         Had Saxton exercised his discretion to object to Flint’s decision to join the

   KWA, in light of these obvious, “red flags,” it is possible that Flint may not have

   secured the approval’s necessary to make the switch and Flint would have continued

   to receive the same quality Lake Huron water that it received for decades.




   184
       Id.
   185
       March 19, 2014, 7:19 AM Wayne Workman Email to Thomas Saxton and Brom
   Stibitz (Re: FW: order for Flint).
   186
       March 21, 2014 Administrative Consent Order at § 3.13.
                                            110
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12917 Filed 12/23/20 Page 111 of 231




         Within six-months of Flint’s transition to the Flint River as an interim

   drinking water source, Saxton became aware of significant health concerns

   regarding the potability of Flint’s drinking water. Specifically, on October 14, 2014,

   Dennis Muchmore forwarded to Saxton and Wayne Workman an email chain

   outlining Valerie Brader and Michael Gadola’s urgent concerns regarding bacterial

   contamination in Flint’s water and General Motors’ decision to leave the Flint Water

   system.187 Significantly, both Brader and Gadola advocated for an immediate return

   to the DWSD at that time.188 However, Saxton simply responded by exchanging

   emails with Workman noting that an upcoming conference call regarding the issue,

   “could get a little crazy depending who is on,” to which Workman replied, “I am [on

   the call] and plan to control what people say.”189

         Rather than heed the advice of Brader and Gadola, Saxton persisted in

   prioritizing Flint’s financial goal of returning to financial solvency by minimizing

   the extent of the health concerns for an entire year.190 For example, on January 19,

   2015, Dennis Muchmore forwarded to Saxton an email from Flint Mayor, Dayne

   Walling, wherein Walling pleads for the Governor’s assistance in addressing Flint’s



   187
       October 14, 2014, 10:56 AM Wayne Workman Email to Thomas Saxton (Re:
   “Flint water).
   188
       Id.
   189
       Id.
   190
       Deposition of Thomas Saxton, Pg. 147-149, In Re Flint Water Cases (October 1,
   2020).
                                            111
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12918 Filed 12/23/20 Page 112 of 231




   water issues.191 In response to Muchmore’s query, “now what?”, Saxton replied in

   relevant part, “at this point we are trying to determine whether this (DWSD offer)

   makes economic sense.”

         Saxton remained steadfast in his support for KWA’s economic benefits

   throughout the Spring and Summer of 2015, despite numerous warning signs and

   mounting concerns regarding the safety of Flint’s water.192,193,194 By the Summer of

   2015, Saxton had not only attended an in-person meeting with the Concerned Pastors

   regarding Flint water concerns, but also advised that Flint was not incorporating

   phosphate optimization into its finished water.195,196

         Saxton’s unwillingness to take reasonable measures to either connect Flint to

   a safe drinking water source or adequately investigate concerns regarding Flint’s

   drinking water culminated in a September 3, 2015 email to James Redford, Dennis




   191
       January 19, 2015, 3:44 PM Dennis Muchmore Email to Thomas Saxton (Re:
   “Flint Water).
   192
       February 4, 2015, 11:35 PM Wayne Workman Email to Dennis Muchmore and
   Thomas Saxton (Re: “Flint Meeting”).
   193
       February 11, 2015, 8:01 PM Wayne Workman Email to Thomas Saxton (Re:
   “Flint water”).
   194
       February 19, 2015, 5:30 PM Thomas Saxton Email to Dennis Muchmore et. al.
   (Re: “Flint”).
   195
       Deposition of Thomas Saxton, Pg. 135, In Re Flint Water Cases (October 1,
   2020).
   196
       July 24, 2015, 4:180 PM Thomas Saxton Email to Nick Lyon (Re: FW: “Need
   update on lead / copper tests for Flint”).
                                            112
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12919 Filed 12/23/20 Page 113 of 231




   Muchmore      and    Wayne      Workman.197    Tellingly,    Saxton’s   email   read,

   “Gentlemen…in the attached (which you have likely seen before) is a description of

   the cost to reconnect to DWSD. I assume/hope no one is still seriously considering

   that option but if you need anything more give us a call.”

         Saxton’s failure to act, despite his clear duty and ability to intercede,

   demonstrates his callous prioritization of economic and political goals over the

   health and safety of Flint’s citizens.

                8.     Terry Stanton
                       Assistant Attorney General Richard Kuhl
                       Michigan Department of Attorney General
                       P.O. Box 30755
                       Lansing, MI 48909

         Between 2001 and April 2016, Terry Stanton (“Stanton”) at all times served

   as either the Press Secretary or Public Information Officer within Treasury’s

   communications department.198 Stanton recalled that, “the Department of Treasury

   in its role would -- would work with emergency managers after they were appointed.

   Our Bureau of Local Government Services generally was the main point of contact

   with emergency managers. From my perspective, I would have been the

   communication conduit between the department and financially troubled local




   197
       September 3, 2015, 5:36 PM Thomas Saxton Email to Dennis Muchmore et. al.
   (Re: “Flint Water”).
   198
       Deposition of Terry Stanton, Pg. 19-21, In Re Flint Water Cases (April 21, 2020).
                                            113
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12920 Filed 12/23/20 Page 114 of 231




   units.199 Stanton also understood that Treasury oversaw the actions Emergency

   Managers were taking in various municipalities, and that he personally was

   responsible for communicating that message that Treasury would put out in a certain

   circumstance.200

          By virtue of these responsibilities and Treasury’s general duty of

   superintendence, Stanton and the Treasury Department had a duty to oversee the

   Emergency Manager’s activities, including the delivery of services essential to the

   public health, safety, and welfare of Flint residents, and ensure that the public

   received pertinent, truthful and accurate information related to the provision of such

   services.

          However, Stanton failed to use his platform to inform the public of growing

   concerns regarding the safety of Flint’s water, even though the Treasury had

   assumed supervision over the provision of necessary services to Flint. For instance,

   Stanton was unaware until sometime later that, during January to July, 2015 state

   and federal agencies engaged in an ongoing discourse regarding the presence of lead

   in Flint’s water or the need for corrosion control.201




   199
       Id. at 32-34.
   200
       Id. at 25,36.
   201
       Id. at 98.
                                            114
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12921 Filed 12/23/20 Page 115 of 231




          Additionally, Stanton did not make public any concerns regarding the safety

   of Flint’s water following conversations within State government regarding the

   possibility of handing out bottled water.202

          Yet again, on February 5, 2015, when informed of Concerned Pastor’s request

   for immediate reconnection to Lake Huron, rather than give a voice to the Pastors or

   recognize the request as a warning sign Treasury’s constituents should be aware of,

   Stanton participated in an echo chamber amongst his colleagues in State government

   suggesting that the costs to reconnect to DWSD were simply more than the city could

   afford.203

          Finally, Stanton admits that the Treasury Department, among other

   governmental entities, played a role in the Flint Water Crisis.204

          D.    Michigan Department of Environmental Quality
                Presently the Michigan Department of Environment, Great Lakes, and
                Energy
                525 West Allegan Street
                Lansing, MI 48909-7973

                Assistant Attorney General Richard Kuhl
                Michigan Department of Attorney General
                P.O. Box 30755
                Lansing, MI 48909




   202
       Id. at 109.
   203
       Id. at 102.
   204
       Id. at 125-126.
                                            115
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12922 Filed 12/23/20 Page 116 of 231




         The Department of Environmental Quality (“MDEQ”) was created in 1995 by

   Executive Order No. 1995-18, which transferred environmental regulatory functions

   from the Michigan Department of Natural Resources to the newly created

   department. In 1996, Executive Order No. 1996-1 transferred oversight of

   environmental health programs "relating to drinking water and radiological

   protection" from the Michigan Department of Public Health to the MDEQ. In his

   first-ever executive order, Executive Order 2011-1, Governor Rick Snyder reversed

   a prior action by his predecessor, Governor Jennifer Granholm, split the Department

   of Natural Resources and Environment that she created, and returned the MDEQ its

   status as a separate department of the executive branch of the state government.

   Governor Snyder’s stated purpose for the reorganization was allowing the MDEQ

   to focus on its core mission: “promot[ing] wise management of Michigan's air, land,

   and water resources to support a sustainable environment, healthy communities, and

   vibrant economy.” MDEQ set its “guiding principles”         as being a leader in

   environmental stewardship, a partner in economic development, and a provider of

   excellent customer service. The MDEQ established as its strategic goals protecting

   public health, improving the quality of air, land and water resources, and

   implementing Michigan’s water strategy.

         The MDEQ was charged with the primary duty to enforce both the state and

   federal Safe Drinking Water Act and has primary legal authority and responsibility


                                          116
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12923 Filed 12/23/20 Page 117 of 231




   for safe drinking water monitoring and enforcement in Michigan with oversight

   authority from the EPA. The MDEQ also had a duty to serve as the environmental

   health agency for the state and is required to advise the governor and other state

   agencies “on matters of the environment as those matters affect the health of the

   people of the state.” The MDEQ was required to monitor and evaluate conditions

   which represent potential or actual environmental health hazards.

         MDEQ had the duty to maintain power and control over public water supplies

   and is required to evaluate the adequacy of proposed waterworks systems and

   proposed surface water sources to protect the public health. The MDEQ had a duty

   to notify the supplier of water of necessary changes to the treatment, operations or

   capacity of a system in compliance with state drinking water standards. Additionally,

   the MDEQ had a duty to require proper testing and sampling in accordance with lead

   and copper standards and is required to determine the appropriate corrosion control

   treatment methods. If the system is found not to be in compliance with state or

   federal drinking water standards, the MDEQ has a duty to require that a supplier

   notify its users. According to Flint Water Treatment Plant’s F-1 operator, Michael

   Glasgow, the MDEQ served as his “coaches and cops”… “they were there to guide

   us along but make sure we were doing things correctly.”205 The MDEQ charged the



   205
      Deposition of Michael Glasgow, Pg. 38, In Re Flint Water Cases (February 24,
   2020).
                                           117
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12924 Filed 12/23/20 Page 118 of 231




   City of Flint a water management fee in exchange for the provision of management

   oversight and regulatory compliance.

            As early as 2004, the MDEQ was aware of potential concerns about using the

   Flint River as a source of drinking water. A technical assessment completed that year

   noted that “the Flint River was a highly sensitive drinking water source that was

   susceptible to contamination.” Sanitary surveys completed at the Flint Water

   Treatment Plant by MDEQ’s Michael Prysby reveal that in the years leading up to

   the switch, MDEQ’s main concern was with the “condition of the piping” and the

   system was known to be approximately 80% lead service lines. By 2007, MDEQ

   deemed the City of Flint’s distribution system to be “deficient.” A 2011 report from

   LAN detailed over $69 million in improvements that would be needed to the Flint

   Water Treatment Plant to bring the system up to current standards. In January 2013,

   MDEQ officials discussed the feasibility of using the Flint River, acknowledging

   that they “agree that the city should have concerns of fully using the Flint River…”.

   MDEQ’s Adam Rosenthal has testified that the MDEQ knew that “going to the river

   and having them fire up the basically mothballed plant was a mistake.”206

            After the Flint City Council approved the resolution to buy water from the

   KWA on March 25, 2013, MDEQ officials, including the Director himself,

   continued to discuss the risks associated with using the Flint River, including that


   206
         Deposition of Adam Rosenthal, Pg. 40, In Re Flint Water Cases (March 5, 2020).
                                            118
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12925 Filed 12/23/20 Page 119 of 231




   the use of Flint River water would pose increased health risks to the public. In June

   2013, MDEQ officials were advised that corrosion control treatment should be

   implemented upon the switch to the Flint River, but they chose to ignore the advice

   and instructed the City of Flint that corrosion control treatment was not necessary.

   As the prospect of the KWA deal and use of the Flint River as an interim water

   source became apparent, MDEQ Deputy Director Jim Sygo acknowledged that “[a]s

   you might guess we are in a situation with Emergency Financial Managers so it’s

   entirely possible that they will be making decisions relative to cost.” From March

   2013 to April 2014, MDEQ staff visited the Flint Water Treatment Plant on several

   occasions and were aware that the plant was not yet ready to distribute safe water in

   accordance with state and federal standards. Nonetheless, in April 2014, MDEQ

   issued the necessary permits to permit the city to draw from Flint River water.

         The MDEQ also played a central role in the development and success of

   KWA. In August 2009, the MDEQ issued a permit to the Genesee County Drain

   Commission to withdraw large quantities of water from Lake Huron for the KWA.

   The MDEQ was apprised of the efforts to transfer the vote on the KWA back to local

   government “to approve the KWA agreement and not be challenged in court.” When

   Flint’s financial troubles threatened their ability to join the KWA, the MDEQ also

   put together a “sweetheart deal” in the form of an administrative consent order to

   exempt Flint’s portion of the costs from being counted against Flint’s debt limits by


                                           119
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12926 Filed 12/23/20 Page 120 of 231




   requiring Flint to fix lagoons at the water treatment plant and tying the project to

   KWA development.

         Even before the switch to the Flint River, MDEQ employees were aware of

   resident complaints about the Flint River “that the water was brown, and it smelled

   like eggs.”207 After the switch to Flint River water, resident complaints began, and

   the city was forced to issue several containment violations. The MDEQ, with

   knowledge of the growing dangers to the public health, failed to adequately respond

   and undertook efforts to downplay any correlation between the Flint River and both

   the Legionnaires’ disease outbreak or the lead issues, choosing politics over public

   health. Additionally, the MDEQ was aware that Flint’s sampling protocols did not

   comply with the regulations, and according to MDEQ’s Adam Rosenthal, the

   MDEQ still to this day the has failed to verify where lead service lines in the City of

   Flint are located.208 The MDEQ, through its agents and employees, misapplied the

   lead and copper rule and violated their own department policy requiring corrosion

   control to remain optimized with any changes in source water,209 causing corrosion

   to the lead service lines immediately after the switch and covering up a potential

   danger to public health by lying to the EPA. MDEQ officials instructed Flint water


   207
       Deposition of Adam Rosenthal, Pg. 76-77, In Re Flint Water Cases (March 5,
   2020).
   208
       Deposition of Adam Rosenthal, Pg. 83, In Re Flint Water Cases (March 5, 2020).
   209
       MDEQ, Office of Drinking Water and Municipal Assistance, Lead and Copper
   Rule Implementation Policy (No. ODWMA-399-027), January 17, 2013.
                                            120
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12927 Filed 12/23/20 Page 121 of 231




   treatment staff to manipulate test results through targeted flushing and altering of

   water quality reports. The MDEQ continued to assure residents that the water was

   safe despite their explicit knowledge to the contrary and their duties to protect the

   public health.

         The State of Michigan charged the following MDEQ officials with

   committing significant crimes in relation to the Flint drinking water crisis: Liane

   Shekter-Smith (Chief, Office of Drinking Water and Municipal Assistance); Adam

   Rosenthal (Water Quality Analyst, Lansing District Office); Stephen Busch (District

   Supervisor, Lansing District Office); Patrick Cook (Water Treatment Specialist,

   Lansing Community Drinking Water Unit); and Michael Prysby (Engineer, District

   11). The plaintiffs admit that MDEQ and the officials referenced above as well as

   MDEQ Director of Communications Bradley Wurfel intentionally deceived them,

   keeping from them critically important information about the hazardous conditions

   they confronted. The plaintiffs also admit that MDEQ officials Wyant, Wurfel,

   Shekter-Smith, Rosenthal, Busch, Cook, and Prysby intentionally caused them

   bodily harm (in the nature of invading their bodily integrity).210 MDEQ proximately

   caused further exposure, personal injuries, and damages to the plaintiffs.

   MDEQ Director Wyant and the Relevant Senior Staff including: Liane
   Shekter-Smith (Chief, Division of Drinking Water and Municipal Assistance);
   Bradley Wurfel (Communications Director); Eric Oswald (Director, Division

     The plaintiffs’ admissions made in their complaints are incorporated by reference.
   210

   The admissions are too voluminous to incorporate into the body of the Notice.
                                           121
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12928 Filed 12/23/20 Page 122 of 231




   Drinking Water and Municipal Assistance); Richard Benzie (Assistant Division
   Director, Division Drinking Water and Municipal Assistance); Stephen Busch
   (District Supervisor, Lansing Office, Division Drinking Water and Municipal
   Assistance); Adam Rosenthal (Water Quality Analyst, Lansing District Office,
   Division Drinking Water and Municipal Assistance); Patrick Cook (Water
   Treatment Specialist, Lansing Office, Division Drinking Water and Municipal
   Assistance ); Michael Prysby (Engineer, District 11 [Genesee County] Division
   Drinking Water and Municipal Assistance); Jim Sygo (Deputy Director); Keith
   Creagh (MDEQ Director).

               1.    Director Dan Wyant
                     Attorney Michael J. Pattwell
                     Clark Hill, PLC
                     212 E. Cesar E. Chavez Avenue
                     Lansing, MI 48906

         Dan Wyant (“Wyant”) was the Director of the MDEQ during the relevant time

   frame. Governor Snyder appointed Mr. Wyant to the position of Director of the

   MDEQ in 2011; he held the position until December 29, 2015. As Director of the

   MDEQ, Mr. Wyant had a duty to exercise judgment to determine whether a

   violation, or a condition that may cause a violation, of the state drinking water

   standards constitutes a “imminent hazard” requiring immediate action to prevent

   endangering the health of people. Michigan Safe Water Drinking Act §325.1002(i);

   325.1015(3). Director Wyant “resigned,” after “reassigning” Liane Shekter-Smith’s

   employment as Chief of the Office of Drinking Water and Municipal Assistance,

   appointed his Deputy James Sygo as her replacement. MDEQ Communications

   Director Bradley Wurfel also “resigned.” In conjunction with these personnel

   changes, Director Wyant admitted that the MDEQ failed to enforce the EPA lead


                                         122
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12929 Filed 12/23/20 Page 123 of 231




   and copper rule mandate for corrosion control in its oversight of the Flint Water

   Treatment Plant’s delivery of drinking water to residents of Flint. The federal

   Environmental Protection Agency delegated to MDEQ “primary” responsibility for

   enforcement of safe water drinking act requirements, including its lead and copper

   regulation. Under Director Wyant, the MDEQ ignored its core mission by failing to

   manage wisely Michigan's drinking water sources in support of healthy

   communities.

         Instead, Director Wyant advanced a drinking water source that was

   “downright scary” to some of the highest-ranking state officials, maintained that

   drinking water source in the face of flagrant health problems, and produced a

   demonstrably unhealthy City for Flint residents. Likewise, Director Wyant

   abandoned the MDEQ’s “guiding principle” of being a leader in environmental

   stewardship and a provider of excellent customer service. The MDEQ did not

   provide any service to its customers in Flint, hiding behind an impenetrable

   bureaucratic wall when confronted with serious problems regarding the quality of

   Flint’s drinking water. The fundamental core of “stewardship” is the ethical and

   responsible management of public resources. Under Mr. Wyant, the MDEQ

   demonstrated a complete lack of ethics and irresponsible management of Flint’s

   drinking water. Public health was secondary to political expediency and self-

   preservation of the bureaucracy.


                                          123
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12930 Filed 12/23/20 Page 124 of 231




         Specifically, Mr. Wyant had no experience in providing safe drinking water

   to residents before taking the position.211 He had no familiarity with the SWDA, the

   statute he was charged with enforcing,212 and he received no training on the

   SWDA.213 When he took the job, he did “not know what a lead service line was.”214

   He was not aware that in 2013 MDEQ had identified deficiencies in the Flint

   Distribution system including 80% lead service lines.215 He did not know about Lee

   Ann Walter’s February 2015 high water lead test results or the EPA’s ensuing

   investigation until July 2015.216 On October 18, 2015, Mr. Wyant admitted to

   Governor Snyder, “I now believe we made a mistake.”217

               2.     Liane Shekter-Smith
                      Attorney Thaddeus E. Morgan
                      Attorney Brian P. Morley Fraser Trebilcock
                      124 W. Allegan Street
                      Suite 1000
                      Lansing, MI 48933

         Liane Shekter-Smith (“Shekter-Smith”) was the Chief of the Division of

   Drinking Water at the MDEQ until October 19, 2015. Ms. Shekter-Smith has worked

   in environmental agencies for the State of Michigan for over 30 years. As Chief,



   211
       Deposition of Dan Wyant, Pg. 29, In Re Flint Water Cases (July 2, 2020).
   212
       Id. at 25.
   213
       Id. at 26.
   214
       Id. at 88.
   215
       Id. at 117.
   216
       Id. at 84.
   217
       Id. at 141; Exhibit 10.
                                           124
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12931 Filed 12/23/20 Page 125 of 231




   Shekter-Smith’s coordinated drinking water compliance efforts with state and local

   agencies (among other tasks), including supervision of water supply operations for

   the provision of safe drinking water. In her position at MDEQ, Ms. Shekter-Smith

   was responsible for having (and developing) knowledge of contaminants and their

   impact on public health and, as well, for collecting and analyzing environmental

   data. Ms. Shekter-Smith was abundantly aware that it was the responsibility of the

   MDEQ to enforce the SDWA which includes the LCR.218 She also knew that the

   MDEQ’s roles and responsibilities in 2014 and 2015 included being “relied upon to

   provide technical assistance and guidance on water treatment processes, approaches

   to managing distribution system water quality, and overall utility management.”219

   During the period of 2011 to 2015, Shekter-Smith consistently promoted a practice

   of minimalist or “technical” compliance with environmental laws and regulations,

   choosing politics and self-preservation over protection of the public health, in direct

   violation of her duties and the spirit of the regulations she was responsible for

   enforcing. Ms. Shekter-Smith’s minimalist attitude is evidenced through her

   interpretation of the LCR, as she felt the rule “philosophically” required corrosion

   control but not “regulatorily.”220


   218
       Deposition of Lianne Shekter-Smith, Pg. 29, In Re Flint Water Cases (June 18,
   2020).
   219
       Id. at 32.
   220
       Deposition of Lianne Shekter-Smith, Pg. 95, In Re Flint Water Cases (June 18,
   2020).
                                            125
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12932 Filed 12/23/20 Page 126 of 231




         Ms. Shekter-Smith was involved in the discussions and planning between the

   KWA and the City of Flint as early as 2011, three years after KWA had been issued

   the necessary withdrawal permit by the MDEQ. In December 2012, Ms. Shekter-

   Smith was involved in conversations involving the City of Flint accepting an offer

   to join the KWA. In January 2013, Ms. Shekter-Smith became involved in

   discussions about potential water treatment options for the City of Flint with the

   Department of Treasury. By March 2013, Ms. Shekter-Smith was well aware of the

   potential risks involved in using the Flint River, including concerns about public

   health and exposure to harmful contaminants. Ms. Shekter-Smith also knew that

   river sources were generally more difficult to treat than water from the Great

   Lakes.221She was also aware that “older communities like the City of Flint most

   likely had a significant number of lead service lines.”222 However, and even though

   she was director of the office of Drinking Water and Municipal Assistance, Shekter-

   Smith had no recollection of ever asking or ordering that an assessment be performed

   to evaluate the impact of a new water source on the City of Flint’s distribution

   system.223 This was in spite of the fact Shekter-Smith knew as early as March 2013

   that switching to the Flint River could pose an increased risk of microbial hazards to



   221
       Id. at 145
   222
       Id. at 86.
   223
       Deposition of Lianne Shekter-Smith, Pg. 67, In Re Flint Water Cases (June 18,
   2020).
                                            126
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12933 Filed 12/23/20 Page 127 of 231




   public health, disinfectant byproducts, trigger additional regulatory requirements

   under the SDWA, and that the Flint WTP required significant enhancements beyond

   those identified in the Tucker Young report. Furthermore, Ms. Shekter-Smith was

   told by Stephen Busch in March 2014 that starting the Flint Water Treatment plant

   for continuous operation would carry significant changes in regulatory requirements.

   Shekter-Smith was also aware of the fact that the Flint WTP had operational issues

   prior to the switch to the Flint River.224 Nonetheless, Ms. Shekter-Smith played in

   integral role in securing an Administrative Consent Order for the City of Flint to

   allow for funding of the KWA project and the use of the Flint River as an interim

   water source. Less than one month prior to the change in drinking water from Lake

   Huron to the Flint River, Ms. Shekter-Smith advocated the existence of an ambiguity

   (a “very grey area”) about the LCR requirements for full time operation of the Flint

   water treatment plant. Although Ms. Shekter Smith discussed lead and copper

   monitoring pursuant to the LCR with Stephen Busch and Richard Benzie225 Ms.

   Shekter-Smith advanced the assertion that Flint was not required implement

   corrosion control treatment under the LCR prior to delivering drinking water to its

   residents. When Michael Glasgow communicated to the MDEQ on April 17, 2014,

   a mere eight (8) days before the switch to the Flint River, that the Flint WTP would



   224
         Id. at 56.
   225
         Id. at 61.
                                           127
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12934 Filed 12/23/20 Page 128 of 231




   not be ready to supply water to the City, Shekter-Smith failed to take appropriate

   action because she apparently felt it was merely an “informational email that went

   to staff.”226

          After the switch in water source, Ms. Shekter-Smith repeatedly downplayed

   water quality issues and resident complaints, including complaints about lead

   contamination and legionella, insisting at all times that the water was safe to drink.

   In October 2014, after Ms. Shekter-Smith was informed of a potential Legionnaires’

   disease outbreak, she relayed to MDHHS that she was “concerned that [MDHHS]

   were going to be making some sort of announcement” and warned MDHHS

   officials:

                   There have been numerous complaints about Flint water,
                   that the Governor’s Office had been involved, and that any
                   announcement by public health about the quality of the
                   water would certainly inflame the situation.

          As the Genesee County Health Department began closely investigating the

   Legionnaires’ disease outbreak in the spring of 2015, Ms. Shekter-Smith stressed a

   clear message to MDEQ officials, including spokesman Brad Wurfel:

                   While the change in source may have created water quality
                   conditions that could provide additional organic nutrient
                   source to support legionella growth, there is no evidence
                   or confirmation of legionella coming directly from the
                   Water Treatment Plant or in the community water supply
                   distribution system at this time.

   226
      Deposition of Lianne Shekter-Smith, Pg. 64-65, In Re Flint Water Cases (June
   18, 2020).
                                              128
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12935 Filed 12/23/20 Page 129 of 231




         The next day, Ms. Shekter-Smith approved MDEQ’s response to the Genesee

   County Health Department asserting that Legionnaires’ disease was not regulated

   under the Safe Drinking Water Act adding:

             It is highly unlikely that legionella would be present in
             treated water coming from the City of Flint water
             treatment plan given the treatment plant’s use of ozone
             along with complete treatment and chlorine disinfect
             contact time to comply with federal surface water
             treatment rules for potable water.”
         When Ms. Shekter-Smith discovered violations of the drinking water

   regulations she had a duty to enforce, she failed to take corrective action. This was

   in spite of the fact that Ms. Shekter-Smith had suspected as early as January 29, 2015

   that the corrosive water in Flint had likely sloughed the inner coating off the pipes,

   and that this meant it was likely a “distribution system problem”. 227 Ms. Shekter

   Smith went to great lengths repeatedly to downplay concerns regarding corrosion

   and lead, meanwhile acknowledging her concerns internally. For example, she stated

   her concern for the optics of “[t]he decision to provide bottled water [to state

   employees] when the public notice was not a ‘do not drink’” and the possibility of a

   “distribution system problem” in Flint. Nonetheless, on January 21, 2015, Ms.

   Shekter-Smith reiterated MDEQ’s minimalist position on the Flint drinking water

   problems to her colleagues:


   227
     Deposition of Lianne Shekter-Smith, Pgs. 81-82; Exhibit 8, In Re Flint Water
   Cases (June 18, 2020).
                                            129
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12936 Filed 12/23/20 Page 130 of 231




               Our position has always been that we do not dictate which
               acceptable option(s) a water supply may choose. Our
               responsibility is to see that operations are managed
               properly, regulations are met, and safe water is delivered.
               For example, when Flint decided to leave Detroit and
               operate using the River, our role wasn’t to tell them our
               opinion; only what steps would be necessary to make the
               switch.

         Upon reports of high levels of lead in one Flint home, on February 26, 2015,

   Ms. Shekter-Smith wrote to MDEQ’s Richard Benzie stating that “the city is

   meeting 90th percentile. Not sure why region 5 [EPA] sees this one sample as such

   a big deal.” A day later, MDEQ officials, with Ms. Shekter-Smith on the

   distribution, lied in writing to the EPA informing them that Flint had an “optimized

   corrosion control program.” After it became known to the EPA that Flint was not

   practicing corrosion control, Ms. Shekter-Smith worked with EPA officials to

   disparage and discredit Mr. Del Toral’s analysis and report, explicitly refused to

   mandate corrosion control despite the readily apparent risks and faulty sampling

   protocols, and maintained that the water was safe to drink. Moreover, Ms. Shekter-

   Smith was aware that the MDEQ had eliminated samples evidencing high lead levels

   in the City of Flint’s water supply because she thought they were “artificially

   skewing the results.”228 In August 2015, two months before the switch back to Lake

   Huron water, Ms. Shekter-Smith met directly with Flint residents, assured them that


   228
     Deposition of Lianne Shekter-Smith, Pg. 108, In Re Flint Water Cases (June 18,
   2020).
                                           130
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12937 Filed 12/23/20 Page 131 of 231




   the water was safe to drink, refused to acknowledge the importance and accuracy of

   Mr. Del Toral’s findings, and further delayed the implementation of corrosion

   control.

                3.    Bradley Wurfel
                      Attorney Christopher Clare
                      Clark Hill, PLC
                      212 E. Cesar E. Chavez Avenue
                      Lansing, MI 48906

         Bradley Wurfel (“Wurfel”) was the Director of Communications for MDEQ

   during the 2014 to 2016 time period. As spokesperson for the state’s environmental

   agency responsible for regulating drinking water, Mr. Wurfel held a position of

   public trust intended to have the general public and other state and local agencies to

   rely on his statements regarding environmental health matters. Contrary to Mr.

   Wurfel’s duties within the department, he intentionally disseminated deliberately

   misleading and inaccurate communications and unleashed a campaign to discredit

   residents and community representatives and to spread false messages about the

   safety of the drinking water.

         By January 2015, Mr. Wurfel was aware of the issues with Flint water quality,

   including reports of an uptick in Legionnaires’ disease.229 On January 30, 2015, Mr.

   Wurfel acknowledged to the governor’s office that he didn’t want MDEQ’s Director



   229
     Deposition of Bradley Wurfel, Pgs. 129-130; Exhibit 17, In Re Flint Water Cases
   (May 26, 2020).
                                            131
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12938 Filed 12/23/20 Page 132 of 231




   “to say publicly that the water in Flint is safe until we get the results of some county

   health department trace back work on 42 cases of Legionellosis in Genesee County

   since last May.”230 Despite his concerns, on March 13, 2015, Mr. Wurfel assured the

   governor’s office that the local health department’s efforts to attribute the increase

   in Legionnaires’ disease to the Flint water was “beyond irresponsible.” That same

   day, Mr. Wurfel communicated with the governor’s office about coordinating

   communications on Legionnaires’ disease, stating: “Political flank cover out of the

   City of Flint today regarding the spike in Legionnaires’ disease cases. See enclosed.

   Also, area ministers put a shot over the bow last night… with a call for Snyder to

   declare state of emergency there and somehow ‘fix’ the water situation.”231

         By February 2015, Mr. Wurfel had been included on communications

   regarding reports of high lead levels at a home in Flint.232 On July 9, Mr. Wurfel

   emailed Del Toral’s now-public interim memo about violations of the Safe Drinking

   Water Act and potential widespread lead issues to several MDEQ officials, noting:

   “Miguel apparently asserts that the DEQ and EPA are at odds on proper protocol.

   Which seems weird.”233 Four days later, Mr. Wurfel gave a comment to Michigan

   Radio that “anyone who is concerned about lead in the drinking water in Flint can



   230
       Id. at 133; Exhibit 16.
   231
       Id. at 335; Exhibit 49.
   232
       Id. at 150; Exhibit 49.
   233
       Deposition of Bradley Wurfel, Pg. 166, In Re Flint Water Cases (May 26, 2020).
                                             132
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12939 Filed 12/23/20 Page 133 of 231




   relax.”234 Mr. Wurfel later referred to Del Toral as a “rogue employee”235 and

   consistently reported to the governor’s office that “the city is in compliance for lead

   and copper” and that “Flint residents do not need to worry about lead in their water

   supply.”

         Over the course of the next three months, Mr. Wurfel continued on a quest to

   downplay resident concerns both in the public and with the governor’s office in an

   effort to protect his agency and the governor. On July 25, Mr. Wurfel urged his

   colleagues to produce an update on the January/June lead testing results after Flint

   Ministers met with the Governor’s office producing 80 water tests in Flint that show

   high lead levels. Shortly thereafter, Mr. Wurfel went on attack against Dr. Mona

   Hanna-Attisha and Professor Edwards—Mr. Wurfel referred to Dr. Mona Hanna-

   Attisha’s work as “unfortunate” and a “very emotional approach”236 and that

   Professor Edwards’ team “specializes in looking for high lead problems…they pull

   that rabbit out of that hat everywhere they go” and that they were “fanning political

   flames irresponsibly.”237 The Governor’s Task Force report cites the “substance and

   tone” of the MDEQ’s communications as one of the department’s key failures.238



   234
       Id. at 179.
   235
       Id. at 198.
   236
       Id. at 206; Exhibit 29
   237
       Deposition of Bradley Wurfel, Pgs. 201-203; Exhibit 28, In Re Flint Water Cases
   (May 26, 2020).
   238
       Id. at 208; Exhibit 30.
                                            133
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12940 Filed 12/23/20 Page 134 of 231




   Mr. Wurfel resigned from his position in December 2015,239 acknowledging a

   dereliction of his duties, including that “the human element got lost in the press

   account.” Mr. Wurfel confessed that he was “simply wrong”240 and “had I

   understood then what I know now, I would have definitely brought a different tone

   to the conversation.”241

                4.    Richard Benzie
                      Assistant Attorney General Richard Kuhl
                      Michigan Department of Attorney General
                      P.O. Box 30755
                      Lansing, MI 48909

         Richard Benzie (“Benzie”) was the Assistant Division Director, Division

   Drinking Water and Municipal Assistance at the MDEQ during the relevant time

   frame. Benzie continues his employment as an official at the MDEQ and was

   Stephen Busch’s (“Busch”) direct supervisor. Mr. Benzie also oversaw various

   districts across the State of Michigan to ensure they comply with EPA regulations.242

   By June 12, 2014 Mr. Benzie was aware that some Flint residents were experiencing

   significant problems with their drinking water.243 Mr. Benzie was aware that lead

   may be leaching into Flint’s water supply at or around January 29, 2015 when Ms.


   239
       Id. at 210.
   240
       Id. at 212.
   241
       Deposition of Bradley Wurfel, Pg. 612, In Re Flint Water Cases (May 27, 2020).
   242
       Deposition of Richard Benzie, Pgs. 35-36, In Re Flint Water Cases (July 14,
   2020).
   243
       June 12, 2014, 1:16 PM Stephen Busch Email to MDEQ ("Media Contact – Flint
   WTP”).
                                           134
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12941 Filed 12/23/20 Page 135 of 231




   Shekter-Smith conveyed her belief in writing that the corrosive water was sloughing

   water off the inner coating of the pipes and that it was likely a distribution system

   problem.244 Nevertheless, he failed to do anything about the problem. Further

   underscoring the MDEQ’s callousness and utter lack of regard for the people of

   Flint’s health and wellbeing was when Mr. Benzie stated that the notion of requiring

   a study of the Flint River as a water source prior to the switch “will be of little to no

   value”, an opinion which Mr. Benzie still holds to this day.245 On February 26, 2015

   and February 27, 2015, Mr. Benzie received the communications constituting

   discussions among EPA and MDEQ employees regarding the high lead levels found

   in some Flint drinking water.246 While Mr. Benzie knew about the importance of

   corrosion control generally, he also observed that Mr. Del Toral stressed its

   importance in these February 26, 2015 and February 27, 2015 communications.247

   When Mr. Del Toral inquired about the nature and type of corrosion control that

   Flint was using, Mr. Benzie’s subordinate, Mr. Busch, falsely represented that Flint

   “[h]as an Optimized Corrosion Control Program.”248 Mr. Benzie did nothing to




   244
       Deposition of Richard Benzie, Pg. 239, In Re Flint Water Cases (July 14, 2020).
   245
       Id. at 255-257.
   246
       February 26, 2015 – February 27, 2015 MDEQ and EPA Email Correspondence
   (“HIGH LEAD: FLINT Water testing Results”).
   247
       Id.
   248
       February 27, 2015, 1:48 PM Stephen Busch Email to EPA and MDEQ Employees
   (“RE: HIGH LEAD: FLINT Water testing Results”).
                                             135
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12942 Filed 12/23/20 Page 136 of 231




   correct the false information given to the EPA or to implement corrosion control at

   the Flint Water Treatment Plant.

         Months later, on April 24, 2015, MDEQ employee Patrick Cook finally

   informed Mr. Del Toral that “Flint is not currently practicing corrosion control at the

   [Water Treatment Plant].”249 After this revelation, on April 25, 2015, Mr. Del Toral

   expressly warned Mr. Cook of the dangerous levels of lead exposure that can occur

   when a city has lead service lines and does not practice corrosion control. Yet, Mr.

   Cook responded to Mr. Del Toral, with Mr. Benzie’s apparent approval as a

   participant in the communication, with total disregard for the gravity of the situation.

   Instead of solving Flint’s contaminated drinking water problems, the MDEQ

   including Mr. Benzie instead chose to promote the false narrative that Flint met “all

   current state and federal [drinking water] requirements even with a lack of corrosion

   control” and that controlling the “chronic contaminants” would be “of little to no

   value in the long term” because Flint would eventually get its water supply from

   KWA. In other words, the MDEQ including Mr. Benzie consistently marginalized

   the health and safety of Flint residents. Mr. Benzie was aware of the abhorrent

   drinking water conditions in Flint; he was aware that the City lacked optimized

   corrosion control; and he was aware that most City residents had lead service lines



   249
      April 24, 2015, 10:43 AM Pat Cook Email to EPA Employees (“RE: Flint
   Corrosion Control?”). May 1, 2015.
                                             136
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12943 Filed 12/23/20 Page 137 of 231




   connecting their residences to water mains. He knew lead was a “chronic

   contaminant” of Flint’s drinking water and he failed to take any action.

                5.    Stephen Busch
                      Philip A. Grashoff, Jr.
                      Smith Haughey Rice & Roegge
                      100 Monroe Center, NW
                      Grand Rapids, MI 48304

                      Attorney Mark J. Kriger
                      LaRene & Kriger
                      645 Griswold Street, Suite 1717
                      Detroit, MI 48226

         Stephen Busch (“Busch”) was the District 8 (Lansing) Water Supervisor at

   the MDEQ during 2012-2016 time period. Mr. Busch reported to Ms. Liane Shekter-

   Smith and oversaw the work of District Engineers Michael Prysby and Patrick Cook.

   Mr. Busch’s duties included advising and consulting with water systems and state

   and local agencies regarding regulatory compliance and water quality issues for the

   purposes of providing safe drinking water to communities. Mr. Busch was intimately

   involved with both the decision to use the Flint River as a drinking water source in

   both 2013 and 2014, assisted water treatment plant staff with treatment and

   compliance issues, and met directly with Flint residents to discuss various water

   quality issues. Mr. Busch, along with his co-workers at the MDEQ, had a duty to

   approve and implement optimized corrosion control treatment protocols, dosage




                                           137
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12944 Filed 12/23/20 Page 138 of 231




   parameters, and monitoring.250 In violation of his duties as an employee at the

   MDEQ and to the citizens of Flint, Mr. Busch made false and misleading statements

   regarding water quality and requirements for the Flint water treatment plant and

   caused an unnecessary and prolonged exposure to potential public health hazards.

         As early as 2012, Busch was aware that the Flint River was contaminated and

   highly corrosive not meeting standards even for fish consumption. On March 26,

   2013, Busch himself acknowledged the risks associated with using the Flint River

   as an interim water source. In a communication to MDEQ colleagues, including

   Director Wyant, Mr. Busch warned that substantial updates would be needed to the

   treatment plant and that use of the river water would pose increased health risks to

   the public, including a microbial risk, an increased risk of disinfection by-product

   (“TTHM”) exposure.251

         Despite these known risks, Mr. Busch actively participated in the series of

   events from 2013-2014 that resulted in distribution of contaminated water from the

   treatment plant, including coordinating with Flint attorneys to achieve the

   Administrative Consent Order in February 2014 and coordinating with treatment

   plant staff to move the plant into full time use despite glaringly obvious operational



   250
       Deposition of Stephen Busch, Pg. 265, In Re Flint Water Cases (January 10,
   2020).
   251
       Deposition of Stephen Busch, Pgs. 101-102; Exhibit 179, In Re Flint Water Cases
   (January 9, 2020).
                                            138
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12945 Filed 12/23/20 Page 139 of 231




   and staffing issues. On March 24, 2014, just one month prior to the switch, Mr.

   Busch wrote to MDEQ colleagues acknowledging these operational shortcomings

   and regulatory issues, stating “starting [the plant] up for continuous operation will

   carry significant changes in the regulatory requirements so there is a very gray area

   as to what we consider for start up.”252 Mr. Busch also had discussions with the

   Genesee County Drain Commissioner’s Office after formal announcement of the use

   of the Flint River as a primary water source during which Mr. Busch acknowledged

   that the plant was not ready but that he nonetheless authorized the city to activate

   the water plant “because he was directed to.” Mr. Busch provided Mr. Wurfel

   various talking points in April 2014, including that “[w]hile the Department is

   satisfied with the City’s ability to treat water from the Flint River, the Department

   looks forward to the long term solution of continued operation of the City of Flint

   Water Treatment Plant using water from the KWA as a more consistent and higher

   quality source water.”253 Mr. Busch has since admitted that he believes Mr. Glasgow

   was “nervous” about operating the Flint Water Treatment Plant given his lack of

   experience but failed to notify his superiors of Mr. Glasgow’s warnings to the

   MDEQ about his inability to operate the plant safely.254



   252
       Deposition of Stephen Busch, Pgs. 129-130; Exhibit 179, In Re Flint Water Cases
   (January 10, 2020).
   253
       Deposition of Bradley Wurfel, Exhibit 8, In Re Flint Water Cases (May 26, 2020).
   254
       Id. at 317-318.
                                           139
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12946 Filed 12/23/20 Page 140 of 231




         After the water switch, Mr. Busch actively sought to downplay concerns over

   water quality in direct violation of his duties, including concerns over lead and

   legionella. Mr. Busch played in integral role in failing to require corrosion control

   treatment at the water treatment plant, and on February 27, 2015, after reports of

   elevated lead levels, Mr. Busch lied to the EPA by stating that the city was, in fact,

   using corrosion control, and has since admitted under oath that at that point the City

   “had not been deemed to have optimized corrosion control treatment.”255 In March

   2015, Mr. Busch was aware that the EPA had been “inundated” with citizen

   complaints over water quality, yet he failed to act.256 In April 2015, Mr. Busch began

   the process of denigrating and disparaging Mr. Del Toral by advising his MDEQ

   colleagues that it may be necessary to alert the EPA to Del Toral’s “over-reaches”

   in investigating elevated lead levels and advising on corrosion control.257

         Despite knowledge of faulty sampling procedures, on June 10, 2015, Mr.

   Busch falsely assured the EPA that “almost all of the lead sample sites are lead

   service lines and the State is not seeing large increases in lead levels at the tap.” 258

   Mr. Busch vigorously defended an incorrect application of the lead and copper rule

   even after evidence of elevated lead levels and falsely assured Flint residents and


   255
       Deposition of Stephen Busch, Pg. 351-352, In Re Flint Water Cases (January 10,
   2020).
   256
       Id. at 369-370.
   257
       Id. at 482-483.
   258
       Id. at 295-296; Exhibit 199.
                                             140
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12947 Filed 12/23/20 Page 141 of 231




   activists that the water was safe at a meeting at the governor’s office in August 2015.

   Mr. Busch also provided deceptive and misleading advice to the MDEQ and both

   state and local health agencies during the spring and summer of 2015 that “there is

   no evidence or confirmation of legionella coming directly from the Water Treatment

   Plant or in the community water supply distribution system” and called these

   conclusions “premature.”259 Mr. Busch was criminally charged for his acts and

   omissions related to the operation and management of the Flint water treatment plant

   and for violations of the Safe Drinking Water Act.260 His conduct caused the

   plaintiffs alleged injuries and damages.

                6.     Adam Rosenthal
                       Attorney James W. Burdick
                       Burdick Law, P.C.
                       1760 S. Telegraph Road
                       Suite 300
                       Bloomfield Hills, MI 48302-0183

         Adam Rosenthal (“Rosenthal”) is a former Environmental Quality Analyst at

   the MDEQ. Mr. Rosenthal had a duty to ensure that Flint maintained compliance

   with the lead and copper regulations.261 Throughout the period in which the City of

   Flint received its drinking water from the Flint River, as a water quality analyst it



   259
       Deposition of Stephen Busch, Pgs. 194-195; Exhibit 186, In Re Flint Water Cases
   (January 9, 2020).
   260
       Id. at 205.
   261
       Deposition of Adam Rosenthal, Pg. 19-20, In Re Flint Water Cases (March 5,
   2020).
                                              141
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12948 Filed 12/23/20 Page 142 of 231




   was Mr. Rosenthal’s duty to analyze water quality reports, operation and monitoring

   reports, to determine whether a violation exists and to recommend courses of action

   for returning the City to compliance.262 On April 17, 2014, a week before Flint began

   using the Flint River as its source for drinking water, Mr. Rosenthal was made aware

   that the Flint Water Treatment Plant was not prepared to begin processing drinking

   water for Flint residents. By then, Mr. Rosenthal was aware that testing at the Flint

   WTP leading up to the switch “went poorly.”263 On that date, Mr. Rosenthal received

   an email from Michael Glasgow, the highest ranking technically qualified employee

   at the Flint Water Treatment Plant stating that: “[i]f water is distributed from this

   plant in the next couple weeks, it will be against my direction. I need time to

   adequately train additional staff and to update our monitoring plans before I feel we

   are ready. I will reiterate this to management above me, but they seem to have their

   own agenda."264 Prior to April 17, 2014, Mr. Rosenthal was not aware of anyone at

   the MDEQ who had provided the Flint WTP personnel with information relating to

   revised water quality and lead and copper monitoring plans for the Flint River, a new

   water source.265 Mr. Rosenthal also received the February 26, 2015 and February 27,

   2015 memoranda setting forth the discussions among MDEQ and EPA employees


   262
       Deposition of Stephen Busch, Pg. 18, In Re Flint Water Cases (January 9, 2020).
   263
       Id. at 46.
   264
       April 17, 2014, 11:05 AM Mike Glasgow Email to Adam Rosenthal and Mike
   Glasgow (“Re: Proposed Water Monitoring – City of Flint”).
   265
       Deposition of Adam Rosenthal, Pg. 48, In Re Flint Water Cases (March 5, 2020).
                                           142
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12949 Filed 12/23/20 Page 143 of 231




   regarding Flint’s drinking water lead problem.266 At the same time, Flint officials

   were far behind in their testing responsibilities, and Mr. Del Toral’s communications

   forced Mr. Rosenthal to finally reach out to Mr. Glasgow about the lead and copper

   certification form that was six weeks delinquent: “I need your lead/copper cert form

   - it was due by 1/10/15. I also need your WQPs for 2014. EPA is asking due to your

   104 hit on lead. If you can, I need them today."267

         Mr. Rosenthal knew that it was the MDEQ’s responsibility to intervene in

   situations where there were discrepancies in water monitoring data.268 As early as

   June 2014, Mr. Rosenthal was aware that Flint had failed to send the MDEQ the

   May 2014 operating report of the list of Tier 1 and Tier 2 lead and copper sites 269

   and, as of June 30, 2014, the MDEQ still had not approved a list of sampling sites

   yet.270 At the end of the first six (6) month round of lead and copper monitoring in

   December 2014, Mr. Rosenthal knew that Flint provided the MDEQ with only

   twelve (12) sample sites of the one-hundred (100) that were required and that the

   MDEQ still had not received a list of sampling sites from the City271. However, when



   266
       February 26, 2015 – February 27, 2015 MDEQ and EPA Email Correspondence
   (“HIGH LEAD: FLINT Water testing Results”).
   267
       February 27, 2015, 9:13 AM Adam Rosenthal Email to Mike Glasgow (“Lead
   Copper Cert form”).
   268
       Deposition of Adam Rosenthal, Pg. 24, In Re Flint Water Cases (March 5, 2020).
   269
       Id. at 87.
   270
       Id. at 88-89.
   271
       Deposition of Adam Rosenthal, Pg. 94, In Re Flint Water Cases (March 5, 2020).
                                            143
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12950 Filed 12/23/20 Page 144 of 231




   Glasgow and Brent Wright once again failed in their water testing duties during the

   second six (6) month round of lead and copper monitoring, Rosenthal reached out to

   them and let them know what he would like them to find: “[w]e hope you have 61

   more lead/copper samples collected and sent to the lab by 6/30/15, and that they are

   will be below the AL for lead. As of now with 39 results, Flint’s 90th percentile is

   over the AL for lead."272 Mr. Rosenthal was also personally involved in the decision

   to omit the pool of high lead samples from the results which, if not excluded, would

   have meant the City were in violation of the LCR.273 Despite the fact that Mr.

   Rosenthal was aware that the Flint Water Treatment Plant was not prepared to treat

   Flint River water, that Flint had a serious lead problem, that Flint was not capable of

   adequately performing its water testing responsibility, he took no action to help the

   residents of Flint. Instead, Mr. Rosenthal chose to “hope”274 that Mr. Glasgow and

   Brent Wright would not find actionable levels of lead in Flint’s water.

         On August 3, 2016, Mr. Rosenthal was charged with misconduct in office,

   tampering with evidence, and conspiracy to tamper with evidence, and a

   misdemeanor charge of willful neglect of duty. The charges stem from Rosenthal’s

   participation in, and falsification of, Flint’s drinking water lead test results.


   272
       June 26, 2015, 12:00 PM Adam Rosenthal Email to Mike Glasgow and Brent
   Wright (“Re: 6/30 & 7/1/15 deadlines”)
   273
       Deposition of Adam Rosenthal, Pg. 135, In Re Flint Water Cases (March 5,
   2020).
   274
       Id.
                                              144
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12951 Filed 12/23/20 Page 145 of 231




                 7.     Patrick Cook
                        Attorney Allison M. Collins
                        Foster, Swift, Collins & Smith, P.C.
                        313 S. Washington Square
                        Lansing, MI 48933

                        John Smietanka
                        Smietanka, Buckleitner, Steffes & Gezon
                        4250 Chicago Dr., S.W.
                        Suite B
                        Grandville, MI 49418

          Patrick Cook (“Cook”) was a Water Treatment Specialist with the Division of

   Drinking Water and Municipal Assistance at the Lansing office of the MDEQ. A

   professional engineer with extensive experience at the MDEQ, Mr. Cook was

   extensively trained in the SDWA and EPA rules and regulations; he was considered

   a specialist in the Safe Drinking Water Act Lead and Copper Rule at the MDEQ.275

   Mr. Cook regularly consulted on water treatment development and plans and

   attended training sessions at the EPA regarding corrosion control.276 As part of his

   duties, Mr. Cook was responsible for the interpretation and implementation of the

   legal requirements of the Lead and Copper rule at the Flint Water Treatment Plant.277

   Mr. Cook failed at his essential duties to the plaintiffs by failing to insist on corrosion

   control when the City changed its drinking water source from Lake Huron to the



   275
       Deposition of Patrick Cook, Pg. 33; Exhibit 19, In Re Flint Water Cases (June
   30, 2020).
   276
       Id. at 51.
   277
       Id. at 53.
                                              145
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12952 Filed 12/23/20 Page 146 of 231




   Flint River in April 2014, and by acquiescing to department politics and advancing

   a false interpretation of the Lead and Copper rule resulting in distribution of

   corrosive water hazardous to the public health.

         Without requiring implementation of corrosion control treatment, on April 9,

   2014, Cook signed the last permit required by the MDEQ to allow the City to make

   the change in the drinking water source to go forward.278 It was not until

   approximately one year later, on April 23, 2015, that Mr. Cook first inquired of other

   DEQ staff “what is Flint doing now (post Detroit) for corrosion control

   treatment?”279 Mr. Cook, aware of MDEQ’s false interpretation of the lead and

   copper rule, forwarded MDEQ’s position to Del Toral in an effort to further mislead

   the EPA and delay treatment. On May 1, 2015, Mr. Cook, advancing the MDEQ

   party line and its false interpretation of the rules, informed the EPA that the MDEQ

   would not require any corrosion control decisions until after June 30, 2015 and that

   “requiring a [corrosion control] study at the current time will be of little to no value

   in the long term control of these chronic contaminants.”280 Mr. Cook was criminally

   charged as a result of his efforts to mislead the EPA and in violation of his duties to




   278
       Deposition of Patrick Cook, Pg. 72, In Re Flint Water Cases (June 30, 2020).
   279
       Id. at 92-93.
   280
       Id. at 225-226; Exhibit 25
                                             146
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12953 Filed 12/23/20 Page 147 of 231




   implement the lead and copper rule.281 His conduct caused the plaintiffs alleged

   injuries and damages.

                  8.    Michael Prysby
                        Attorney Allison M. Collins
                        Foster, Swift, Collins & Smith, P.C.
                        313 S. Washington Square
                        Lansing, MI 48933

                        Attorney Richard Hillman
                        Foster, Swift, Collins & Smith, P.C. 3
                        13 S. Washington Square Lansing, MI 48933

            Michael Prysby (“Prysby”) was an Engineer in the Division of Drinking

   Water and Municipal Assistance for District 11 (Genesee County) in the MDEQ’s

   Lansing office.282 Mr. Prysby’s duties included advising and assisting in water

   treatment plant operations, development, and treatment plans. A professional

   engineer, Prysby was intimately involved in the decision to use the Flint River as an

   interim water source, assisting the treatment plant into full time operation, and

   consulting on water quality issues after the switch from Lake Huron water to the

   Flint River water. Mr. Prysby failed at his duties to Flint residents by approving use

   of a contaminated water source, manipulating test results to achieve technical

   compliance with knowledge of potential public health consequences, and falsely




   281
         Deposition of Patrick Cook, Pg. 121, In Re Flint Water Cases (June 30, 2020).
   282
         Deposition of Michael Prysby, Pg. 19, In Re Flint Water Cases (June 16, 2020).
                                            147
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12954 Filed 12/23/20 Page 148 of 231




   assuring state and local agencies and the public about the safety of the Flint River

   water.

            By 2012, Prysby was involved early on in the approval and development of

   the KWA, including achieving Flint’s participation. Secretly, Mr. Prysby told his

   colleagues that “the city should have concerns of fully utilizing the Flint River

   (100%) for the following: the need to soften, the potential for more advanced

   treatment after next round of crypto monitoring, available capacity in Flint River at

   100-year low flow, residuals management (disposal of lime sludge).”283 Over the

   course of 2013-2014, Mr. Prysby met regularly with Flint treatment plant staff and

   had direct knowledge of the plant’s inability to distribute safe water and staffing

   issues. Mr. Prysby was a recipient of Michael Glasgow’s April 17, 2014 email

   warning: “If water is distributed from this plant in the next couple of weeks, it will

   be against my direction. I need time to adequately train additional staff and to update

   our monitoring plans before I will feel we are ready.”284 Mr. Prysby was aware and

   approved of the decision to forego implement corrosion control.285 Mr. Prysby failed

   to act or provide the requested assistance to Flint treatment plant staff.




   283
       Deposition of Michael Prysby, Pg. 215; Exhibit 16, In Re Flint Water Cases (June
   16, 2020).
   284
       Id. at 298-299; Exhibit 25.
   285
       Id. at 259-260.
                                             148
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12955 Filed 12/23/20 Page 149 of 231




         Mr. Prysby agreed that corrosion control can be a contributing factor in

   causing lead and copper to leech into the distribution system.286 His sanitary survey

   of 2013 determined that at least 70% of the pipes in Flint were made of lead.287 Mr.

   Prysby knew that Detroit was using orthophosphate as part of their corrosion control

   program.288 MDEQ did not require a corrosion control study of the Flint River before

   actually using it.289 Instead of requiring corrosion control, MDEQ established a

   monitoring program of two consecutive six month rounds of testing to determine if

   there was a corrosion control problem occurring in Flint’s distribution system.290

         One month after the switch, according to EPA notes, Mr. Prysby falsely

   assured EPA officials that “Flint River quality is not great, but there is a surface

   water treatment plan producing water that is currently meeting SDWA standards.”

   In August, after violations of the SDWA were apparent, Mr. Prysby instructed the

   Flint water treatment plant staff “off the record” to improve TTHM results through

   targeted flushing of hydrants near sampling sites. After receiving news of General

   Motors Corporation abandoning Flint’s distribution system due to corrosive water,

   Mr. Prysby “stressed the importance of not branding Flint’s water as ‘corrosive’


   286
       Deposition of Michael Prysby, Pgs. 91-92, In Re Flint Water Cases (June 16,
   2020).
   287
       Id. at 123.
   288
       Deposition of Michael Prysby, Pg. 667, In Re Flint Water Cases (June 17, 2020).
   289
       Deposition of Michael Prysby, Pgs. 139-140, In Re Flint Water Cases (June 16,
   2020).
   290
       Id. at 122
                                           149
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12956 Filed 12/23/20 Page 150 of 231




   from a public health standpoint simply because it does not meet a manufacturing

   facility’s limit for production.”

         In January 2015, Mr. Prysby repeatedly assured local health officials that “the

   municipal water system is in compliance with the Safe Water Drinking Act” and

   declined the health department’s requests to meet to discuss the potential

   Legionnaires’ disease outbreak. As early as February 2015, Mr. Prysby was

   informed by Ms. Glasgow that the lead sampling cites in the City of Flint did not

   comply with the lead and copper rule, rending the lead and copper data non-

   verifiable.291 Upon receiving reports of a potential lead issue in February 2015, Mr.

   Prysby took no action and acquiesced to MDEQ’s lies to the EPA regarding Flint’s

   corrosion control, even after Mr. Cook informed him that “high levels of iron usually

   bring high levels of lead.”292 By early 2015, Mr. Prysby was explicitly informed by

   Flint water treatment plant officials that the lead sampling protocols were faulty and

   that the City wasn’t aware of where the lead service lines and Tier 1 sampling sites

   were located in violation of the lead and copper rule.293 Mr. Prysby also played an

   integral role in “scrubbing” the June 2015 lead and copper reports to achieve

   compliance, all the while assuring the public of the water’s safety and dismissing


   291
       Deposition of Michael Glasgow, Pg. 180-181, In Re Flint Water Cases (February
   24, 2020).
   292
       Deposition of Michael Prysby, Pgs. 172-173, In Re Flint Water Cases (June 16,
   2020).
   293
       Id. at 162.
                                            150
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12957 Filed 12/23/20 Page 151 of 231




   reports to the contrary, prolonging the distribution of contaminated water. Mr.

   Prysby was criminally charged for his role and his failure to fulfill his duties and

   responsibilities under the Safe Drinking Water Act and within the MDEQ causing

   harm to the public.294 His conduct caused the plaintiffs’ alleged injuries and

   damages.

                  9.    Jim Sygo
                        Formerly of Saginaw, MI

            Jim Sygo (“Sygo”) was the former Deputy Director of the MDEQ during the

   relevant time frame. Mr. Sygo’s duties included oversight over implementation of

   the state’s drinking water program. Prior to the switch to Flint River water, Mr. Sygo

   was aware of the river water quality issues expressed by his own staff. Mr. Sygo

   acknowledged internally that “[a]s you might guess we are in a situation with

   Emergency Financial Managers so it’s entirely possible that they will be making

   decisions relative to cost.” In early 2015, Mr. Sygo was aware that the Legionnaires’

   disease outbreak and its correlation to the Flint River water was a “mounting

   problem.” Despite Director Wyant’s admission that the MDEQ violated the LCR in

   April 2014, Mr. Sygo vigorously defended the MDEQ’s faulty interpretation.

                  10.   Keith Creagh
                        Assistant Attorney General Richard Kuhl
                        Michigan Department of Attorney General
                        P.O. Box 30755

   294
         Deposition of Michael Prysby, Pg. 29, In Re Flint Water Cases (June 16, 2020).

                                            151
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12958 Filed 12/23/20 Page 152 of 231




                      Lansing, MI 48909

         Keith Creagh (“Creagh”) is the former Director of the Department of Natural

   Resources (“DNR”) and served as interim Director of the MDEQ from December

   2015 to June 2016. Mr. Creagh has been in state government service since 1974 and

   has extensive experience in policy development and environmental stewardship.

         Creagh has openly admitted that the acts of MDEQ officials during the

   relevant time period were a “mistake.” Specifically, Mr. Creagh has stated that state

   officials, in applying both state and federal safe drinking water regulations, "relied

   on technical compliance instead of assuring safe drinking water.” Mr. Creagh has

   also blamed the EPA for lack of urgency and a failure to elevate legitimate concerns

   over water quality issues.

         E.     Michigan Department of Health and Human Services
                333 S. Grand Ave
                P.O. Box 30195
                Lansing, Michigan 48909

                Assistant Attorney General Richard Kuhl
                Michigan Department of Attorney General
                P.O. Box 30755
                Lansing, MI 48909

         The Michigan Department of Health and Human Services (“MDHHS”) is a

   principal department of the State of Michigan, headquartered in Lansing, that

   provides public assistance, child and family welfare services, and oversees health

   policy and management. Governor Rick Snyder merged the Department of Human


                                            152
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12959 Filed 12/23/20 Page 153 of 231




   Services (“DHS”) and the Department of Community Health in his 2015 State of the

   State address. MDHHS oversees The Bureau of Epidemiology and Population

   Health and the Childhood Lead Poisoning Prevention Program, a section responsible

   for protecting, detecting, and monitoring childhood lead poisoning from a variety of

   sources, including exposure to lead contamination in dwellings and adjacent

   surroundings, in compliance with state and federal laws.

            Pursuant to Section 51 of Article 4 of the state constitution of 1963 and state

   Public Health Code, MDHHS is commanded to “continually and diligently endeavor

   to prevent disease, prolong life, and promote the public health through organized

   programs.”295 These duties include “prevention and control of environmental health

   hazards, prevention and control of diseases, prevention and control of health

   problems of particularly vulnerable population groups, development of health care

   facilities and agencies and health services delivery systems, and regulation of health

   care facilities and agencies and health services delivery systems to the extent

   provided by law.”296 MDHHS has broad powers and duties under the public health

   code, including:

                  (a)    general supervision of the interests of the health and life of the
                         people of the state;

                  (b)    the implementation and enforcement of laws within the area of
                         its vested responsibility;

   295
         M.C.L. 333.2221.
   296
         Id.
                                              153
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12960 Filed 12/23/20 Page 154 of 231




                 (c)   the collection and utilization of vital and health statistics and the
                       conduct of epidemiological and other research studies for the
                       purpose of protecting the public health;

                 (d)   the conduct of investigations and inquiries as to:
                       (i)   the causes of disease and especially of epidemics;
                       (ii) the causes of morbidity and mortality; and
                       (iii) the causes, prevention, and control of environmental
                             health hazards, nuisances, and sources of illness;

                 (d)   planning, implementing, and evaluating health education by the
                       provision of expert technical assistance and financial support;

                 (e)   undertaking appropriate affirmative action to promote equal
                       employment opportunity within the department and local health
                       departments and promoting equal access to governmental
                       financed health services to all individuals in the state in need of
                       service;

                 (f)   exercising the powers necessary or appropriate to perform its
                       duties and which are not otherwise prohibited by law; and

                 (h)   planning, implementing, and evaluating nutrition services by the
                       provision of expert technical assistance and financial support.297

            Further, MDHHS has a duty to promote local health services through the

   coordination and integration of public health activities, including effectively

   cooperating with local health departments so as to provide a unified system of

   statewide healthcare.298 MDHHS’ broad investigatory powers ensure compliance

   with the laws and regulations set forth by the department and animate its obligation



   297
         Id.
   298
         M.C.L. 333.2224.
                                             154
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12961 Filed 12/23/20 Page 155 of 231




   to report periodically to the governor and the legislature regarding matters of public

   health.299

          Lead contamination of Flint’s residential dwellings and soils was a

   longstanding problem dating back several decades. Lead-based paint (banned in

   1978) and lead service lines connecting water mains to residential dwellings

   (initially subjected to mandatory replacement by the 1991 EPA lead and copper rule)

   were ubiquitous throughout the City of Flint. According to the Genesee County

   Community Action Resource Department, 82.9% of the housing structures in Flint

   were built before 1969 (91.8% before 1980).300 Soils, long contaminated by

   combustion of leaded gasoline, were made worse by the use of lead coated wood

   construction debris as fuel by the Genesee Power Station in Flint’s North End.301

   MDHHS, through its officials and employees and in accordance with such funded

   programs as the Childhood Lead Poisoning Prevention Program, failed to carry out

   its duties to prevent and minimize residential lead exposure in the Flint community,

   including from paint, lead service lines, soil, and dust. MDHHS, through its officials


   299
       M.C.L. 333.2231, 2241.
   300
       The number of vacant homes (most of which are undoubtedly encrusted in lead
   paint) has increased 74% since 2000.
   301
       Flint’s NAACP, an activist group called United for Action, and Flint residents
   filed a lawsuit challenging the Genesee Power Station because its plume of lead-
   laden smoke and ash contaminated the City and exposed residents to physical
   injuries and diseases associated with lead (e.g., brain injury, premature births, and
   learning disabilities). Highsmith, A.R., Demolition Means Progress, University of
   Chicago Press (2015) at 254.
                                            155
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12962 Filed 12/23/20 Page 156 of 231




   and employees, did not meet its most basic duties in failing effectively to respond

   either to spikes in elevated blood lead levels among Flint children or to the

   Legionnaires’ disease outbreak in the Flint area following on the heels of the change

   in the source of Flint’s drinking water from Lake Huron to the Flint River. Worse

   yet, MDHHS engaged in efforts to conceal the public health problems, to prevent

   public notification about them, and to coordinate local public health efforts to

   address them, including taking steps to downplay scientific and public health data.

         The State of Michigan charged the following MDHHS officials with

   committing significant crimes in relation to the Flint drinking water crisis: Nick

   Lyon (Director); Corinne Miller (Director, Bureau of Epidemiology); Eden Wells

   (Chief Medical Officer); Nancy Peeler (Director, Maternal, Infant, and Early

   Childhood Home Visiting Program); and Robert Scott (Data Manager, Healthy

   Homes and Lead Prevention Program). The plaintiffs admit that MDHHS and the

   officials referenced above intentionally deceived them, keeping from them critically

   important information about the hazardous conditions they confronted. The

   plaintiffs also admit that MDHHS Director Nick Lyon and MDHHS Director,

   Maternal, Infant, and Early Childhood Home Visiting Program, Nancy Peeler

   intentionally caused them bodily harm (in the nature of invading their bodily




                                           156
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12963 Filed 12/23/20 Page 157 of 231




   integrity).302 MDHHS proximately caused further exposure, personal injuries, and

   damages to the plaintiffs.

   MDHHS Director Lyon and the Relevant Senior Staff including: Sue Moran
   (Deputy Director for Public Health) Corinne Miller (Director Bureau of
   Epidemiology); Lynda Dykema (Director, Division of Environmental Health);
   Eden V. Wells (Chief Medical Executive); Nancy Peeler (Director, Maternal,
   Infant and Early Childhood Home Visiting Program); Robert Scott (Data
   Manager, Healthy Homes and Lead Prevention Program); Jim Collins
   (Director of the Communicable Disease Division); Dr. Matthew Davis (Chief
   Medical Executive); Jay Fiedler (Section Manager, Infectious Diseases
   Surveillance Section); Susan Bohn (Unit Manager, Respiratory Disease
   Section); Tim Bolen (Regional Epidemiologist); Jim Rudrik, Ph.D. (Director,
   Infectious Disease Division)

                1.    Director Nicholas Lyon
                      Assistant Attorney General Richard Kuhl
                      Michigan Department of Attorney General
                      P.O. Box 30755
                      Lansing, MI 48909
                      Attorney John Bursch
                      Bursch Law PLCC
                      9339 Cherry Valley Ave SE, #78
                      Caledonia, Michigan 4931

         Nicolas Lyon was the Director of the Department of Health and Human

   Services and held that position since September 2014. Prior to that, Mr. Lyon served

   as the agency’s Chief Deputy Director since 2011. In his role as Director, Lyon

   exercises all powers and duties vested in the Department as well as overseeing the

   daily departmental operations.303 As Director, Mr. Lyon was required to “continually


   302
       The plaintiffs’ admissions made in their complaints are incorporated by reference.
   The admissions are too voluminous to incorporate into the body of the Notice.
   303
       M.C.L. 333.2205(1).
                                            157
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12964 Filed 12/23/20 Page 158 of 231




   and diligently endeavor to prevent disease” and to “[c]ollect and utilize vital and

   health statistics . . . for the purpose of protecting the public health.”304

            As early as September 2014, Mr. Lyon through his subordinates learned that

   McLaren Hospital experienced a significant outbreak in Legionnaires’ disease. On

   October 13, 2014, an MDHHS epidemiologist identified a potential correlation

   between the outbreak and Flint’s change of its water source from Lake Huron to the

   Flint River:

                  I spoke with Tim [Bolen, MDHHS] late last week about
                  the ongoing Legionnaire’s [sic] increase in Genesee
                  County. They’ve had 30 cases of Legionnaire’s [sic]
                  Disease reported into the [Michigan Disease Surveillance
                  System] from June to present this year, where in previous
                  years (2009-2013) they’ve had a range from 2- 9 cases
                  reported during this same time frame. Genesee initially
                  thought the increase was associated with McLaren Flint
                  Hospital as a source, but after Tim and I both reviewed the
                  preliminary data it was pretty clear that many of the cases
                  did not fit with this hypothesis. In addition, the picture has
                  been clouded by the fact that most cases being reported did
                  not have onset dates recorded. The current hypothesis is
                  that the source of the outbreak may be the Flint municipal
                  water.

            Mr. Lyon learned on January 28, 2015, that there was an outbreak of

   Legionnaires’ disease in Genesee County and that the initial outbreak coincided with

   the change in water source from Lake Huron to the Flint River. State Epidemiologist

   Corrine Miller met with Mr. Lyon and presented him with data and graphs on the


   304
         M.C.L. 333.2221(2)(c).
                                              158
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12965 Filed 12/23/20 Page 159 of 231




   monthly case counts of Legionnaires’ disease between January 1, 2009 and January

   2015 and pointed out the relationship in time with the Flint water switch. That same

   day, Deputy Director Sue Moran forwarded Mr. Lyon a summary from a call held

   between MDHHS, MDEQ and Flint area hospitals. According to Ms. Miller,

   “MDEQ expressed concern that this issue might reach the Governor’s office and I

   indicated it already had (and that [DHHS] would be assisting the locals in the

   investigation).”

         While cases of Legionnaires’ disease continued to be reported, on May 29,

   2015, MDHHS officials mailed a letter to McLaren Hospital declaring the outbreak

   of Legionnaire’s Disease over. McLaren Hospital officials “found it very strange

   that [the outbreak] was declared as over because it was never declared to begin with

   and we were still seeing cases.” On July 22, 2015, Governor Snyder’s Chief of Staff

   Dennis Muchmore sent Mr. Lyon an email requesting that he look into Flint’s water

   issues. With the assistance of his staff, Mr. Lyon falsely responded to Mr.

   Muchmore’s inquiry by stating that 73% of the cases involved individuals who were

   not consumers of Flint drinking water. MDHHS staff testified in preliminary

   criminal hearings involving Mr. Lyon that in early January 2016, he was presented

   with substantially similar information that Corrine Miller had presented Mr. Lyon

   nearly a year earlier, yet he acted as though he had never seen the information before.

   Despite his extensive knowledge of the outbreak, Mr. Lyon failed to act or inform


                                            159
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12966 Filed 12/23/20 Page 160 of 231




   the public until January 13, 2016, during a news conference with Governor Snyder

   and Dr. Eden Wells.

         Moreover, Lyon treated reports of elevated blood lead levels among Flint

   children with a similar “glib and dismissive” approach. In July 2015, MDHHS knew

   that there was a spike in elevated blood lead levels of Flint children which correlated

   with the onset of use of the Flint River water as a drinking water source. Despite Mr.

   Lyon’s obligations to investigate public health concerns, in September 28, 2015,

   after the blood lead level issue had garnered media attention, Mr. Lyon sought

   assistance from MDHHS staff to disprove any correlation to the Flint water:

                I need an analysis of the Virginia Tech/Hurley data and
                their conclusions. I would like to make a strong statement
                with a demonstration of proof that the blood lead levels
                seen are not out of the ordinary and are attributable to
                seasonal fluctuations.

         Mr. Lyon also actively participated in the political cover-up from the

   Governor's office. On November 26, 2015 Richard Baird, a top advisor to Governor

   Snyder, advising the Michigan state police: “…boss wants us to work through this

   without a disaster declaration if possible. Dan [Wyant, MDEQ] and Nick [Lyon] and

   I are working on it.”

         Mr. Lyon actively minimized the drinking water problems and their potential

   effect on public health. MDHHS, with Lyon at the helm, disregarded scientific data




                                            160
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12967 Filed 12/23/20 Page 161 of 231




   and engaged in a scheme to undermine and obscure the truth at the expense of the

   public.

                2.    Sue Moran
                      Assistant Attorney General Richard Kuhl
                      Michigan Department of Attorney General
                      P.O. Box 30755
                      Lansing, MI 48909

         Sue Moran (“Moran”) was the Deputy Director for Public Health at MDHHS.

   Ms. Moran reported to Deputy Director, Timothy Becker, who reported directly to

   MDHHS Director Nick Lyon. Ms. Moran’s duties included consulting the Director’s

   office on public health issues, including communicable disease outbreaks. Ms.

   Moran failed at her essential duties to investigate and prevent disease and promote

   the public health, including failing to urgently and properly respond to both reports

   of elevated blood lead levels and the Legionnaires’ disease outbreak.

         Ms. Moran became aware of the Legionnaires’ disease outbreak in January

   2015. Despite this, Ms. Moran failed to adequately respond and assist the local health

   department in accessing information and informing the public throughout 2015.

   Notably, eleven months later, in December 2015, Ms. Moran and Dr. Eden Wells

   criticized the Genesee County Health Department for “going behind their back” and

   not being a “team player” in drafting a press release regarding the outbreak.

         In September 2015, Director Lyon contacted Ms. Moran directly stating that

   he wanted to make a “strong statement” that the elevated blood lead levels reported


                                            161
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12968 Filed 12/23/20 Page 162 of 231




   in the media were merely seasonal variation. In line with department politics, that

   same month, Ms. Moran had emailed MDHHS staff informing them that the “front

   office” was asking about Flint water and stressing that “while this is a public health

   concern, this is largely DEQ/local jurisdiction.” Ms. Moran declined to accept that

   any issues related to water quality were the responsibility of the MDHHS, in direct

   contradiction to her duties to protect the public health.

                3.     Corrine Miller
                       Attorney Kristen E. Guinn
                       Smith Haughey Rice & Roegge
                       100 Monroe Center, NW
                       Grand Rapids, MI 49503

         Corinne Miller (“Miller”) was the Director of the Bureau of Epidemiology at

   MDHHS. Ms. Miller reported to Sue Moran. Ms. Miller’s duties as Director included

   providing review of data reports and feedback, consultation, and crisis management

   for public health investigations, including communicable diseases. Ms. Miller’s

   duties also included oversight over the legionella investigation.

         Ms. Miller became aware of the Legionnaires' disease outbreak by January

   2015 and had discussions with Linda Dykema about the correlation between the

   water switch and the increase in the cases of Legionnaires’ disease. Ms. Miller has

   admitted that notice could have been released to the public as early as January 2015,

   but that there were “political overtones” and that news of a Flint water related disease

   outbreak could have been “embarrassing” or “cause a difficult situation” for the


                                             162
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12969 Filed 12/23/20 Page 163 of 231




   governor because that decision had been made under emergency management. By

   March 2015, Ms. Miller was aware of the challenges the Genesee County Health

   Department (GCHD) faced in investigating the Legionnaires’ disease outbreak. Ms.

   Miller had the power and ability to provide additional assistance or request

   epidemiologic assistance from the CDC but she failed to do so until after public

   notification was made, even when GCHD themselves requested CDC’s assistance.

         In July 2015, Ms. Miller was aware that one of her epidemiologists, Cristin

   Larder, had determined that the blood lead levels in Flint children in the summer of

   2014 were higher than previous years and that it warranted further investigation.

   However, Ms. Miller chose to play politics by instructing others not to take action

   and to delete emails pertaining to Ms. Larder’s report. Despite knowledge and access

   to data evidencing elevated blood lead levels from her own staff, on September 17,

   2015, Ms. Miller reminded MDHHS staff that “[p]er the MDEQ, the compliance

   monitoring for lead within the city has never exceeded the EPA action level for

   lead.” Worse yet, after the blood lead level issues became public, Ms. Miller

   pressured MDHHS staff to provide false statements to the media regarding reports

   of elevated blood lead levels. Ms. Miller was criminally charged for her

   involvement.

               4.     Linda Dykema
                      Assistant Attorney General Richard Kuhl
                      Michigan Department of Attorney General
                      P.O. Box 30755
                                           163
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12970 Filed 12/23/20 Page 164 of 231




                       Lansing, MI 48909

         Linda Dykema (“Dykema”) was the Director of the Division of

   Environmental Health at MDHHS from May 2014 to October 2016. Her duties

   included serving as a liaison to the MDEQ, managing the toxicology and response

   section, and conducting public health assessments of environmental contamination.

   Ms. Dykema also oversaw the Lead Hazard Remediation Program, responsible for

   assessing and cleaning up lead contaminated housing.

         Ms. Dykema became aware of the Legionnaires’ disease outbreak in January

   2015 and had discussions with Corrine Miller about the correlation between the

   water switch and the increase in the cases of Legionnaires’ disease. In effort to

   protect her department and the Governor from an “embarrassing” and “difficult

   situation,” Ms. Dykema instructed MDHHS employees to refer calls from the public

   complaining about the water to her attention, warning that “there is a political

   situation that we don’t want to stumble into should we get hotline calls.”

         Ms. Dykema also worked with the MDEQ beginning in and about July 2015

   to downplay the seriousness of the lead issues and other health concerns related to

   the water and to diminish and disparage Mr. Del Toral. On July 23, 2015, Ms.

   Dykema reiterated to several MDHHS officials, including Corrine Miller, Nancy

   Peeler, and the “front office,” that the city is in compliance with the lead and copper

   rule and that Mr. Del Toral’s report was “issued as a result of his own research and


                                            164
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12971 Filed 12/23/20 Page 165 of 231




   …not reviewed or approved by EPA management. He has essentially acted outside

   his authority.”305 On September 29, 2015, after Dr. Mona Hanna- Attisha’s work

   became public, Ms. Dykema expressed to other MDHHS officials the need for the

   department to have a unified response: “It’s bad enough to have a data war with

   outside entities, we absolutely cannot engage in competing data analyses within the

   Department, or, heaven forbid, in public releases.” Ms. Dykema has since expressed

   her frustration that the department did not share the lead concerns with the public

   sooner. Ms. Dykema, in her role as the Director of the Division of Environmental

   Health, failed in her duties to investigate, prevent, and control environmental health

   hazards. By her conduct, she exacerbated the plaintiffs’ injuries and damages.

                5.    Eden Wells
                      Assistant Attorney General Richard Kuhl
                      Michigan Department of Attorney General
                      P.O. Box 30755
                      Lansing, MI 48909

                      Attorney Steven Ramontin
                      24 Frank Lloyd Wright Dr Ste D2000
                      Ann Arbor, MI 48105

         Dr. Eden Wells (“Wells”) was the Chief Medical Executive for MDHHS and

   held that position since May 1, 2015. Prior to that, Dr. Wells served as the Associate

   Chief Medical Executive from January 1, 2015 to May 1, 2015. Pursuant to M.C.L.



   305
      July 23, 2015, 10:07 AM Linda Dykema Email to DCH Employees (“RE:
   Director’s Office Assignment – Flint – need update asap”).
                                            165
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12972 Filed 12/23/20 Page 166 of 231




   333.2202, if the Director of MDHHS is not a physician, the director “shall designate

   a physician as chief medical executive of the department. The chief medical

   executive shall be a full-time employee and shall be responsible to the director for

   the medical content of policies and programs.” Dr. Wells’ duties included assisting

   with disease outbreak coordination and investigation and to provide the department

   with professional medical guidance.

         Dr. Wells was aware of the Legionnaires’ disease outbreak as early as May

   2015. She was consistently informed and updated on the nature and scope of the

   outbreak during 2015. However, she and MDHHS did not inform the public about

   the outbreak until January 16, 2016. Dr. Wells failed to take steps to investigate the

   source of the outbreak or notify the public. Moreover, Dr. Wells actively participated

   in efforts to undermine the Genesee County Health Department’s (“GCHD”)

   attempts to investigate the outbreak and notify the public, accusing GCHD officials

   of “going behind [MDHHS’] back” and not being a “team player.” Dr. Wells was

   aware of the report of elevated blood lead levels as early as August 2015 and took

   steps to limit scientific access to data and downplay the reports in the media. Despite

   her duty to protect the public from health outbreaks and alert the public of known

   dangers, Dr. Wells failed to act accordingly and was charged criminally for her

   conduct.

                6.     Nancy Peeler
                       Attorney Michael S. Cafferty
                                            166
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12973 Filed 12/23/20 Page 167 of 231




                      Michael S. Cafferty & Assoc.
                      333 W. Fort Street
                      Suite 1400
                      Detroit, MI 48226

                      Attorney Harold Z. Gurewitz
                      Gurewitz & Raben, PLC
                      333 W. Fort Street, Suite 1400
                      Detroit, MI 48226

         Nancy Peeler (“Peeler”) was Director of the Maternal, Infant and Early

   Childhood Home Visiting Program (“MIECHV”) at MDHHS during the relevant

   time frame. MIECHV program is designed to promote maternal, infant and early

   childhood health, development and safety. This program includes the State’s

   childhood lead poisoning prevention program, which provides education and

   outreach regarding lead hazards and the impact of lead poisoning and maintains a

   registry of blood lead levels throughout the state. Ms. Peeler was specifically

   assigned the task of responding to an inquiry from the MDHHS Director’s office

   regarding elevated lead levels and the potential impact on public health.

         By July 2015, the MDHHS knew that there was a spike in elevated blood lead

   levels among Flint’s children. Prior to July 2015, MDHHS had the necessary data to

   analyze the issue of elevated blood lead levels but failed to do so. CLPPP’s 2014

   Annual Report showed that the percentage of tested Flint children under age 6 with

   an Elevated Blood Lead level increased from 3.6% in 2013 to 4.5% in 2014.

   MDHHS failed to initiate the appropriate investigation and inquiry into that increase.


                                            167
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12974 Filed 12/23/20 Page 168 of 231




   Emails produced by the State of Michigan reveal that the surveillance responsibility

   of the CLPPP program had largely fallen by the wayside. Robert Scott, the

   responsible data analyst for CLPPP, reported on October 1, 2015 that CLPPP:

                 …reports on testing and elevated levels annually by fiscal
                 year…We used to produce similar reports by quarter, and
                 even a special monthly report for funded Health
                 Departments. But as we have lost funding and staff, and
                 as my own time has been pulled in different directions,
                 these other more frequent reports have fallen away.306

            Ms. Peeler, who is not an epidemiologist herself, finally in late July 2015

   assigned MDHHS’ epidemiologists to evaluate any increase in child blood lead

   levels in the summer of 2014 that may be attributable to the change in drinking water

   from Lake Huron to the Flint River. On July 28, 2015 MDHHS epidemiologist

   Cristin Larder found and reported to Ms. Peeler that children’s blood lead tests

   conducted in summer 2014 “lie outside the control limit” compared with prior years

   and that this finding “does warrant further investigation.”307 Despite this, Ms. Peeler

   falsely reported that there was no significant jump in lead levels other than the

   normal, seasonal variation.308 Ms. Peeler’s report was brought to the Director and

   ultimately to the Governor’s office. When Ms. Larder again reported that, based on



   306
         See SOM 0106804.
   307
       Deposition of Cristin Larder, Pg. 60-70, 81-82, 87-88, In Re Flint Water Cases
   (June 2, 2020).
   308
       See Peeler email 7/28/15, SOM 0072071-72.
                                            168
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12975 Filed 12/23/20 Page 169 of 231




   additional data provided to her, there was still “a higher proportion of EBLL last

   summer than usual,” Ms. Peeler took no steps to correct her report to the Director

   and Governor or to conduct a further analysis.309 Ms. Peeler effectively buried Ms.

   Larder’s work, choosing politics over public health. When Ms. Larder learned,

   months later, of Ms. Peeler’s alternative report she communicated with members of

   the recently appointed Governor’s Flint Water Advisory Task Force that the results

   of her 2015 analysis “were actively blocked from reaching Director Lyon.”310

             Further, Ms. Peeler took steps in line with her department to disparage Dr.

   Mona Hanna-Attisha’s work and further to mislead the public regarding any

   correlation between elevated blood lead levels and the change in the source of the

   drinking water. On September 23, 2015 Ms. Peeler sent an email internally to

   MDHHS staff stressing the “seasonal impact associated with lead poisoning” and

   insisting that staff hold forth with the talking point that “[w]e do NOT see a different

   pattern of results for the 2014-2015 year, right after the change in the water source.”

   On September 24, 2015, Ms. Peeler proofread a response drafted by Robert Scott to

   Professor Marc Edward’s request for data on blood lead levels and expressing his

   frustration about the state’s lack of response. Ms. Peeler instructed Mr. Scott to




   309
          Larder’s report to Peeler, SOM 0080134-35.
   310
         See MDHHS 0490076.
                                             169
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12976 Filed 12/23/20 Page 170 of 231




   “apologize less” and explicitly warned: “The email you received could be read as an

   intent to escalate and spin things, and I don’t think you need to get caught up in that.”

         On September 25, 2015, a day before Dr. Mona Hanna-Attisha’s work became

   public, Ms. Peeler communicated with MDHHS leaders stating:

                Based on questions coming through, I do think we need to
                run our Flint charts for the same population group that the
                Flint docs ran (as close as we can approximate the sample)
                but I’d look at it across the five years again. Depending on
                what our charts show, we may want to consider having
                (state epidemiologists) help us run an analysis more like
                the docs ran – but let’s look at the revised charts as a
                starting point.

         That same day, Ms. Peeler assigned Mr. Scott to respond to a Detroit Free

   Press article about lead increases in Flint and expressed her “secret hope…that we

   can work in the fact that this pattern is similar to the recent past.” The next day,

   despite her knowledge of elevated childhood blood lead levels nearly two months

   prior, Ms. Peeler acquiesced to Director Lyon’s mandate to send a strong message

   of “season variation.” Specifically, Ms. Peeler coordinated with Robert Scott and

   MDHHS’ Deputy Director for External Relations and Communications Geralyn

   Lasher to “put[] together talking points about this ‘study’ that the physicians will be

   discussing that claims an increase in elevated blood levels in children since the

   change to the water system source.” Ms. Peeler was criminally charged for her

   deception and failure to act in accordance with her duties.

                7.     Robert Scott
                                             170
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12977 Filed 12/23/20 Page 171 of 231




                       Attorney Mary Chartier-Mittendorf
                       1905 Abbot Road, Suite 1
                       East Lansing, MI 48823

         Robert Scott (“Scott”) was the Data Manager for the Healthy Homes and Lead

   Prevention program Childhood Lead Prevention Program. Mr. Scott, who is not an

   epidemiologist, was responsible for tracking and organizing child blood lead level

   data for the program. In July 2015, Mr. Scott was asked by Nancy Peeler to assist in

   providing a limited data set to MDHHS epidemiologists to determine whether there

   was an increase in child blood lead levels in Flint related to the change in the source

   of drinking water from Lake Huron to the Flint River. After MDHHS epidemiologist

   Cristin Larder reported on the morning of July 28, 2015 that there was, in fact, an

   increase in child blood lead levels in the summer of 2014, Mr. Scott took it upon

   himself to also analyze state data. Before receiving the final report from Ms. Larder,

   Scott wrote to Ms. Peeler:

                I said this morning I’d look to see if the distribution of
                (elevated blood lead levels) in the July-September 2014
                ‘spike’ was any different from the typical distribution of
                (elevated blood lead levels) in Flint. I compared totals by
                zip code vs. totals by zip code from 2010. The pattern is
                very similar and is further evidence, I think, that the water
                was not a major factor here.

   Scott chose to ignore the experts in his own department and his obligation to protect

   the public health by advancing efforts to ignore and to bury Ms. Larder’s work.




                                            171
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12978 Filed 12/23/20 Page 172 of 231




         Upon receipt of a September 11, 2015 email from Professor Marc Edwards

   describing “severe chemical/biological health risks for Flint residents” related to

   corrosion of pipes, Mr. Scott forwarded the information to several MDHHS

   colleagues, including Nancy Peeler, writing: “[s]ounds like there might be more to

   this than what we learned previously. Yikes!” Mr. Scott also participated in efforts

   to discredit Dr. Mona Hanna-Attisha’s work. On September 24, 2015, Mr. Scott

   attempted to recreate Dr. Hanna-Attisha’s work, and, ignoring the work of

   MDHHS epidemiologists and despite a lack expertise in the field, informed Ms.

   Peeler that he saw a difference between the two years, but not as significant as Dr.

   Hanna-Attisha’s. The following day, Mr. Scott instructed MDHHS staff to inform

   the Detroit Free Press that “[w]hile the trend for Michigan as a whole has shown a

   steady decrease in lead poisoning year by year, smaller areas such as the city of Flint

   have their bumps from year to year while still trending downward overall.” Mr. Scott

   was criminally charged for his deception and failure to meet his duties to the public.

                8.     Jim Collins
                       Assistant Attorney General Richard Kuhl
                       Michigan Department of Attorney General
                       P.O. Box 30755
                       Lansing, MI 48909

         Jim Collins (“Collins”) was the Director of the Communicable Disease

   Division at MDHHS. As Director of the department, his duties included oversight

   and responsibility for providing support and consultation to local health departments


                                            172
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12979 Filed 12/23/20 Page 173 of 231




   closely monitor and track disease outbreaks. Additionally, the division was

   responsible for collecting and analyzing data on communicable diseases, assist in

   strategies to control disease, and, when necessary, partner with the Centers for

   Disease Control (“CDC”) on issues related to communicable diseases. Mr. Collins

   division also includes oversight of the emergency notification network and Michigan

   Disease Surveillance System (“MDSS”), including “surveillance and control of

   respiratory infections, such as influenza and legionellosis.”

         In October 2014, Collins was informed of an “ongoing Legionnaires’ increase

   in Genesee County” including 30 cases reported into the MDSS since June 2014,

   and a potential correlation with the Flint River water as nearly all of the cases had

   been mapped in Flint. Collins was aware at that time of conversations between his

   staff and the DEQ, including that the governor’s office had been involved with

   complaints about the Flint water and that “any announcement by public health about

   the quality of the water would certainly inflame the situation.” MDHHS assured

   MDEQ staff that they would work with Genesee County to coordinate water testing.

         By January, Collins had concerns about GCHD’s progress in investigating the

   Legionaries’ disease outbreak, noting that “we believe that this increase warrants

   additional evaluation on the part of public health” and acknowledging the “pressures

   on [GCHD] of late from the public and media alike about the water quality questions

   in Flint.” GCHD responded by requiring MDHHS’ assistance with additional testing


                                            173
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12980 Filed 12/23/20 Page 174 of 231




   of clinical and environmental samples and obtaining information from MDEQ.

   Despite this request, from September 2014 to May 2015, MDHHS provided GCHD

   with no information related to the status of the Legionella outbreak, and never sent

   any staff members to assist GCHD’s efforts including obtaining environmental or

   clinical samples.

         After the GCHD requested assistance from the CDC in February and April

   2015, Collins subsequently issued a memorandum in June 4, 2015, Cc’ing the CDC,

   declaring the Legionella outbreak despite the fact that two new cases were reported

   on June 1 and June 2 in MDHHS’ surveillance reporting system. Collins also harshly

   criticized GCHD’s efforts to contact the CDC: “Relative to communications around

   the investigation, I believe that CDC is in agreement that their involvement really

   should be at the request of the state, rather than the local health department. To be

   clear, we do value the skills and resources of our CDC colleagues, but we also

   recognize that their involvement needs to have some structure. I want to reinforce

   the necessity that investigation communications from the Genesee County Health

   Department need to be directed to staff at the MDHHS.”

                9.     Dr. Matthew Davis
                       300 North Ingalls, 6A18
                       Ann Arbor, MI 48109-5456

         Matthew M. Davis (“Davis”) was the Chief Medical Executive from March

   2013 to April 2015. Pursuant to M.C.L. 333.2202, the chief medical executive is


                                           174
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12981 Filed 12/23/20 Page 175 of 231




   responsible to the director of MDHHS for the medical content of policies and

   programs. Dr. Davis’ duties included assisting with disease outbreak coordination

   and investigation and to provide the department with professional medical guidance.

   Dr. Davis was notified of the Legionnaires' disease outbreak and the potential

   correlation to the change in water source by January 2015. Dr. Davis failed to

   investigate or assess the degree of the public health risk, failed to effectively

   cooperate with other state agencies in the interest of public health, and failed to

   properly advise his own department or the director of the need to investigate and

   respond. Dr. Davis’ actions resulted in a lack of public notification and harm to the

   plaintiffs.

                 10.   Jay Fiedler
                       Assistant Attorney General Richard Kuhl
                       Michigan Department of Attorney General
                       P.O. Box 30755
                       Lansing, MI 48909

          Jay Fielder (“Fiedler”) was the Section Manager for the Infectious Diseases

   Surveillance Epidemiology Section at MDHHS during the relevant time frame.

   Fiedler’s duties at MDHHS include monitoring disease outbreaks and coordinating

   with the local health departments. By October 2014, Mr. Fiedler was aware of a

   potential correlation between an uptick in Legionnaires’ disease and the switch to

   Flint River water. Mr. Fiedler knew of the frustrations by local health officials in

   investigating the Legionnaires’ disease outbreak. Mr. Fiedler failed to provide the


                                           175
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12982 Filed 12/23/20 Page 176 of 231




   necessary information to assist in the effective coordination of data for the protection

   of public health and was openly critical of the Genesee County Health Department’s

   efforts. Mr. Fiedler has admitted that public notice of the outbreak should have been

   provided by MDHHS early in 2015.

                11.    Susan Bohm
                       Assistant Attorney General Richard Kuhl
                       Michigan Department of Attorney General
                       P.O. Box 30755
                       Lansing, MI 48909

         Susan Bohn (“Bohn”) was the Unit Manager for the Respiratory Disease

   Epidemiology Section at MDHHS during the relevant time frame. Ms. Bohn’s duties

   included monitoring and investigating respiratory disease outbreaks, including

   Legionnaire’s disease. By October 2014, Ms. Bohn was aware of a potential

   correlation between an uptick in Legionnaires’ disease and the switch to Flint River

   water. Despite her knowledge and duties, Ms. Bohn coordinated with MDEQ

   officials to downplay any correlation, stating that “the Flint water was at this point

   just a hypothesis.” Ms. Bohn also communicated to other MDHHS staff members

   MDEQ’s concern that “any announcement by public health about the quality of the

   water would certainly inflame the situation.”

                12.    Tim Bolen
                       Assistant Attorney General Richard Kuhl
                       Michigan Department of Attorney General
                       P.O. Box 30755
                       Lansing, MI 48909


                                             176
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12983 Filed 12/23/20 Page 177 of 231




         Tim Bolen (“Bolen”) was an epidemiologist at MDHHS during the relevant

   time frame. Mr. Bolen had direct communications with staff at McLaren Hospital in

   June and September 2014 about a Legionnaire’s disease outbreak. By October 2014,

   Mr. Bolen knew that the source of the outbreak was likely correlated to the Flint

   municipal water. Mr. Bolen failed to act accordingly to protect the public health and

   ensure public notification.

                13.   James Rudrik
                      Assistant Attorney General Richard Kuhl
                      Michigan Department of Attorney General
                      P.O. Box 30755
                      Lansing, MI 48909

         James Rudrik (“Rudrik”) was the Director of the Infectious Disease Division

   at MDHHS during the relevant time frame. By October 2014, Mr. Rudrik knew that

   the source of the outbreak was likely correlated to the Flint municipal water. Mr.

   Rudrik participated in the lack of urgency displayed by MDHHS in failing to

   properly investigate or notify the public of a disease outbreak.

         F.     Flint Emergency Managers

         As part of its responsibility to safeguard the credit of the state, the Department

   of the Treasury oversaw the Emergency Managers appointed by the Governor. The

   Emergency Manager law, promulgated by the Legislature through Public Act 72 of




                                            177
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12984 Filed 12/23/20 Page 178 of 231




   1990,311 authorized the state to intervene in units of local government that experience

   financial emergencies. According to a public communication by the Governor, State

   Treasurer Andy Dillon was charged with “leading the administration’s effort to

   ensure emergency managers that may be necessary in the future are properly

   trained.”312 In the same communication, the Governor declared that “Emergency

   managers are accountable to both the governor and the Legislature. …”313 An

   Emergency Manager stands in the place of the governing body, chief executive

   officer, or chief administrative officer of the local government and has the authority

   to remove any of the unit's elected officials should they refuse to provide any

   information or assistance. The Flint Emergency Managers had complete control

   over the municipality with the ability to reduce pay, outsource work, reorganize

   departments, modify employee contracts, and determine municipal business




   311
       The financial emergency status, along with the Emergency Financial Manager
   (EFM) position, was first created in Public Act 101 of 1988 for the specific
   emergency in Hamtramck. Public Act 101 was amended by Public Act 72 of 1990,
   allowing an Emergency Financial Manager to be appointed for any local
   governmental unit. PA 72 in turn was replaced by Public Act 4 of 2011, which
   renamed the position to Emergency Manager (EM) and gave the Manager additional
   authority. The state legislature, in the Local Financial Stability and Choice Act of
   2012, Mich. Comp. Laws § 141.1541 et seq. created and further defined the position
   of “emergency manager.”
   312
           State     of     Michigan,      Emergency       Manager       Fact    Sheet,
   https://www.michigan.gov/documents/snyder/EMF_Fact_Sheet2_347889_7.pdf
   (last visited April 2, 2020).
   313
       Id.
                                            178
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12985 Filed 12/23/20 Page 179 of 231




   activities, including the sale and delivery of drinking water to Flint residents and

   operation of the Flint Water Treatment Plant.314

         Emergency managers have broad authority and powers to “rectify the

   financial emergency and to assure the fiscal accountability of the local government

   and the local government’s capacity to provide or cause to be provided necessary

   governmental services essential to the public health, safety, and welfare.”315 Because

   the Emergency Managers were appointed by, and accountable to, the Governor and

   Legislature and because they were trained by, and reported directly to the State

   Treasurer, the State of Michigan is charged with knowledge of all facts and

   circumstances known by them and with responsibility for their acts and omissions.

   In addition, because the sale and delivery of drinking water is deemed a municipal

   business activity under Michigan decisional law, the City of Flint is responsible for

   their acts and omissions related to drinking water as well.

         The identity of each of Flint’s Emergency Managers, his time in office, and

   the Governor who appointed him is set forth in this chart:


                Jul 2002 - Jun 2004               Ed Kurtz       John Engler



   314
       Longley, Kristin, Other emergency managers provide glimpse of what Flint can
   expect under state takeover, Flint Journal (November 18, 2011), available at
   http://www.mlive.com/news/flint/index.ssf/2011/11/other_emergency_managers_p
   rovi.html (last visited July 12, 2019).
   315
       Act No. 4, Public Acts of 2011, State of Michigan, Enrolled House Bill No. 4214.
                                            179
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12986 Filed 12/23/20 Page 180 of 231




                Dec 2011 - Aug 2012              Michael Brown Rick Snyder


                Aug 2012 - July 2013             Ed Kurtz        Rick Snyder


                July 2013 - October 2013         Michael Brown Rick Snyder


                October 2013 - January 2015 Darnell Earley       Rick Snyder


                January 2015–April 30, 2015 Jerry Ambrose        Rick Snyder


   The State of Michigan charged Darnell Earley and Gerald Ambrose with serious

   crimes arising from their acts and omissions while serving as Emergency Managers

   for the City of Flint. The plaintiffs admit that Darnell Earley, Gerald Ambrose, and

   Ed Kurtz intentionally caused them bodily harm (in the form of invasion of their

   bodily integrity).316

         According to sworn testimony taken in connection with the Flint Water Cases,

   MDEQ staff actively opposed full-time operation of the Flint Water Treatment plant,

   as both the plant and the distribution system were not ready for full time operation.

   MDEQ informed the City of Flint that it could not use the Flint River as a primary

   water source but the emergency managers, controlled by treasury and the governor’s

   office, “overrode” their decision in a “set up” engineered by the emergency


     The plaintiffs’ admissions made in their complaints are incorporated by reference.
   316

   The admissions are too voluminous to incorporate into the body of the Notice.
                                           180
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12987 Filed 12/23/20 Page 181 of 231




   managers, for the benefit of saving money and at the expense of the health and safety

   of the residents of Flint.317

                 1.     Darnell Earley
                        Attorney Todd Russell Perkins
                        615 Griswold
                        Suite 400
                        Detroit, MI 48226

          Darnell Earley (“Earley”) was appointed Emergency Manager for the City of

   Flint from October 2013 to January 2015. Earley readily admits that he was

   responsible for ensuring that the City of Flint was in compliance with state and

   federal laws regarding safe drinking water.318 Mr. Earley played an integral role in

   authorizing and coordinating full-time operation of the Flint Water Treatment plant

   and the use of the Flint River as its drinking water source despite known public

   health hazards. However, at no point after becoming emergency manager did Mr.

   Earley investigate the safety of Flint River water.319

          In March 2014, one month prior to the change from Lake Huron to the Flint

   River, Mr. Earley was aware that the Flint water treatment plant did not have the

   appropriate resources, upgrades, or regulatory requirements to distribute drinking

   water safely. In a letter to the Detroit Water and Sewer Department, Mr. Earley


   317
       Deposition of Adam Rosenthal, Pages 41-45, In Re Flint Water Cases (March 5,
   2020).
   318
       Deposition of Darnell Earley, Pages 20-21, In Re Flint Water Cases (July 30,
   2020).
   319
       Deposition of Darnell Earley, Page 35, In Re Flint Water Cases (July 30, 2020).
                                            181
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12988 Filed 12/23/20 Page 182 of 231




   acknowledged: “in the very unlikely event that the City of Flint is not able to draw

   water from the Flint River no later than April 17, 2014, then the City would like the

   option of continuing to purchase water from the DWSD, for a period of time, up to

   the time water is available from KWA.”320 Mr. Earley intentionally misled the public

   by falsely stating that the plant was capable of producing safe drinking water and by

   authorizing its distribution.

         After the change in the source of drinking water from Lake Huron to the Flint

   River, Mr. Earley consistently refused to acknowledge water quality issues. In

   October 2014, after learning of a spike in cases of Legionnaires’ disease, Mr. Earley

   obstructed and hindered the local health department’s investigation into the disease

   outbreak. Specifically, Mr. Earley insisted that the City’s “message” should be that

   the outbreak was “an internal issue at McLaren [Hospital] that they are working on

   with our assistance, not a Flint water problem that we are trying to resolve.” 321 In

   October 2014, after boil-water advisories and TTHM violations were issued by the

   City and General Motors Corporation’s exit from the Flint water distribution, Mr.

   Earley was contacted by the governor’s office regarding public health concerns and

   a request to return to the DWSD “as an interim solution to both the quality, and now



   320
       March 7, 2014 letter from Darnell Earley to Sue McCormick (“DWSD Water
   Rates”).
   321
       October 3, 2014 e-mail from Darnell Earley to Elizabeth Murphy (“McLaren
   Bacteria Brief”).
                                           182
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12989 Filed 12/23/20 Page 183 of 231




   the financial, problems that the current solution is causing.”322 However, Mr. Earley

   refused, placing financial obligations over public health. In particular, he was

   steadfast that using the Flint River allowed the City of Flint to save money that it

   would otherwise need to borrow to make the requisite upgrades for its ultimate

   switch to the KWA.

         On January 9, 2015, after the University of Michigan-Flint water tests

   revealed high lead levels in two separate campus locations elevating water quality

   concerns, Mr. Earley again refused the opportunity to return to DWSD. In a press

   release, Mr. Earley stated:

                Suggestions have been made that the City of Flint should
                return to using water purchased through the Detroit Water
                and Sewerage Department. For many reasons financial
                and otherwise the City of Flint can ill-afford to switch
                courses at this point. Thus, we will continue following the
                guidelines and directives of the Michigan DEQ in the
                implementation of our water quality plan and operational
                report until the KWA water source is available. The
                estimated cost to go back to the water provided by DWSD
                is approximately $1 million per month and the City
                expects to be using the [KWA] Lake Huron water within
                the next eighteen months. It is not financially prudent to
                spent $18 million to purchase water that meets the same
                DEQ standards as the water now available from the Flint
                River.323


   322
       October 14, 2014 e-mail from Valerie Brader to Dennis Muchmore, et. Al (“Flint
   Water”).
   323
       House of Representatives, Hearing Before the Committee on Oversight and
   Government Reform, Examining Federal Administration of the Safe Drinking Water
   Act in Flint, Michigan, Part II, March 15, 2016.
                                           183
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12990 Filed 12/23/20 Page 184 of 231




         Mr. Earley refused overtures on the DWSD for a third time on January 12,

   2015 when DWSD Director offered Mr. Earley immediate reconnection “to the

   DWSD system at no additional charge to the City and at the same ‘expired contract’

   rate that the City was paying in April, 2014.”324 Mr. Earley did not act on this offer.

   Mr. Earley violated his duties by failing to provide necessary governmental services

   essential to the public health, safety, and welfare through his deliberate indifference

   to state and federal safe drinking water regulations, water quality, and the public

   health. Mr. Earley was criminally charged for his acts and omissions. His conduct

   caused the plaintiffs’ alleged injuries and damages.

                2.     Gerald Ambrose
                       Attorney Barry A. Wolf
                       Barry A. Wolf, Attorney at Law, PLLC
                       503 S. Saginaw Street, Suite 1410
                       Flint, MI 48502

         Gerald Ambrose (“Ambrose”) was the Emergency Manager for the City of

   Flint from January 2015 to April 2015. As Emergency Manager, Mr. Ambrose was

   cognizant of his duty to provide necessary governmental services essential to the

   public health, safety, and welfare.325 Mr. Ambrose previously served as a financial

   advisor to the City, responsible for analyzing the cost benefit to the City of



   324
       Deposition of Darnell Earley, Pages 109-10, In Re Flint Water Cases (July 30,
   2020).
   325
       Deposition of Gerald Ambrose, Pages 26-27, In Re Flint Water Cases (June 10,
   2020).
                                            184
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12991 Filed 12/23/20 Page 185 of 231




   participating in the KWA as compared to continuing to purchase water from the

   DWSD. Prior to his tenure as Emergency Manager, Mr. Ambrose played an integral

   role in assuring the success of the KWA through Flint’s participation, including

   involvement in the Administrative Consent Order and use of the Flint River as an

   interim source.326

         In October 2014, Ambrose expressed frustration with the “instant connection”

   between the uptick in Legionnaires’ disease and Flint Water, criticizing Michael

   Glasgow’s assistance in testing for bacteria. In January 2015, Mr. Ambrose assisted

   Mr. Earley in crafting a response to the DWSD, rejecting the offer to return despite

   water quality concerns. Additionally, after assuming the role of Emergency Manager

   from Mr. Earley, Mr. Ambrose did not attempt to negotiate with DWSD to determine

   if the City could reconnect to the DWSD on a short-term basis.327

         In February 2015, city councilman Joshua Freeman requested that Mr.

   Ambrose revisit DWSD’s invitation to rejoin, however, Mr. Ambrose responded by

   stressing the importance of cost over public health, stating “[n]o [matter] how many

   times you send it to me, it doesn’t change the cost (or my mind).” 328 Again in



   326
       Deposition of Gerald Ambrose, Pages 161-65, In Re Flint Water Cases (June 10,
   2020).
   327
       Deposition of Gerald Ambrose, Pages 595-96, In Re Flint Water Cases (June 11,
   2020).
   328
       February 28, 2015 e-mail from Gerald Ambrose to Joshua Freeman (“Detroit
   Water and Sewage Department’s Response”).
                                           185
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12992 Filed 12/23/20 Page 186 of 231




   February 2015, Mr. Ambrose rejected efforts by Flint Water Treatment Plant staff

   to return to DWSD after staff expressed concern that the plant would run out of

   treated water.329 In his role as Emergency Manager, Mr. Ambrose knew of increasing

   public health concerns and water quality problems, but staunchly maintained that the

   water “was within standards” and the City should continue to draw its water from

   the Flint River.330 To this end, Mr. Ambrose instructed VNA “not to be drawn into

   discussion” on the history or merits of the switch from Detroit water. Despite his

   knowledge, on March 24, 2015, after Flint City Council voted to “do all things

   necessary” to reconnect to DWSD, Mr. Ambrose rejected the decision and falsely

   stated: “[i]t is incomprehensible to me that... Flint City Council would want to send

   more than $12 million a year to the system serving Southeast Michigan, even if Flint

   rate payers could afford it. (Lake Huron) water from Detroit is no safer than water

   from Flint.”331 Mr. Ambrose has conceded that this $12 million was used to finance

   improvements to the Flint Water Treatment Plant that were necessary for the City’s

   switch to the KWA.332




   329
       Deposition of Brent Wright, Pages 306-308, In Re Flint Water Cases (December
   4, 2019).
   330
       Deposition of Gerald Ambrose, Page 116, In Re Flint Water Cases (June 10,
   2020).
   331
       March 24, 2014 press release from Jason Lorenz (“Statement on Flint’s Water”).
   332
       Deposition of Gerald Ambrose, Page 135, In Re Flint Water Cases (June 10,
   2020).
                                           186
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12993 Filed 12/23/20 Page 187 of 231




         Despite his duty to provide services necessary for the public health, Mr.

   Ambrose consistently placed financial concerns over the health of the citizens and,

   despite his power to do so, repeatedly declined officers to reconnect to DWSD. Mr.

   Ambrose was criminally charged for his acts and omissions. His conduct caused the

   plaintiffs’ alleged injuries and damages.

                3.     Ed Kurtz
                       Attorney Michael J. Gildner
                       Simen, Figura and Parker, PLC
                       5206 Gateway Centre, Suite 200
                       Flint, MI 48507

         Ed Kurtz (“Kurtz”) served as Flint’s Emergency Manager from August 2012

   to July 2013. As Emergency Manager, Mr. Kurtz was responsible for managing the

   City’s finances such that necessary governmental services would be provided that

   were necessary to the public’s health, safety, and welfare.333

         Mr. Kurtz was instrumental in Flint’s decision to leave the DWSD and join

   the KWA and ignored compelling arguments from both an engineering and

   economics standpoint that Flint should reject the pressures to join the KWA. Mr.

   Kurtz testified that the basis of his decision to switch to the KWA was “50/50”

   between financial implications and health/safety implications.334 Moreover, Mr.

   Kurtz sought to enlist others in support of his position, including Treasurer Dillon.335


   333
       Deposition of Ed Kurtz, Page 88, In Re Flint Water Cases (November 21, 2019).
   334
       Deposition of Ed Kurtz, Page 189, In Re Flint Water Cases (November 21, 2019).
   335
       Deposition of Ed Kurtz, Page 93, In Re Flint Water Cases (November 21, 2019).
                                             187
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12994 Filed 12/23/20 Page 188 of 231




         When the option was being considered, on January 7, 2013, Mr. Kurtz

   received an Assessment and Cost Analysis from Rowe Professional Services.336 That

   engineering study was one of the key first steps in switching to the Flint River as a

   drinking water source. Mr. Kurtz knew that “[w]ater from the river will require

   greater effort to treat than water from Lake Huron (more chemicals, power, and

   residuals).”337 At this time, one of the main considerations was a blending of Flint

   River water with DWSD water, and even then it was acknowledged that “there is a

   potential for challenges with chemistry and treatment.”338

         Mr. Kurtz signed off on the March 28, 2013 Resolution to Purchase Capacity

   from the KWA that described it as being “in the long term best interests of the City

   of Flint to enter into a contract with the KWA.”339 On April 17, 2013, DWSD

   informed the City that it was terminating its water supply services effective April

   17, 2014.340 DWSD’s decision surprised Mr. Kurtz. Because Mr. Kurtz’ primary

   focus had been on joining the KWA, he had done little to ensure the continued



   336
        January 7, 2013 Rowe Professional Services Company Letter to Ed Kurtz
   (“Review of TYJT December 21, 2012 Presentation – City of Flint Water Supply
   Assessment”).
   337
       Id.
   338
       Id.
   339
        March 29, 2013 Resolution to Purchase Capacity from Karegnondi Water
   Authority.
   340
       April 17, 2013 letter from McCormick to Brown (“Termination of Contract for
   the Provision of Water Services by the City of Detroit, Water and Sewerage
   Department”).
                                           188
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12995 Filed 12/23/20 Page 189 of 231




   provision of safe drinking water to Flint in the event that DWSD terminated its

   contract prior to the City’s connection to the KWA.

         Kurtz enabled this disaster; with his powers as Emergency Manager he led

   Flint down this perilous path. His conduct caused or contributed to the plaintiffs’

   alleged injuries and damages.

                4.     Michael Brown
                       Attorney William Young Kim
                       City of Flint Law Dept.
                       1101 S. Saginaw Street, Third Floor
                       Flint, MI 48502

         Michael Brown (“Brown”) served as the Emergency Manager for the City of

   Flint from December 1, 2011 to August 5, 2012. At a February 10, 2011 meeting,

   Mr. Brown participated in discussions regarding the options for Flint’s future water

   supply sources. At that time, the discussion included “continued service from

   Detroit, establishing a new surface water source from Lake Huron – Karegnondi

   project (as a joint venture with other communities), or utilization of Flint’s existing

   resources.” Brown was also Flint’s Emergency Manager from July 2013 to October

   2013. In September 2013, Mr. Brown “approved an order for a contract among Flint,

   Genesee County and the KWA.” This contract was a precipitating event of the Flint

   water crisis. Mr. Brown, in his role as Emergency Manager, was a key factor in these

   early decisions that ultimately led to Flint leaving the DWSD and joining the KWA.

         G.     City of Flint
                Attorney William Kim
                                            189
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12996 Filed 12/23/20 Page 190 of 231




                City of Flint Law Dept.
                1101 S. Saginaw St., Third Floor
                Flint, MI 48502

         The City of Flint is a body politic incorporated in 1855. Like the State of

   Michigan, the City of Flint is a body politic that acts through its executive branch

   (including specifically the various Emergency Managers appointed by the

   Governor), departments and boards, officers, and employees. The City of Flint

   operates the Department of Public Works and has a duty to provide drinking water

   to its residents and property owners as part of its responsibilities and services.341 This

   duty includes operating, maintaining, and managing Flint’s water supply on a daily

   basis in compliance with federal and state safe drinking water standards to assure

   the safety of public drinking water.342 The City of Flint also had a duty to provide

   for competent and sufficient personnel certified to operate Flint’s water treatment

   plant and to maintain both the water treatment plant and distribution system to

   provide safe drinking water to Flint’s residents.343 The City of Flint, in conjunction

   with the MDEQ, has a duty to determine appropriate treatment, including for lead

   and copper, and to establish and implement monitoring plans for its water system




   341
       Flint, Mich. Code of Ordinances § 46-7 (Ord. 1778, passed 6-29-1964; Ord.
   2817, passed 12-7-1981).
   342
       Id.
   343
       Mich. Admin. Code. R. 325.11901-11903.
                                             190
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12997 Filed 12/23/20 Page 191 of 231




   necessary for the protection of public health.344 When the City of Flint’s water

   quality monitoring revealed elevated lead levels, the presence of other contaminants,

   or evidence indicating a waterborne disease outbreak, the City of Flint had a legal

   obligation to notify the public.345

         Although Flint’s Emergency Managers were appointed by, and accountable

   to, the Governor and the State of Michigan,346 the Emergency Manager law

   authorized Flint’s Emergency Managers to stand in the place of local government to

   “rectify the financial emergency and to assure the fiscal accountability of the local

   government” through complete control of the municipality.347 From 2013 to 2015,

   Flint’s Emergency Managers, including Darnell Earley, Ed Kurtz, Gerald Ambrose,

   and Michael Brown actively controlled and participated in decision making on

   behalf of the City of Flint, specifically regarding Flint’s public drinking water

   system.348 Because the sale and delivery of drinking water is deemed a municipal

   business activity under Michigan decisional law, the City of Flint is responsible for



   344
       See 40 C.F.R. § 141.82(e); Michigan Safe Drinking Water Act §325.1015(1);
   Mich. Admin. Code R. 325.10710a-10710d.
   345
       Mich. Admin. Code. R. 325.10401-10402.
   346
       Mich. Comp. Laws § 141.1549(1), (3).
   347
       Mich. Comp. Laws § 141.1549(1).
   348
       It was EM Kurtz who made the ultimate decision to reply upon the Flint River
   and put the Flint Water Treatment Plant into operation. See Flint Water Advisory
   Task Force Report (March 2016) at 17. Later, it was EM Ambrose who decided
   that Flint would not enter into a new contract with DWSD. See Deposition of
   Gerald Ambrose, Pages 122, 595-96, In Re Flint Water Cases (June 10-11, 2020).
                                           191
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12998 Filed 12/23/20 Page 192 of 231




   the Emergency Manager’s acts and omissions related to drinking water.349

   Consequently, the acts and omissions of its Emergency Managers, departments and

   boards, officers, and employees undertaken within the scope of their employment,

   constitute the acts and omissions of the City. Likewise, knowledge acquired by its

   Emergency Managers, departments and boards, officers, and employees acquired

   within the scope of their employment is imputed to the City. In consequence, the

   City cannot plead innocence by asserting that the information obtained by different

   Emergency Managers, several departments and boards, officers, and employees was

   not acquired by any one individual employee who then would have comprehended

   its full import. Rather, the City is considered to have acquired the collective

   knowledge of its Emergency Managers, departments and boards, officers, and

   employees and is held responsible for their failure to act accordingly.350

         The City of Flint (acting through its Emergency Managers, departments and

   boards, officers, and employees) failed in its duties to Flint Residents and to the

   named plaintiffs by approving, participating in, and enacting the switch to the

   Karegnondi Water Authority and the use of the Flint River as an interim drinking

   water source, thereby both creating and prolonging the water crisis in Flint. The City

   of Flint also failed to properly maintain and upgrade the Flint Water Treatment Plant


    Mich. Comp. Laws § 141.1550(10).
   349

   350
     In re NM Holdings Co., LLC, 622 F.3d 613, 620 (6th Cir. 2010) (citing Upjohn
   Co. v. N.H. Ins. Co., 438 Mich. 197, 76 N.W.2d 392 (1991)).
                                            192
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.12999 Filed 12/23/20 Page 193 of 231




   and distribution system sufficient to provide safe drinking water to Flint residents.

   The City of Flint failed to comply with its legal obligations under the state and

   federal Safe Drinking Water Act, including employing insufficient untrained staff,

   failing to maintain an accurate inventory of lead services lines, failing to properly

   treat Flint River water, utilizing improper monitoring and sampling techniques, and

   falsifying water quality data. The City of Flint failed to keep Flint residents

   adequately informed of water quality issues and refused, even despite warnings by

   its own employees, to return to the Detroit Water and Sewerage Department as

   Flint’s drinking water source.

         Flint is the largest city in, and seat of, Genesee County and currently has a

   population of approximately 102,000. From the late 19th century to the mid-20th

   century, the city (known as “Vehicle City”) was the site for leading manufacturers

   of carriages and later automobiles. General Motors Corporation was founded in Flint

   in 1908 and grew into the largest automobile manufacturer in the world. General

   Motors Corporation housed its Buick and Chevrolet divisions in Flint until the

   1970s. General Motors Corporation significantly downsized its workforce in the

   Flint area from a 1978 high of 80,000 to under 8,000 by 2010. Flint’s population

   declined dramatically from 196,940 in 1960 to 102,434 in 2010. Flint’s historical

   population data follows.




                                           193
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.13000 Filed 12/23/20 Page 194 of 231




     Historical population

     Census                  Pop.                     %±

     1850                    1,670                    —

     1860                    2,950                    76.6%

     1870                    5,386                    82.6%

     1880                    8,409                    56.1%

     1890                    9,803                    16.6%

     1900                    13,103                   33.7%

     1910                    38,550                   194.2%

     1920                    91,599                   137.6%

     1930                    156,492                  70.8%

     1940                    151,543                  −3.2%

     1950                    163,143                  7.7%

     1960                    196,940                  20.7%

     1970                    193,317                  −1.8%

     1980                    159,611                  −17.4%

     1990                    140,761                  −11.8%

     2000                    124,943                  −11.2%

     2010                    102,434                  −18.0%

     Est. 2017               96,448             [5]   −5.8%



                                       194
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.13001 Filed 12/23/20 Page 195 of 231




           According to the 2010 census, the racial makeup of the city was 56.6%

   African American, 37.4% White, Hispanic or Latino of any race 3.9%, Native

   American, 0.5% Asian, 1.1% from other races, and 3.9% from two or more races.

   Non-Hispanic Whites were 35.7% of the population in 2010, compared to 70.1% in

   1970.

           Flint’s various neighborhoods historically have been divided along racial lines

   with the population density and the quality of housing stock following suit.351 Many

   (if not most) of Flint’s neighborhoods were comprised of poorly constructed wood

   frame structures sealed or coated in lead paint.352 According to Realty Trac, a real

   estate information company and an online marketplace for foreclosed and defaulted

   properties, by January 2016, 9,800 homes were empty in Flint, constituting 16.5

   percent of all residential properties. By the mid-2000s, Flint became known for its

   high crime rates and has repeatedly been ranked among the most dangerous cities in

   the United States. Danielle Lewinski, vice president and director of Michigan

   initiatives at the Center for Community Progress, explained the implications of

   industrial disinvestment, declining population, and property abandonment on cities

   like Flint:

                 Distressed cities like Flint struggle to generate enough
                 revenue locally to reinvest back into critical infrastructure,

   351
      Indeed, Flint was one of the first “red-lined” cities in the nation.
   352
       Highsmith, A.R., Demolition Means Progress, University of Chicago Press
   (2015).
                                              195
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.13002 Filed 12/23/20 Page 196 of 231




               such as water systems. Decades of disinvestment and job
               and population loss have led to a phenomenal erosion of
               the tax base, both in terms of the number of taxpayers and
               in terms of the value of the land. As a result, cities with
               high levels of abandonment, like Flint, are faced with the
               financial challenge of needing to maintain and reinvest in
               a scale of infrastructure that was once supported by a tax
               base more than twice its current size.353
   The City of Flint’s Relevant Departments and Boards and Senior Staff: Mayor
   Dayne Walling; Flint Department of Public Works; Flint Water Treatment
   Department; Daugherty Johnston (Utilities Manager); Brent Wright Water
   Plant Supervisor); Howard Croft (Director of Flint Department of Public
   Works); Michael Glasgow (Water Quality Specialist); Natasha Henderson
   (City Administrator).

                1.    Dayne Walling
                      Attorney Archie L. Hayman
                      503 S. Saginaw St., Ste. 510
                      Flint, MI 48502

         Dayne Walling (“Walling”) is the former mayor of the City of Flint and

   Chairman of the KWA Board. He was in office from August 6, 2009 through

   November 3, 2015. In part for his own personal political gain, Mayor Walling was

   a strong proponent of the KWA, and was chairperson of the KWA board.354 Further,

   he actively participated in the success of the project and the development and use of




   353
        Kate Abbey-Lambertz, These Are The American Cities With The Most
   Abandoned Homes, Huffington        Post (February 13, 2016), available at
   https://www.huffingtonpost.com/entry/cities-with-most-abandoned-houses-
   flint_us_56be4e9ae4b0c3c5505171e7 (last visited July 12, 2019).
   354
       Deposition of Dayne Walling, Page 29, In Re Flint Water Cases (February 20,
   2020).
                                           196
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.13003 Filed 12/23/20 Page 197 of 231




   the Flint River as an interim drinking water source.355 Despite emergency

   management, Walling was a critical public advisor during the time period of the

   change in the source of drinking water from Lake Huron to the Flint River and was

   a pivotal advocate in communications with residents, the city council, and local

   agencies on matters related to the Flint River and implications on the city’s finances

   and public health.

         Prior to the change in the source of drinking water from Lake Huron to the

   Flint River in April 2014, Mayor Walling was aware of the required upgrades to the

   Flint Water Treatment Plant to service the residents of Flint, the lack of financial

   resources to do the work properly, and the potential dangers of using the Flint River

   as an interim drinking water source. In January 2013, Mr. Walling attended a

   meeting with Treasury where the Flint River as a primary drinking water source was

   eliminated. Mr. Walling also knew that the Flint Water Treatment Plant was “thin

   on experienced manpower” and the public perception in Flint was that Lake Huron

   water would be preferable to Flint River water.356

         After the change in the source of drinking water from Lake Huron to the Flint

   River, Mayor Walling repeatedly sought to reassure the public that the water was



   355
       Deposition of Dayne Walling, Page 31, In Re Flint Water Cases (February 20,
   2020).
   356
       Deposition of Dayne Walling, Page 561, In Re Flint Water Cases (February 21,
   2020).
                                            197
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.13004 Filed 12/23/20 Page 198 of 231




   safe, even though he knew of reports of Legionnaires’ disease and lead

   contamination.357 Indeed, Mayor Walling publicly declared that the Flint River water

   was “regular, good, pure drinking water, and it’s right in our backyard.” In response

   to complaints about the water two months after the change in the source of drinking

   water from Lake Huron to the Flint River, Mayor Walling remarked that he thought

   “people [were] wasting their precious money buying bottled water.”

         In April 2015, after the city’s financial emergency was declared over, Mayor

   Walling regained control of his elected office. Specifically, Mayor Walling was

   assigned responsibility for the Department of Public Works.358 That same month, he

   assured the public that his family “drink and use the Flint water every day, at home,

   work, and schools” and stated that the water was comparable to Lake Huron water,

   all the while participating in internal City of Flint meetings were recent “lead tests”

   were being discussed.359 Mayor Walling communicated with EPA Region 5 Director

   Susan Hedman regarding Mr. Del Toral’s interim report, advising her that Mr. Del

   Toral was speaking publicly about a potential crisis.360 With knowledge of the

   interim report and a potential widespread lead contamination, Mayor Walling


   357
       Deposition of Dayne Walling, Pages 165-66, In Re Flint Water Cases (February
   20, 2020).
   358
       June 20, 2014, Emergency Manager Order No. 15.
   359
       Deposition of Dayne Walling, Pages 165-66, In Re Flint Water Cases (February
   20, 2020).
   360
       Deposition of Dayne Walling, Pages 362-63, In Re Flint Water Cases (February
   21, 2020).
                                            198
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.13005 Filed 12/23/20 Page 199 of 231




   boastfully drank Flint water in a television broadcast in Jul 2015, for the specific

   purpose of giving Flint residents a sense of safety. As Mayor, Mr. Walling was a

   driving force behind the City’s transition to the KWA and, after accomplishing that

   goal, undertook a campaign to assure City residents that the Flint River water they

   were consuming was safe.

               2.     Flint Department of Public Works
                      1101 Saginaw St. # 105
                      Flint, MI 48502

         Flint’s Department of Public Works (DPW) had the primary duty to operate,

   maintain, and manage the water supply on a day-to-day basis, to comply with state

   and federal law to assure the safety of the public drinking water supply, and to

   coordinate with the MDEQ on issues of staffing, engineering, corrosion control, and

   sampling protocols. The DPW failed in its duties by knowingly permitting

   contaminated water to be provided to the public despite lack of necessary upgrades,

   prepared staff, and water treatment. Additionally, the DPW failed to establish an

   appropriate sampling pool under the LCR and worked with the MDEQ to collect

   improperly water samples for testing and falsified test results to achieve technical

   compliance under the SWDA. In August 2013, Mr. Bincsik, the Flint Distribution

   System Manager, warned that “[o]ur underground infrastructure in the City of Flint

   is terrible, and any number of tragedies caused from its failures are also lurking




                                           199
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.13006 Filed 12/23/20 Page 200 of 231




   around the corner" but his warnings were ignored.361 These acts and omissions

   resulted in a significant underreporting of water contaminants and a prolonging of

   the distribution of contaminated water to the citizens of Flint.

                  3.   Daugherty Johnson
                       Attorney Edwar A. Zeineh
                       Law Office of Edwar A. Zeineh, PLLC
                       2800 E. Grand River Ave., Suite B
                       Lansing, MI 48912

          Daugherty Johnson (“Johnson”) served as the Utilities Administrator for the

   City of Flint and had held that position since 2012. Johnson worked for the City of

   Flint for over 30 years and answered to Howard Croft during the 2012 – 2016 time

   period. As Utilities Administrator, he had a duty to oversee the operations of the

   Flint Water Treatment Plant, including control over its compliance with state and

   federal standards and responsibility for providing safe and reliable water to the

   citizens of Flint.362 He recognized that it was his responsibility and duty from an

   administrative perspective to provide safe and reliable quality water to the

   citizens.363




   361
       Deposition of Michael Glasgow, Pg. 48-49, In Re Flint Water Cases (February
   24, 2020).
   362
       Deposition of Daugherty Johnson, Page 14-16, In Re Flint Water Cases
   (December 17, 2019).
   363
       Deposition of Daugherty Johnson, Page 21, In Re Flint Water Cases (December
   17, 2019).
                                            200
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.13007 Filed 12/23/20 Page 201 of 231




         Mr. Johnson actively participated in the decision to join the KWA and use the

   Flint River as an interim water source.364 Mr. Johnson was present and participated

   in discussions on May 1, 2012, when Flint’s future drinking water options were

   being decided. Mr. Johnson knew from these discussions (as memorialized by

   MDEQ’s Mike Prysby), that changing the source of drinking water from Lake Huron

   to the Flint River would necessarily mean its lead and copper monitoring program

   would change.365 From 2013-2014, Mr. Johnson worked with Flint Water Treatment

   Plant staff and the MDEQ to determine the necessary upgrades, drinking water

   treatment requirements, and additional staffing needed to bring the plant into full

   time operation. Throughout the process of transitioning the change in the source of

   drinking water from Lake Huron to the Flint River, Mr. Johnson actively took steps

   to discourage a return to Lake Huron water while pressuring employees to get the

   Flint Water Plant operational at any cost, stating that they would be “heroes” if they

   changed the source of drinking water from Lake Huron to the Flint River and saved

   the City money. When residents initially expressed skepticism about the use of the




   364
       Deposition of Daugherty Johnson, Page 405, In Re Flint Water Cases (December
   18, 2019).
   365
       Deposition of Daugherty Johnson, Page 40, In Re Flint Water Cases (December
   17, 2019).
                                            201
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.13008 Filed 12/23/20 Page 202 of 231




   Flint River as a water source, Mr. Johnson told them that it would be safe because

   the water intake was upstream of industrial sites.366

         Mr. Johnson knew in March 2013 that the Flint Water Treatment Plant was

   not ready to distribute drinking water because it had not completed the necessary

   upgrades and was not adequately staffed with qualified, competent engineers and

   technicians. In April 2014, in callous defiance of the warnings from the Flint Water

   Treatment Plant employees, Mr. Johnson gave his “administrative stamp of

   approval” permitting and pressuring the Flint Water Treatment Plant employees to

   release contaminated water to the public. Mr. Johnson falsely praised the system

   after the change in the source of drinking water from Lake Huron to the Flint River,

   calling it a “great system” and a “great asset” for the City. Mr. Johnson dug in and

   refused to acknowledge that Flint had a serious health problem. Mr. Johnson worked

   with Emergency Manager Ambrose to draft a “thanks…but no thanks” response to

   DWSD’s January 21, 2015 offer to reconnect to Lake Huron drinking water.

         Mr. Johnson undertook other efforts to minimize and conceal the public health

   risks, including GCHD’s investigation into the Legionnaires’ disease outbreak. After

   the city refused to respond to the health department’s FOIA request for water test

   results, on February 5, 2015, Mr. Johnson responded the he would “fulfill [the]



   366
      Deposition of Daugherty Johnson, Page 394, In Re Flint Water Cases (December
   18, 2019).
                                            202
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.13009 Filed 12/23/20 Page 203 of 231




   request as soon as possible” but took no action to provide the results or to cooperate

   with the investigation. Mr. Johnson was criminally charged for conspiracy to commit

   false pretenses by intentionally misleading the public about the safety of the water

   and for violating his duties, including failing to ensure that the Flint Water Treatment

   plant was capable of producing safe water. The plaintiffs admit that Mr. Johnson

   intentionally caused them bodily harm (in the nature of interference with their bodily

   integrity).

                  4.    Howard Croft
                        Attorney Alexander S. Rusek
                        White Law PLLC
                        2549 Jolly Road, Suite 340
                        Okemos, MI 48864

            Howard Croft (“Croft”) was the Director of the Flint Department of Public

   Works during through November 2015. As Director of DPW, Mr. Croft was

   responsible for overseeing the Utilities Department for the City of Flint, and its

   employees who were responsible for the provision of safe drinking water to

   residents.367 Mr. Croft was involved in the decision to use the Flint River as an

   interim drinking water source and a strong advocate of the KWA. By February

   2012, Mr. Croft had met with KWA representatives to discuss Flint’s involvement

   in it and the use of the Flint River as an interim source for drinking water, reporting

   to then Emergency Manager Michael Brown his belief that under a “best case


   367
         Deposition of Howard Croft, Page 40, In Re Flint Water Cases (May 28, 2020).
                                             203
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.13010 Filed 12/23/20 Page 204 of 231




   scenario” Flint River could be used as a temporary solution with the approval of the

   MDEQ.

         Mr. Croft was aware that, for decades, the Flint Water Treatment Plant had

   been used for emergencies only and lacked the manpower and operational

   capabilities to be fully operational as the primary supplier of safe drinking water.

   Several city and county individuals, including Robert Bincsik, Water Distribution

   Supervisor, and Michael Glasgow, Flint’s Laboratory and Water Quality Supervisor,

   repeatedly warned Mr. Croft, about the plant’s lack of staffing and resources and its

   inability to produce safe water. Despite these explicit warnings, Mr. Croft

   participated with Mr. Johnson to pressure the Flint Water Treatment Plant employees

   to distribute drinking water to City residents. In October 2014, after the change in

   the source of drinking water from Lake Huron to the Flint River, Mr. Bincsik brought

   Mr. Croft a pipe from the City’s distribution system that was bare inside, having lost

   all of its inner diameter protection from the corrosivity of the water.368 Despite

   knowledge of the water’s corrosivity and the destruction of protective scale on pipes’

   inner surfaces, Mr. Croft failed to act and continued to falsely assure the public that

   the water was “high quality” and in compliance with all state and federal standards.




   368
      Deposition of Howard Croft, Pages 770-71, In Re Flint Water Cases (September
   11, 2020).
                                            204
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.13011 Filed 12/23/20 Page 205 of 231




         In January 2015, Michigan State Professor Joan Rose advised Mr. Croft and

   others in the City of Flint that “I definitely think more testing for hardness, iron,

   TDS, E.coli maybe lead from people who are having aesthetic issues is needed.”369

   In February 2015, Mr. Croft was informed by both Mr. Glasgow and Mr. Bincsik of

   high lead levels in Flint’s distribution system and the potential for more widespread

   lead issues but failed to act to investigate further and informed his staff to “move

   quickly” to isolate the issue to a single home, if possible.370 By March 2015, Mr.

   Croft knew that Legionnaires’ disease had increased in the City of Flint and that the

   City’s employees were not cooperating with County health officials. Mr. Croft

   participated in Flint’s Technical Advisory Committee and worked directly with

   residents regarding water quality concerns. Mr. Croft knew that residents and

   professionals were concerned about health issues regarding TTHMs in the water

   supply and that the public believed that he was “in charge not just of the water but

   of the public trust.” Mr. Croft consistently responded to resident concerns

   dismissively, on one occasion by rolling his eyes and stating, “[N]ow we are going

   to hear more complaints from residents about their rashes.” During this time period,

   Mr. Croft falsely assured the public of the safety of the drinking water distributed



   369
       Deposition of Howard Croft, Page 794, In Re Flint Water Cases (September 11,
   2020).
   370
       February 24, 2015 e-mail from Howard Croft to Robert Bincsik (“LeeAnne
   Walters – 212 Browning”).
                                           205
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.13012 Filed 12/23/20 Page 206 of 231




   from the treatment plant. In September 2015, Mr. Croft acknowledge in a response

   to the Department of Treasury that VNA’s limited engagement was to be “focused

   on TTHM concerns” but noted that VNA “did make corrosion control one of their

   recommendations”—a recommendation that was not followed.371

         Mr. Croft was criminally charged for conspiracy to commit false pretenses by

   intentionally misleading the public about the safety of the water. He was also

   charged with involuntary manslaughter in causing the death of a person who

   contracted legionella disease. The plaintiffs admit that Mr. Croft intentionally caused

   them bodily harm (in the nature of interference with their bodily integrity).

                5.     Brent Wright
                       Attorney Archie L. Hayman
                       503 S. Saginaw St., Ste. 510
                       Flint, MI 48502

         Brent Wright (“Wright”) was the Water Plant Supervisor for the City of Flint.

   His duties included day-to-day oversight and operation of water distribution system

   for the supply of water safe for human consumption and in compliance with state

   and federal drinking water regulations.372 Mr. Wright was involved in the decision

   to use the Flint River as an interim drinking water source, and was aware of how it

   differed in chemistry from Lake Huron water and the necessary upgrades to the



   371
     September 29, 2015, Response to Treasury Questions.
   372
     Deposition of Brent Wright, Pages 29-30, In Re Flint Water Cases (December 3,
   2019).
                                            206
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.13013 Filed 12/23/20 Page 207 of 231




   treatment plant in order to safety distribute water.373 Although the Flint Water

   Treatment Plant was operated periodically throughout the year to maintain its

   emergency status, water drawn from the Flint River during these tests was not sent

   through the distribution system.374 As such, it was not known what effect Flint River

   water would have on the distribution system.375 Furthermore, test runs of the Flint

   Water Treatment Plant shortly before the switch were cut short due to issues with

   softening.376 By April 2014, Mr. Wright knew that the Flint Water Treatment Plant

   was not ready to begin full-time operations to safely distribute Flint River water but

   failed to act accordingly.

         As the Water Plant Supervisor for Flint, Mr. Wright had a duty to ensure

   proper sampling protocols under the LCR.377 Mr. Wright was actively involved in

   the treatment of Flint drinking water and in the collection and testing of Flint

   drinking water samples. Mr. Wright knew that the Flint Water Treatment Plant was

   unable to collect proper compliance samples because it did not know where the “Tier

   1” sampling sites were located. On March 17, 2015, Mr. Busch informed Mr. Wright


   373
       Deposition of Brent Wright, Page 53, In Re Flint Water Cases (December 3,
   2019).
   374
       Deposition of Brent Wright, Page 54, In Re Flint Water Cases (December 3,
   2019).
   375
       Id.
   376
       Deposition of Brent Wright, Pages 97-98, In Re Flint Water Cases (December 3,
   2019).
   377
       Deposition of Brent Wright, Pages 33-34, In Re Flint Water Cases (December 3,
   2019).
                                            207
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.13014 Filed 12/23/20 Page 208 of 231




   that “the City should be taking action to optimize water quality in the City's

   distribution system” and that “[a]ny optimized corrosion control plan practices

   regarding pH levels must be taken into consideration.”378 Further, having received a

   letter from Mr. Rosenthal on March 30, 2015, Mr. Wright knew that:

                Ninety percent of the sites [FWTP] tested are within action
                levels under the administrative rules promulgated under
                the Michigan Safe Drinking Water Act, 1976 PA 399, as
                amended. These results must be reported on your 2014
                Consumer Confidence Report (CCR) due to our office,
                your customers, and the local health department, by July
                1, 2015.

         As Marc Edwards described in a September 20, 2015 email to the EPA, Flint’s

   sampling methods, of which Wright was directly responsible, were improper:

                [t]hey do not have an approved lead sampling pool. Only
                13 of the lowest lead sampled homes from 2014, were
                resampled in 2015. The homes sampling high in 2014,
                were not asked to be resampled. At best, their program is
                sending out sampling bottles at random across the city.

         Despite his active involvement in the treatment of Flint water and the

   collection and testing of drinking water samples, and his knowledge that Flint should

   be using optimized corrosion control, Mr. Wright took no action to remedy the

   situation. If Mr. Wright had done his job properly, the citizens of Flint would have

   been protected from dangerous levels of lead exposure.

                6.    Michael Glasgow

   378
      Deposition of Brent Wright, Pages 283-84, In Re Flint Water Cases, (December
   4, 2019).
                                           208
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.13015 Filed 12/23/20 Page 209 of 231




                       Attorney Brett T. Meyer
                       Attorney Christopher James Marker
                       O'Neill, Wallace, and Doyle, PC
                       300 St. Andrews Road, Suite 302
                       Saginaw, MI 48605-1966

         Michael Glasgow (“Glasgow”) was the Laboratory and Water Quality

   Specialist at the Flint Water Treatment Plant during the 2012–2016 time period. Mr.

   Glasgow had an F1 Operator’s License, making him the highest technically qualified

   individual at the plant. Although Brent Wright was his titular supervisor, Mr.

   Glasgow was the decision-make at the Flint Water Treatment Plant with respect to

   operations.379 Up until April of 2014, Mr. Glasgow had no experience in producing

   drinking water other than two emergency and test run occasions. 380 Mr. Glasgow

   was responsible for overseeing the operations      of   the plant, including   water

   quality monitoring, reporting,     and collection of compliance samples under the

   state and federal safe drinking water regulations.381

         Mr. Glasgow was aware that there would be “some differences” in the

   chemistry of the Flint River as compared to DWSD water.382 During 2013-2014,



   379
       Deposition of Michael Glasgow, Page 46, In Re Flint Water Cases, (February 24,
   2020).
   380
       Deposition of Michael Glasgow, Pg. 31-32, In Re Flint Water Cases, (February
   24, 2020).
   381
       Deposition of Michael Glasgow, Page 489, In Re Flint Water Cases, (February
   25, 2020).
   382
       Deposition of Michael Glasgow, Page 50, In Re Flint Water Cases, (February 24,
   2020).
                                            209
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.13016 Filed 12/23/20 Page 210 of 231




   Mr. Glasgow met with MDEQ officials regarding necessary improvements and

   regulatory requirements to the water treatment plant before distributing water. Mr.

   Glasgow knew that the Flint Water Treatment Plant did not implement corrosion

   control treatment after the change in the source of drinking water from Lake Huron

   to the Flint River. Prior to the change in the drinking water source, Mr. Glasgow

   knew that the Flint Water Treatment Plant did not have the necessary, qualified, and

   competent staff, the time, or the procedures to produce safe drinking water.

   Moreover, nothing was done to evaluate the impact of treated Flint River water on

   the City’s distribution system.383 On April 18, 2014, Mr. Glasgow contacted the

   MDEQ to voice his concerns:

                I have people above me making plans to distribute water
                ASAP. I was reluctant before, but after looking at the
                monitoring schedule and our current staffing, I do not
                anticipate giving the OK to begin sending water out
                anytime soon. If water is distributed from this plant in the
                next couple of weeks, it will be against my direction. I
                need time to adequately train additional staff and to update
                our monitoring plans before I will feel we are ready. I will
                reiterate this to management above me, but they seem to
                have their own agenda.384

   Nonetheless, Glasgow permitted drinking water to be distributed to Flint residents

   in violation of his duties.


   383
       Deposition of Michael Glasgow, Pages 54-55, In Re Flint Water Cases, (February
   24, 2020).
   384
       April 17, 2014 e-mail from Michael Glasgow to Adam Rosenthal (“Proposed
   Water Monitoring – City of Flint”).
                                            210
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.13017 Filed 12/23/20 Page 211 of 231




         After the change in the source of drinking water from Lake Huron to the Flint

   River, Mr. Glasgow maintained that, “Our treatment process results in the water

   being mildly scale forming, so it should not lead to any corrosion of the distribution

   pipes in household plumbing.”385 Further, Mr. Glasgow actively distorted the City’s

   water test results. Mr. Glasgow has testified that he had a duty to investigate high

   lead levels in the City of Flint, including concerns about the physical well-being

   from drinking water.386

         Mr. Glasgow was involved in lead testing at the Walters home in February

   2015 and, as a result, knew that very high lead levels were found. Indeed, on

   February 24, 2015, Mr. Glasgow notified his colleagues that, “There is definitely a

   pressing issue here, and with this recent lead result and the previous iron results,

   [Walters] has some data to prove it.”387 Nonetheless, Mr. Glasgow knew that Flint’s

   sampling procedures were not capturing the highest lead levels from the higher risk

   “Tier 1” locations, admitting that “we threw out bottles everywhere just to collect as

   many as we can, just to hit our number, and we just turn in every result we get in.”




   385
       November 18, 2014 e-mail from Michael Glasgow to Daugherty Johnson (“Lead
   and Copper Sample Instructions”).
   386
       Deposition of Michael Glasgow, Pg. 153-154, In Re Flint Water Cases (February
   24, 2020).
   387
       February 24, 2015 e-mail from Michael Glasgow to Howard Croft, Daugherty
   Johnson, Robert Bincsik, and Brent Wright (“Leeanne Walters – 212 Browning”).
                                            211
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.13018 Filed 12/23/20 Page 212 of 231




   Further, Mr. Glasgow did not know which houses were serviced by lead lines.388

   Mr. Glasgow agreed to MDEQ’s instructions to alter the June 2015 water quality

   reports and remove the highest lead levels.389 Mr. Glasgow was criminally charged

   for willful neglect of his duties and intentional manipulation of water quality reports.

   The plaintiffs admit that Mr. Glasgow intentionally caused them bodily harm (in the

   nature of interference with their bodily integrity).

                7.     Natasha Henderson
                       Attorney Katherine Smith Kennedy
                       Pinsky Smith Fayette & Kennedy
                       146 Monroe Center St. NW # 805
                       Grand Rapids, MI 49503

         Natasha Henderson (“Henderson”) was appointed City Administrator for the

   City of Flint in December 2014 by Emergency Manager Darnell Earley. Ms.

   Henderson began serving in her position in February 2015 and was actively involved

   in the Flint water quality concerns, including early knowledge of research regarding

   elevated blood lead levels. During 2015, Ms. Henderson, along with other city

   officials, downplayed the seriousness of growing public health concerns, expressing

   her hesitancy over declaring a state of emergency in the city given the potential

   impact on the state and the governor.

         H.     Genesee County Health Department

   388
       Deposition of Michael Glasgow, Page 773, In Re Flint Water Cases, (February
   26, 2020).
   389
       Deposition of Michael Glasgow, Page 160, In Re Flint Water Cases (February
   24, 2020).
                                             212
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.13019 Filed 12/23/20 Page 213 of 231




                630 Saginaw St #4
                Flint, MI 48503

         The Genesee County Health Department (“GCHD”) is responsible for all

   government public health functions for residents of Genesee County, including the

   City of Flint. GCHD’s duties include the prevention, investigation, and control of

   environmental health hazards. GCHD has broad authority to investigate potential

   public health threats and has the power to take emergency actions (including public

   health notices). GCHD, in conjunction with MDHHS, had a duty to conduct in-

   home assessments to determine sources of contamination for those with elevated

   blood lead levels.

         Here, however, GCHD did not satisfy its duties and obligations. As of January

   2016, only about 20% of these in-home assessments had been completed. Further,

   although GCHD was aware of outbreaks of Legionella related illness in the City of

   Flint, it did not advise the public about it. GCHD’s failure to undertake expeditious,

   affirmative emergency actions to protect public health exacerbated the plaintiffs’

   alleged injuries and damages.

         I.     Genesee County Drain Commissioner’s Office
                4608 Beecher Rd
                Flint, MI 48532

         The Genesee County Drain Commissioner’s Office (“GCDC”), through its

   elected Commissioner, is the County Agency for water supply, wastewater



                                            213
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.13020 Filed 12/23/20 Page 214 of 231




   collection, and treatment.390 The GCDC has a duty to administer the state’s Drain

   Code. The GCDC has broad duties and powers to sue and be sued, contract, levy

   taxes, borrow money, acquire interests in real or personal properly, acquire and grant

   easements, condemn or dispose of property, and may locate, establish, and alter

   existing drains, creeks, rivers and watercourses “whenever the same shall be

   conducive to the public health, convenience, and welfare.”391

            The GCDC through its commissioner and agents, were deeply involved in the

   development and funding of the KWA, including Flint’s participation and the use of

   the Flint River as an interim source of drinking water to achieve and finalize KWA’s

   development. In June 2013, GCDC staff met with state and local officials to discuss

   the evaluation of the river as a drinking water source and necessary upgrades to the

   water treatment plant. In April 2014, GCDC officials with extensive experience in

   water treatment toured the Flint treatment plant spoke directly to MDEQ officials

   about the plant’s preparedness and operation and had direct knowledge that the plant

   was incapable of producing safe water. The GCDC office, in the interest of

   preserving the KWA deal, neglected its duties and broad authority by permitting

   contaminated water to be distributed to the citizens of Flint.

                  1.    Jeffrey Wright
                        Attorney Matthew Wise
                        Foley & Mansfield, PLLP

   390
         Act 342 Michigan P.A. of 1939.
   391
         M.C.L.A. § 280.2.
                                            214
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.13021 Filed 12/23/20 Page 215 of 231




                      130 E. 9 Mile Rd.
                      Ferndale, MI 48220

         Jeffery Wright (“Wright”) was the Genesee County Drain Commissioner

   during the 2012-2016 time period. The Commissioner has a duty to cooperate with

   state and federal agencies to enforce pollution laws, and assist in coordinating

   federal, state, and regional flood control and water quality plans. The duties of the

   Drain Commissioner include the construction and maintenance of drains,

   apportioning costs of drains among property owners, and awarding contracts for

   drain construction. As Commissioner, Mr. Wright had broad authority and power to

   impose his plans for the KWA upon a municipality such as the City of Flint.

         Using his political prowess as County Drain Commission, Mr. Wright

   engaged and funded private consultants and local and state officials to orchestrate,

   manipulate, and carry out the development and funding for the KWA, of which Mr.

   Wright was the CEO. In 2013, Mr. Wright, in his role as GCDC, twice spoke directly

   to Flint citizens and city councilman providing false advice on the advantages of the

   KWA for the City of Flint and misleading both citizens and officials about the

   required upgrades to the Flint water treatment plant. Mr. Wright recklessly

   disregarded the public’s health and wellbeing by placing money and politics over

   the provision of safe drinking water. Mr. Wright and his office knew that Flint did

   not have the resources or capabilities of making the necessary upgrades to the

   treatment plant and was aware at the time of the switch from Lake Huron as the
                                           215
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.13022 Filed 12/23/20 Page 216 of 231




   source of drinking water that the plant was not prepared to go into full time

   operation. Nonetheless, using his political power both through the Drain

   Commissioner’s Office and through the KWA, Mr. Wright took advantage of Flint’s

   lack of options and resources at the expense of the public health. The plaintiffs admit

   that Jeff Wright intentionally caused them bodily harm (in the form of invasion of

   their bodily integrity) because, like Treasurer Dillon, he knowingly exposed all Flint

   water users to the contaminated water from the Flint River.392

   III.   ROWE PROFESSIONAL SERVICES
          Attorney Craig S. Thompson
          Sullivan, Ward, Asher & Patton, PC
          25800 Northwestern Highway, Suite 1000
          Southfield, MI 48075-1000

          Rowe Professional Services Company (“Rowe”, formally known as Rowe

   Engineering, Inc.) served as the City of Flint’s Engineer from July 2002 – June 30,

   2016, as required by the City’s charter. Rowe provided engineering, surveying,

   project management, and technical assistance services to Flint. As the City’s

   engineer, Rowe worked with nearly all departments within the City to assist with

   resolving engineering issues relating to road, bridges, water, sewer, facilities, parks,

   and community centers.




     The plaintiffs’ admissions made in their complaints are incorporated by reference.
   392

   The admissions are too voluminous to incorporate into the body of the Notice.
                                             216
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.13023 Filed 12/23/20 Page 217 of 231




         In April, 2005, Rowe prepared the “Preliminary Report: Long-Term Water

   Supply for Genesee County” for Jeffrey Wright/GCDC, which evaluated options for

   a new long-term water supply for Genesee County, who was purchasing its water

   from Flint, who in turn was supplied by the DWSD. The study concluded that no

   change in Genesee County’s water supply would result in a lower unit cost of water

   than direct DWSD supply, but that the new Lake Huron water supply would

   ultimately result in a lower cost over the long-term.

         In 2008, Rowe was contracted by the City to conduct an evaluation of the

   City’s water distribution system after MDEQ rated the system as “deficient,” citing

   key necessary improvements to the water supply, including the distribution system,

   transmission system and pumping stations.

         In September, 2009, Rowe prepared a report for the City of Flint, Genesee

   County, Lapeer County, and Sanilac County titled “Preliminary Engineering Report

   Lake Huron Water Supply” to evaluate two of the options from the April 2005

   Report: continued purchase from the DWSD and development of a new Lake Huron

   water supply. The continued supply from the DWSD required a 30-year partnering

   agreement with the DWSD, and Flint and Genesee County would be responsible for

   constructing and operating a portion of new pipeline that DWSD was planning to

   construct in 2010, estimated at $346M in exchange for a 45% reduction in the

   purchase price of water from DWSD.


                                            217
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.13024 Filed 12/23/20 Page 218 of 231




         The study also included an evaluation of the FWTP to determine needed

   upgrades and operating costs for treating water from a new Lake Huron water

   supply, which were estimated at $5.9M. Flint’s share of the new Lake Huron Water

   Supply was estimated at $168M. The study concluded that once the debt for the

   construction of the KWA pipeline was repaid, the cost of water from the new Lake

   Huron water supply proved substantially more cost effective than continuing to

   purchase water from DWSD.

         On May 2, 2011, Rowe developed a “proposal for completing an evaluation

   of the FWTP with the Flint River as a water source for an alternative water supply

   for the City of Flint” for a fee of $25,000. The proposed scope of work included

   “Meet with MDEQ to identify regulatory requirements associated with utilizing Flint

   WTP and Flint River as water source to supply drinking water to City of Flint

   customers.”

         In July, 2011, Rowe conducted an “Analysis of the Flint River as a Permanent

   Water Supply” for City of Flint Mayor Dayne Walling “to evaluate[] the feasibility

   of utilizing the City of Flint’s water treatment plant (WTP) and Flint River as the

   primary water supply for the City of Flint.” “The study evaluate[d] whether the Flint

   River [was] an adequate source of water for the City of Flint and identifie[d]

   upgrades needed to reliably supply water on a continuous basis.” Further, in order

   to evaluate this alternative, the Flint River and the FWTP would “be examined to


                                           218
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.13025 Filed 12/23/20 Page 219 of 231




   determine their ability to supply water in sufficient quantity meeting current and

   anticipated regulations.”

         In a portion of the report titled “Source Water Quality,” Rowe opined that

   “water from the river can be treated to meet current regulations; however, additional

   treatment will be required than for Lake Huron water” and “aesthetics of the finished

   water will be different than that from Lake Huron.” The Analysis further noted that

   “A detailed investigation of potential sources of contamination has not been

   completed,” and “if used for water supply, a source water protection management

   plan should be developed to study the watershed, identify potential sources of

   contamination, and enact safeguards to prevent or control future threats.” The

   Analysis concluded that “the cost of supplying water from the Flint River on a

   continuous basis will be greater than the proposed KWA Raw Water Supply

   Contract but less than the continued supply from Detroit.”

         In January, 2012, Howard Croft requested Rowe to conduct an analysis of

   using the Flint River as an interim water supply until the KWA was ready for use.

   Rowe responded that “It won’t take long to make the upgrades at the City’s WTP.”

         In December, 2012, Howard Croft requested that Rowe review and summarize

   the primary differences between the Tucker, Young, Jackson & Tull (TYJT)

   assessment and Rowe’s previous studies to explain why there were differences

   between the entities’ cost estimates for Flint’s water supply alternatives. Again,


                                           219
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.13026 Filed 12/23/20 Page 220 of 231




   Rowe concluded that the proposed KWA water supply would be the most cost

   effective. In 2013, Rowe renewed its contract with the City of Flint to aid in its

   transition to the Flint River as source water, serving as City Engineer.

         In early 2016, Rowe was awarded a no-bid contract to develop a program to

   identify and replace lead service lines from the curb to meter, and to update Rowe’s

   December 2013 “City of Flint Water Reliability Study: Distribution System” to

   secure federal funding.

   IV.   BUSINESS ENTITIES AND INDIVIDUALS THAT CAUSED OR
         CONTRIBUTED TO THE PRESENCE OF LEAD IN FLINT SOILS,
         WATER, AND OTHER MATERIALS

          The plaintiffs claim that they are (or were) residents of the City of Flint or

    regular visitors to the City as workers, students or faculty members, or consumers.

    A common assertion among the various plaintiffs is exposure to lead after the

    governmental officials brought about the change in the source for drinking water

    from Lake Huron to the Flint River. The incontrovertible fact, however, is that

    residents and visitors to the City of Flint have been exposed to lead for decades in

    quantities measurably greater than any lead found in Flint drinking water after the

    change in water source. Lead exposure in the City of Flint came about “from

    many sources, such as older housing containing lead-contaminated paint, water,




                                            220
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.13027 Filed 12/23/20 Page 221 of 231




    dust, or soil.”393 “Flint is a ‘rust-belt’ community with a high percentage of

    Medicaid recipients matching the socioeconomic profile of a city with children at

    greater risk for lead exposure from multiple sources.”394

          Flint soils are primarily contaminated by lead deposits over decades from

    internal combustion engines fueled by tetraethyl lead gasoline (TEL), a product

    manufactured by the now defunct Ethyl Corporation, in order to address engine

    knock.395 Flint housing stock is also contaminated by lead paint applied to its

    historically wood frame residential structures.

          A.    Genesee Power Station Limited Partnership
                5310 Dort Hwy
                Flint, MI 48505

         Contamination of Flint soils from lead paint came about, in part, by

   degradation of wood frame residential structures over decades but also, in part, by


   393
       Gómez, H. F., MD, Borgialli, D.A., DO, MPH, Sharman, M, MD, Shah, K.K.,
   BA, Anthony J. Scolpino, A.J., BS, Oleske, J.M., MD, MPH, and John D. Bogden,
   J.D., PhD, Blood Lead Levels of Children in Flint, Michigan: 2006-2016, Journal of
   Pediatrics, accepted for publication Dec. 20, 2017.
   394
       Id.
   395
       Clark, A., The Poisoned City: Flint’s Water and the American Urban Tragedy,
   chapter 5 (Alchemy) at 86 – 90 ; Dentworth, L., Toxic Truth at 58. Charles Kettering
   (along with Thomas Midgley Jr) identified tetraethyllead (TEL) in December 1921
   as an additive that would eliminate engine knocking at a dilution of one thousand to
   one. Robert A. Kehoe, later proclaimed as the foremost medical apologist for TEL
   and the architect of intentionally false research, promoted the use of tetraethyllead
   as an additive in gasoline and even proclaimed that leaded gasoline was safe for
   humans. That its use was an ecological disaster leading to a global lead
   contamination was not acknowledged until many decades later. In 2004, Ethyl
   Corporation became a subsidiary of NewMarket Corporation.
                                           221
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.13028 Filed 12/23/20 Page 222 of 231




   the Genesee Power Station Limited Partnership’s (owner and licensee of the

   Genesee Power Station) use of combustible wood frame housing construction debris

   as fuel for its power plant. The Genesee Power Station is located within the Dort-

   Carpenter Industrial Center on Flint’s northeast side and near I-475. Describing the

   “irony and indignity” of Flint residents sequentially enduring foundry pollution, the

   City’s disinvestment program, and loss of homes to urban renewal, “only to be

   poisoned by the burning of some of those same toxic structures,” University of

   California Irvine Professor Andrew R. Highsmith documented the Genesee Power

   Station’s contribution to Flint’s contaminated soils.

                The freeway and urban renewal projects did enable several
                new business openings in and around the North End, but
                the resulting job creation was minimal. … One such
                venture was the Genesee Power Station, an eighty-million-
                dollar waste incinerator and electric power- generating
                facility that opened in 1992 in an area just north of the
                demolished St. John neighborhood. Hoping to make a
                profit from the mountains of demolition waste created
                annually by urban renewal and other activities in the Flint
                region, the operators of the facility designed it to run
                entirely on wood fuel. The burning of the demolition wood
                also created a substantial amount of electric power, which
                the operators sold to Consumers Power Company, the
                Flint area’s primary energy provider. Much of the wood
                burned at the Genesee Power Station was coated in lead-
                based paint, however, which resulted in the release of
                dangerous toxins into the air. Although local residents and
                activists were quick to point out the many dangers
                associated with lead exposure – which include high blood
                pressure, kidney and brain damage, premature birth, and
                learning disabilities – officials from the Michigan
                Department of Environmental Quality, unwilling to block
                                            222
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.13029 Filed 12/23/20 Page 223 of 231




                a job-creating venture in the midst of a long-term
                economic slump, ultimately approved the plant’s
                operations.396

         As Genesee Power Limited Partnership deposited substantial quantities of

   lead on the Flint community and its soils, it bears substantial responsibility for any

   personal injuries or damages caused by lead exposure.

         B.     Flint Governmental, Commercial, and Residential Property
                Owners and Landlords

         In a comprehensive study of Flint blood lead levels by a team of physicians,

   public health professionals, and toxicologists from the University of Michigan,

   Michigan State University (Hurley Medical Center), and Rutgers New Jersey

   Medical School, “annual [blood lead level] changes in children in Flint, Michigan,

   over the last decade [2006 to 2016], including the months of exposure to Flint River

   water [were analyzed and placed in historical context… thus, [providing] a complete

   assessment of their lead exposure.” The researchers established that blood lead levels

   “during the Flint River water exposure did not exceed values found before 2013.”

   Indeed, the data published by the researchers (see the chart below) show that children

   living in Flint during the calendar years 2006, 2007, 2008, 2009, 2010, 2011, and

   2012 had higher blood lead levels (and, therefore, exposure to greater concentrations




   396
      Highsmith, A.R., Demolition Means Progress, University of Chicago Press
   (2015) at 254.
                                            223
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.13030 Filed 12/23/20 Page 224 of 231




   of lead) than children living in Flint when the Flint River was the City’s source for

   drinking water.




         Children born before the April 2014 were exposed throughout their lives to

   lead from sources unconnected to the Flint Water Treatment Plant and the switch

   from Lake Huron to the Flint River for Flint’s drinking water. Restated, lead

   exposure attributable to the switch was at best a fractional addition to the background

   lead exposure already present in their lives and to the lead physically in their bodies.

   Similarly, children born after the April 2014 switch from Lake Huron to the Flint

   River for Flint’s drinking water were likewise exposed to Flint’s background lead

   levels from sources other than Flint Water Treatment Plant. That is to say, these

   newborns were bought into an existing lead contaminated environment.

           The problems with Flint’s drinking water were manifest after the April


                                             224
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.13031 Filed 12/23/20 Page 225 of 231




    2014 change in source to the Flint River, and the public discord over it was

    continuous, robust, and dominant in Flint (if not the State of Michigan and the

    nation). By late Spring or early Summer 2015, the general public was aware that

    a significant health hazard tied to the presence of lead present in Flint’s drinking

    water. Public awareness of the presence of lead in Flint soils, in wood frame

    houses, and in the plume of ash and smoke from the Genesee Power Station,

    however, dates back to at least 1992. Flint’s property owners (whether

    government owned or sponsored entities, commercial businesses, or individuals)

    knew of the presence of lead on their properties and the public health hazards

    attributed lead. Property owners had legal duties to remediate those hazards,

    arising by statute, regulation, and the common law.

         In 1991, the EPA lead and copper rule mandated utility companies to replace

   a percentage of all service lines containing lead, and after revising the rule in 1993,

   made homeowners responsible for replacing service lines containing lead from

   their property line to the discharge tap within the dwelling. Lead-based paint was

   outlawed in 1978. Since 82.9% of the residential housing structures in Flint were

   built before 1969, most homes in Flint are contaminated with lead paint. Congress

   enacted the Residential Lead-Based Paint Hazard Reduction Act in 1992. EPA

   regulations implementing Title X of the act apply to rental property built before

   1978 and require that before the sale or lease of a home, a landlord or homeowner

                                             225
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.13032 Filed 12/23/20 Page 226 of 231




   must execute a written disclosure identifying any known lead-based paint or

   hazards.

         U.S. Housing and Urban Development associated housing (including

   housing vouchers) have heightened duties under the Lead Safe Housing Rule, 24

   CFR 35. The Lead Safe Housing Rule applies to all “target housing” (generally

   meaning any housing constructed before 1978) that is federally owned or receiving

   federal assistance. Similarly, under the Michigan Lead Abatement Act, owners of

   “target housing” offered for rent or lease (again meaning generally any housing

   constructed before 1978) must register the property with the MDCH (now

   MDHHS).397 Michigan landlord-tenant law imposes a duty on landlords to provide

   safe, habitable, and fit premises in compliance with state health and safety codes.398

   The Michigan state building code makes it unlawful for any owner or agent to

   maintain a dwelling which qualifies as a “dangerous building.”399 A dangerous

   building includes the grounds and the buildings, or portions thereof, that are

   “unsanitary or unfit for human habitation” or in a condition that is likely “to injure

   the health, safety, or general welfare of people living in the dwelling.” The common

   law imparts premises liability for failure to give notice of the presence of lead in a

   dwelling or for leasing a unit with known lead hazards. Landlords who leased or


   397
       M.C.L. § 333.5474b[1](5).
   398
       M.C.L §554.139.
   399
       M.C.L. § 125.538.
                                            226
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.13033 Filed 12/23/20 Page 227 of 231




   rented dwellings (1) contaminated by lead paint or by lead laden soils and dust or

   (2) connected to water mains by lead service lines caused the plaintiffs alleged

   injuries and damages. The VNA Defendants identify non-parties at fault to include

   government, commercial, and residential landlords, including, but not limited to,

   FG&S Investments, and other potential landlords who provided substandard

   housing contaminated with lead painted surfaces, pipes, and soils who have yet to

   be identified in discovery.

   V.    BANKS ANDS UNDERWRITERS

         A. J.P. Morgan Chase & Co.
            383 Madison Avenue
            New York, NY 10017

            Wells Fargo Bank National Association
            101 North Phillips Avenue
            Sioux Falls, SD 57104

            Stifel, Nicolaus & Company, Incorporated
            501 North Broad Way Street
            St. Louis, MO 63102

         In 2009, under the tutelage of Genesee County Drain Commissioner Jeffrey

    Wright, the communities of Flint, Genesee County, Sanilac County, Lapeer

    County, and the City of Lapeer formed the KWA as an alternative to water

    delivered by the DWSD. The projected cost of the project was approximately $300

    million. By the spring of 2013, Wright had secured 30-year commitments from all

    of the KWA member communities to purchase millions of gallons of waters,

                                          227
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.13034 Filed 12/23/20 Page 228 of 231




    except for Flint. Flint’s contribution to the KWA was necessary for the project to

    move forward.

         In the spring of 2013, officials from the State of Michigan, Genesee County,

    Lapeer County, Sanilac County, and the City of Flint reached out to J.P. Morgan

    Chase & Co. (“J.P. Morgan”), Wells Fargo Bank National Association (“Wells

    Fargo”), and Stifel, Nicolaus & Company, Incorporated (“Stifel”) to secure

    financing through a bond sale of the KWA construction.

         On August 1, 2013, Flint executed a financing contract with the KWA, which

    required the City of Flint to pay its pro rata share of the $300 million KWA

    contract. The City of Flint’s share was approximately $85 million; however, the

    City already had significant debt obligations that it had difficulty meeting and had

    been under emergency management since 2011.

         In the spring of 2014, J.P. Morgan, Wells Fargo, and Stifel underwrote a

    municipal bond sale, which financed and enabled the City of Flint’s participation

    in the KWA. Without this bond financing, the City of Flint would not have been

    able to bear its share of the costs in constructing the KWA pipeline, and thus the

    KWA would not have been able to commence construction, to the likely detriment

    of the other entities participating in the KWA. Moreover, it was anticipated that if

    the financing for the KWA project was secured by April 2014, then the project

    could be completed by the end of 2016.

                                            228
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.13035 Filed 12/23/20 Page 229 of 231




          J.P. Morgan, Wells Fargo, and Stifel all knew that the City of Flint would

    use the Flint River as an interim drinking water source from April 2014 through

    the completion of the KWA. The three underwriting entities all knew that if the

    City of Flint stayed with the DWSD as its water source, then the Flint Water

    Treatment Plant would not need to be upgraded. However, if Flint joined the

    KWA, the Flint Water Treatment Plant would have to be upgraded to treat the raw

    water coming from Lake Huron.

          To help achieve its $85 million share of the financing, the Government

    Defendants used a March 21, 2014 Administrative Consent Order under the guise

    of responding to and remediating unresolved allegations of an open dump site

    created at the Bray Road lime sludge lagoon, which had not been used for its

    intended purpose for decades. Moreover, the City’s bond counsel required the

    MDEQ to include the following language in the ACO for the City to move forward

    with the ACO:

               The respondent plans to use the Flint River as its
               temporary source of untreated water supply until KWA
               water is available. The respondent must undertake the
               KWA public improvement project or undertake other
               public improvement projects to continue to use the Flint
               River, such as additional water treatment plant public
               improvements, source water protection public
               improvements and public improvements to obtain back-up
               water supply, in order to comply with Act 399.

         Pursuant to the terms of the April 4, 2014 Bond Financing Agreement, Flint

                                         229
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.13036 Filed 12/23/20 Page 230 of 231




    was required to “make an estimated $8,000,000 in improvements to convert the

    plant from stand-by to fully operational and to accommodate the flow of water

    from the System (KWA).” However, this was not being financed through the

    municipal bond sale, and there was not enough time to complete $8 million worth

    of upgrades by April 25, 2014.

         Despite knowing that the City of Flint had been under emergency

    management since 2011 and that private engineering firms had cautioned against

    the use of the Flint River and the Flint Water Treatment Plant without substantial

    upgrades, which could not reasonably be completed in one month, the

    underwriting entities still agreed to underwrite the KWA bond financing. The

    three underwriting entities also knew that the entire KWA project, and their

    revenue, would fall through if Flint did not obtain sufficient financing in an

    expedited fashion.

   VI.   ADDITIONAL PARTIES

         The VNA defendants have herein named all the nonparties at fault that, at this

   time, they can ascertain with the exercise of reasonable diligence. The VNA

   defendants reserve the right, as new facts present themselves, to amend this notice

   to include additional parties that, at this time, were not and could not have been

   known to The VNA defendants through the exercise of reasonable diligence,

   including but not limited to agents, servants and employees of: the EPA; the State of

                                           230
Case 5:17-cv-10164-JEL-MKM ECF No. 324, PageID.13037 Filed 12/23/20 Page 231 of 231




   Michigan; the MDEQ; the MDHHS; the City of Flint (including the Flint Housing

   Commission and Flint City Building and Safety Inspections Department); the Flint

   WTP; the Michigan Department of Treasury; the DWSD; the Genesee County

   Health Department; the Genesee County Drain Commissioner’s Office; Tucker

   Young Jackson Tull; and unidentified homeowners and landlords.



   CAMPBELL CONROY & O’NEIL, P.C.                BUSH SEYFERTH PLLC

   /s/ Alaina N. Devine                          /s/ Michael Williams
   James M. Campbell                             Cheryl A. Bush (P37031)
   Alaina N. Devine                              Michael R. Williams (P79827)
   One Constitution Wharf, Suite 310             100 W. Big Beaver Road, Suite 400
   Boston, MA 02129                              Troy, MI 48084
   (617) 241-3000                                (248) 822-7800
   jmcampbell@campbell-trial-lawyers.com         bush@bsplaw.com
   adevine@campbell-trial-lawyers.com            williams@bsplaw.com

          Attorneys for Veolia Water North America Operating Services, LLC
              Veolia North America, LLC, and Veolia North America, Inc.

   Dated: December 23, 2020

                             CERTIFICATE OF SERVICE

          I, Alaina N. Devine, one of the counsel of record for the defendants Veolia
   Water North America Operating Services, LLC, Veolia North America, LLC, and
   Veolia North America, Inc., certify that on December 23, 2020, I caused the within
   discovery requests to be served via electronic mail to all counsel of record for all
   parties listed on the Court’s ECF filing system.

                                                 /s/ Alaina N. Devine
                                                 Alaina N. Devine
                                                 adevine@campbell-trial-lawyers.com


                                           231
